

EXECUTION COPY

--------------------------------------------------------------------------------





U.S. $600,000,000
CREDIT AGREEMENT
Dated as of June 28, 2012
Among
MIDAMERICAN ENERGY HOLDINGS COMPANY
as the Borrower
THE INITIAL LENDERS NAMED HEREIN
as Initial Lenders
Union Bank, N.A.
as Administrative Agent and Swingline Lender


and


THE LC ISSUING BANKS
PARTY HERETO FROM TIME TO TIME
as LC Issuing Banks



--------------------------------------------------------------------------------





RBS SECURITIES INC.
Global Coordinator


RBS SECURITIES INC.
UNION BANK, N.A.
J.P. MORGAN SECURITIES LLC
BARCLAYS BANK PLC
U.S. BANK NATIONAL ASSOCIATION
WELLS FARGO SECURITIES, LLC

Joint Lead Arrangers




THE ROYAL BANK OF SCOTLAND PLC
JPMorgan Chase Bank, N.A.
Syndication Agents
BARCLAYS BANK PLC
U.S. BANK NATIONAL ASSOCIATION
Wells Fargo Bank, National Association
Documentation Agents









--------------------------------------------------------------------------------



TABLE OF CONTENTS
 
 
 
Page


 
 
ARTICLE I DEFINITIONS AND ACCOUNTING TERMS
1


 
 
Section 1.01. Certain Defined Terms.
1


Section 1.02. Computation of Time Periods.
17


Section 1.03. Accounting Terms.
18


Section 1.04. Classification of Loans and Borrowings.
18


Section 1.05. Other Interpretive Provisions.
18


 
 
ARTICLE II AMOUNTS AND TERMS OF THE EXTENSIONS OF CREDIT
18


 
 
Section 2.01. The Revolving Loans.
18


Section 2.02. Making the Revolving Loans.
19


Section 2.03. Swingline Loans.
20


Section 2.04. Letters of Credit.
21


Section 2.05. Fees.
25


Section 2.06. Extension of the Termination Date.
26


Section 2.07. Increase of the Commitments.
27


Section 2.08. Termination or Reduction of the Commitments.
27


Section 2.09. Repayment of Loans.
28


Section 2.10. Evidence of Indebtedness.
28


Section 2.11. Interest on Loans.
29


Section 2.12. Interest Rate Determination.
30


Section 2.13. Conversion of Revolving Loans.
30


Section 2.14. Optional Prepayments of Loans.
31


Section 2.15. Increased Costs.
31


Section 2.16. Illegality.
32


Section 2.17. Payments and Computations.
33


Section 2.18. Taxes.
34


Section 2.19. Sharing of Payments, Etc.
37


Section 2.20. Mitigation Obligations; Replacement of Lenders.
38


Section 2.21. Defaulting Lenders.
39


Section 2.22. Cash Collateral.
41


 
 
ARTICLE III CONDITIONS PRECEDENT
42


 
 
Section 3.01. Conditions Precedent to Effectiveness.
42


Section 3.02. Conditions Precedent to each Extension of Credit.
43


 
 
ARTICLE IV REPRESENTATIONS AND WARRANTIES
44


 
 
Section 4.01. Representations and Warranties of the Borrower.
44


 
 




i

--------------------------------------------------------------------------------



ARTICLE V COVENANTS OF THE BORROWER
46


 
 
Section 5.01. Affirmative Covenants.
46


Section 5.02. Negative Covenants.
49


Section 5.03. Financial Covenant.
51


 
 
ARTICLE VI EVENTS OF DEFAULT
51


 
 
Section 6.01. Events of Default.
51


Section 6.02. Actions in Respect of the Letters of Credit upon Default.
52


 
 
ARTICLE VII THE ADMINISTRATIVE AGENT
53


 
 
Section 7.01. Appointment and Authority.
53


Section 7.02. Rights as a Lender.
53


Section 7.03. Exculpatory Provisions.
53


Section 7.04. Reliance by Administrative Agent.
54


Section 7.05. Resignation of Administrative Agent.
55


Section 7.06. Non-Reliance on Administrative Agent and Other Lenders.
56


Section 7.07. Indemnification.
56


Section 7.08. No Other Duties, etc.
56


 
 
ARTICLE VIII MISCELLANEOUS
57


 
 
Section 8.01. Amendments, Etc.
57


Section 8.02. Notices, Etc.
57


Section 8.03. No Waiver; Remedies.
59


Section 8.04. Costs and Expenses; Indemnification.
59


Section 8.05. Right of Set-off.
61


Section 8.06. Binding Effect.
61


Section 8.07. Assignments and Participations.
62


Section 8.08. Confidentiality.
65


Section 8.09. Governing Law.
66


Section 8.10. Severability.
66


Section 8.11. Execution in Counterparts.
66


Section 8.12. Jurisdiction, Etc.
66


Section 8.13. Waiver of Jury Trial.
67


Section 8.14. USA Patriot Act.
67


Section 8.15. No Fiduciary Duty.
67








ii

--------------------------------------------------------------------------------



EXHIBITS AND SCHEDULES


EXHIBIT A
Form of Notice of Borrowing
EXHIBIT B
Form of Request for Issuance
EXHIBIT C
Form of Assignment and Assumption
EXHIBIT D-1
Form of Opinion of In-House Counsel for the Borrower
EXHIBIT D-2
Form of Opinion of Special New York Counsel to the Borrower
EXHIBIT E
Form of Opinion of Counsel for the Administrative Agent
EXHIBIT F-1
Form of U.S. Tax Compliance Certificate (For Foreign Lenders
 
That Are Not Partnerships For U.S. Federal Income Tax Purposes)
EXHIBIT F-2
Form of U.S. Tax Compliance Certificate (For Foreign Participants
 
That Are Not Partnerships For U.S. Federal Income Tax Purposes)
EXHIBIT F-3
Form of U.S. Tax Compliance Certificate (For Foreign Participants
 
That Are Partnerships For U.S. Federal Income Tax Purposes)
EXHIBIT F-4
Form of U.S. Tax Compliance Certificate (For Foreign Lenders
 
That Are Partnerships For U.S. Federal Income Tax Purposes)
 
 
SCHEDULE I
List of Commitment Amounts and Applicable Lending Offices
SCHEDULE II
List of Fronting Commitments
SCHEDULE III
List of Material Subsidiaries
SCHEDULE IV
List of Certain Preferred Securities and Junior Subordinated Debentures






ii

--------------------------------------------------------------------------------



CREDIT AGREEMENT
CREDIT AGREEMENT, dated as of June 28, 2012 (this “Agreement”), among
MIDAMERICAN ENERGY HOLDINGS COMPANY, an Iowa corporation (the “Borrower”), the
banks, financial institutions and other institutional lenders listed on the
signatures pages hereof (the “Initial Lenders”), UNION BANK, N.A. (“Union
Bank”), as administrative agent (in such capacity, the “Administrative Agent”)
for the Lenders (as hereinafter defined) and as Swingline Lender (as hereinafter
defined), and the LC Issuing Banks (as hereinafter defined) party hereto from
time to time.
ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS


SECTION 1.01.Certain Defined Terms.


As used in this Agreement, the following terms shall have the following meanings
(such meanings to be equally applicable to both the singular and plural forms of
the terms defined):
“Administrative Agent” has the meaning specified in the first paragraph of this
Agreement.
“Administrative Questionnaire” means an administrative questionnaire in a form
supplied by the Administrative Agent.
“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, controls or is
controlled by or is under common control with the Person specified. For purposes
of this definition, the term “control” (including the terms “controlled by” and
“under common control with”) of a Person means the possession, directly or
indirectly, of the power to direct or cause the direction of the management or
policies of such Person, whether through the ability to exercise voting power,
by contract or otherwise.
“Agent Parties” has the meaning specified in Section 8.02(d)(ii).
“Agent's Account” means the account of the Administrative Agent designated from
time to time in a written notice to the Lenders and the Borrower as the account
to which the Lenders are to fund Borrowings and the Borrower is to make payments
under this Agreement.
“Applicable Law” means (i) all applicable common law and principles of equity
and (ii) all applicable provisions of all (A) constitutions, statutes, rules,
regulations and orders of all Governmental Authorities, (B) Governmental
Approvals and (C) orders, decisions, judgments and decrees of all courts
(whether at law or in equity or admiralty) and arbitrators.
“Applicable Lending Office” means, with respect to each Lender, such Lender's
Domestic Lending Office in the case of a Base Rate Loan and such Lender's
Eurodollar Lending Office in the case of a Eurodollar Rate Revolving Loan.
“Applicable Margin” means, with respect to any Base Rate Loan and any Eurodollar
Rate Revolving Loan, at all times during which any Applicable Rating Level set
forth below is in effect, the rate per annum (except as provided below) for such
Loan set forth below next to such Applicable Rating Level:







--------------------------------------------------------------------------------

2



Applicable
Rating Level
Applicable Margin
for Eurodollar Rate
Revolving Loans
Applicable Margin
for Base Rate
Loans
1
1.000%
0.000%
2
1.125%
0.125%
3
1.250%
0.250%
4
1.500%
0.500%
5
1.750%
0.750%



provided, that the Applicable Margins set forth above shall be increased, for
each Applicable Rating Level, upon the occurrence and during the continuance of
any Event of Default by 2.00% per annum. Any change in the Applicable Margin
resulting from a change in the Applicable Rating Level shall become effective
upon the date of announcement of any change in the Moody's Rating or the S&P
Rating that results in such change in the Applicable Rating Level.
“Applicable Rating Level” at any time shall be determined in accordance with the
then-applicable S&P Rating or the then-applicable Moody's Rating as follows:
S&P Rating/Moody's Rating
Applicable Rating Level
S&P Rating A or higher or Moody's Rating A2 or higher
1
S&P Rating A- or Moody's Rating A3
2
S&P Rating BBB+ or Moody's Rating Baa1
3
S&P Rating BBB or Moody's Rating Baa2
4
S&P Rating BBB- or Moody's Rating Baa3 or below or unrated
5



The Applicable Rating Level for any day shall be determined based upon the
higher of the S&P Rating and the Moody's Rating in effect on such day. If the
S&P Rating and the Moody's Rating are not the same (i.e., a “split rating”), the
higher of such ratings shall control, unless the ratings differ by more than one
level, in which case the rating one level below the higher of the two ratings
shall control.
“Approved Fund” means any Fund that is administered or managed by (i) a Lender,
(ii) an Affiliate of a Lender or (iii) an entity or an Affiliate of an entity
that administers or manages a Lender.
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 8.07), and accepted by the Administrative Agent, in
substantially the form of Exhibit C or any other form approved by the
Administrative Agent.
“Available Commitments” means, on any day, the aggregate unused Commitments,
computed after giving effect to all Extensions of Credit made or to be made on
such day, the application of proceeds therefrom and all prepayments and
repayments of Revolving Loans made on such day.
“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets (including the Federal Deposit Insurance Corporation or any
other Governmental Authority acting in a similar capacity) appointed for it,
provided that a Bankruptcy Event shall not result solely by virtue of any
ownership interest, or the acquisition of any ownership




--------------------------------------------------------------------------------

3

interest, in such Person or a direct or indirect parent company of such Person
by a Governmental Authority if and for so long as such ownership interest does
not result in or provide such Person with immunity from the jurisdiction of
courts within the United States or from the enforcement of judgments or writs of
attachment on its assets or permit such Person (or such Governmental Authority)
to reject, repudiate, disavow or disaffirm any contracts or agreements made with
such Lender.
“Base Rate” means a fluctuating interest rate per annum in effect from time to
time, which rate per annum shall at all times be equal to the highest of:
(i)
the rate of interest announced by Union Bank from time to time as Union Bank's
prime rate;



(ii)
1/2 of 1% per annum above the Federal Funds Rate; and



(iii)
the rate of interest per annum equal to BBA LIBOR, as published on Bloomberg
L.P.'s page BBAM (or another commercially available source providing quotations
of BBA LIBOR as designated by the Administrative Agent from time to time) at
approximately 11:00 a.m., London time, on the date of determination for a term
of one month (or if no such rates are quoted on such day for any reason, the
previous day for which quotations are available) plus 1%; provided, however, if
more than one rate is specified on such service, the applicable rate shall be
the arithmetic mean of all such rates plus 1%.



“Base Rate Loan” means a Loan that bears interest as provided in Section
2.11(a).
“Berkshire Hathaway” means Berkshire Hathaway Inc.
“Borrower” has the meaning specified in the first paragraph of this Agreement.
“Borrowing” means a borrowing by the Borrower consisting of (i) simultaneous
Revolving Loans of the same Type, having the same Interest Period and ratably
made or Converted on the same day by each of the Lenders pursuant to Section
2.02 or 2.13, as the case may be or (ii) a Swingline Loan. All Revolving Loans
to the Borrower of the same Type, having the same Interest Period and made or
Converted on the same day shall be deemed a single Borrowing hereunder until
repaid or next Converted.
“Borrowing Date” means the date of any Borrowing.
“Business Day” means a day of the year on which banks are not required or
authorized by law to close in New York City or Los Angeles and, if the
applicable Business Day relates to any Eurodollar Rate Revolving Loans,
“Business Day” also includes a day on which dealings are carried on in the
London interbank market.
“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of one or more of the LC Issuing Banks and
the Lenders, as collateral for LC Outstandings and obligations of Lenders to
fund participations in respect of LC Outstandings, cash or deposit account
balances or, if the Administrative Agent and each applicable LC Issuing Bank
shall agree in their sole discretion, other credit support, in each case
pursuant to documentation in form and substance reasonably satisfactory to the
Administrative Agent and each applicable LC Issuing Bank. “Cash Collateral”
shall have a meaning correlative to the foregoing and shall include the




--------------------------------------------------------------------------------

4

proceeds of such cash collateral and other credit support.
“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (i) the adoption of any law, rule, regulation or treaty, (ii)
any change in any law, rule, regulation or treaty or in the administration,
interpretation, implementation or application thereof by any Governmental
Authority or (iii) the making or issuance of any request, rule, guideline or
directive (whether or not having the force of law) by any Governmental
Authority; provided that notwithstanding anything herein to the contrary, (x)
the Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines or directives (whether or not having the force of law)
thereunder or issued in connection therewith and (y) all requests, rules,
guidelines or directives (whether or not having the force of law) promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.
“Change of Control” has the meaning specified in Section 6.01(h).
“CIM” means the Confidential Information Memorandum of the Borrower, dated June
2012, as supplemented from time to time.
“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans or Swingline
Loans.
“Commitment” means, for each Lender, the obligation of such Lender to make
Revolving Loans to the Borrower and to acquire participations in Swingline Loans
hereunder in an aggregate amount no greater than the amount set forth on
Schedule I hereto or, if such Lender has entered into any Assignment and
Assumption, set forth for such Lender in the Register maintained by the
Administrative Agent pursuant to Section 8.07(c), in each such case as such
amount may be from time to time increased pursuant to Section 2.07 or reduced
pursuant to Section 2.08.
“Commitment Fee Rate” means, at any time, the rate per annum set forth below
next to the Applicable Rating Level in effect at such time:
Applicable
Rating Level
Commitment
Fee Rate
1
0.100%
2
0.125%
3
0.175%
4
0.225%
5
0.275%



A change in the Commitment Fee Rate resulting from a change in the Applicable
Rating Level shall become effective upon the date of public announcement of a
change in the Moody's Rating or the S&P Rating that results in a change in the
Applicable Rating Level.


“Commitment Percentage” means, as to any Lender as of any date of determination,
the percentage describing such Lender's pro rata share of the Commitments set
forth initially on Schedule I hereto or in the Register from time to time;
provided that in the case of Section 2.21 when a Defaulting Lender shall exist,
“Commitment Percentage” means the percentage of the total Commitments




--------------------------------------------------------------------------------

5

(disregarding any Defaulting Lender's Commitment) represented by such Lender's
Commitment. If the Commitments have terminated or expired, the Commitment
Percentages shall be determined based upon the Commitments most recently in
effect, giving effect to any assignments and to any Lender's status as a
Defaulting Lender at the time of determination.
“Commitments” means the aggregate of each Lender's Commitment hereunder.
“Communications” has the meaning specified in Section 8.02(d)(ii).
“Confidential Information” means information that the Borrower furnishes to the
Administrative Agent, the Global Coordinator, the Joint Lead Arrangers or any
Lender in a writing designated as confidential, but does not include any such
information that is or becomes generally available to the public or that is or
becomes available to the Administrative Agent, the Global Coordinator, the Joint
Lead Arrangers or such Lender from a source other than the Borrower that has no
obligation to maintain the confidentiality of such information.
“Consolidated Assets” means, on any date of determination, the total of all
assets (including revaluations thereof as a result of commercial appraisals,
price level restatement or otherwise) appearing on the consolidated balance
sheet of the Borrower and its Consolidated Subsidiaries most recently delivered
to the Lenders pursuant to Section 5.01(h) as of such date of determination.
“Consolidated Capital” means the sum (without duplication) of (i) Consolidated
Debt of the Borrower (without giving effect to the proviso in clause (i) of the
definition of Consolidated Debt), (ii) consolidated equity of all classes
(whether common, preferred, mandatorily convertible preferred or preference) of
the Borrower and (iii) the total face or principal amount of the Preferred
Securities.
“Consolidated Debt” of the Borrower means (i) the total principal amount of all
Debt of the Borrower and its Consolidated Subsidiaries; provided that Guaranties
of Debt and obligations in respect of the Preferred Securities (to the extent
constituting Debt) shall not be included in such total principal amount, plus
(ii) the total face or principal amount of the Subsidiary Preferred Securities.
“Consolidated Subsidiary” means, with respect to any Person at any time, any
Subsidiary or other Person the accounts of which would be consolidated with
those of such first Person in its consolidated financial statements in
accordance with GAAP.
“Convert”, “Conversion” and “Converted” each refers to a conversion of Revolving
Loans of one Type into Revolving Loans of the other Type, or the selection of a
new, or the renewal of the same, Interest Period for Eurodollar Rate Revolving
Loans, pursuant to Section 2.12 or 2.13.
“Credit Party” means the Administrative Agent, the Swingline Lender, any LC
Issuing Bank or any Lender.
“Debt” of any Person means, at any date, without duplication, (i) all
indebtedness of such Person for borrowed money, (ii) all obligations of such
Person for the deferred purchase price of property or services (other than trade
payables incurred in the ordinary course of such Person's business), (iii) all
obligations of such Person evidenced by notes, bonds, debentures or other
similar instruments, (iv) all obligations of such Person as lessee under leases
that have been, in accordance with GAAP, recorded as capital leases, (v) all
obligations of such Person in respect of reimbursement agreements with respect
to acceptances, letters of credit (other than trade letters of credit) or
similar extensions of credit, and (vi) all Guaranties. Solely for the purpose of
calculating compliance with the covenant in Section 5.03, Debt shall not include
Debt of the Borrower or its Consolidated




--------------------------------------------------------------------------------

6

Subsidiaries arising from the qualification of an arrangement as a lease due to
that arrangement conveying the right to use or to control the use of property,
plant or equipment under the application of the Financial Accounting Standards
Board's Accounting Standards Codification Topic 840 - Leases paragraph
840-10-15-6, nor shall Debt include Debt of any variable interest entity
consolidated by PacifiCorp under the requirements of Topic 810 - Consolidation.
“Debtor Relief Laws” means the Bankruptcy Code of the United States of America,
and all other liquidation, conservatorship, bankruptcy, assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief laws of the United States or other
applicable jurisdictions from time to time in effect.
“Declining Lender” has the meaning specified in Section 2.06(b).
“Default” means any Event of Default or any event that would constitute an Event
of Default but for the requirement that notice be given or time elapse or both.
“Defaulting Lender” means, subject to Section 2.21(b), any Lender that (i) has
failed, within two Business Days after the date required to be funded or paid,
to (A) fund all or any portion of its Loans, (B) fund any portion of its
participations in Letters of Credit or Swingline Loans or (C) pay over to any
Credit Party any other amount required to be paid by it under this Agreement,
unless, in the case of clause (A) above, such failure is the result of such
Lender's good faith determination that one or more conditions precedent to
funding (each of which conditions precedent, together with any applicable
default, shall be specifically identified in writing) has not been satisfied, as
notified by such Lender to the Administrative Agent and the Borrower in such
writing, (ii) has notified the Borrower or any Credit Party in writing that it
does not intend to comply with any of its funding obligations under this
Agreement or has made a public statement to the effect that it does not intend
to comply with its funding obligations under this Agreement (unless such writing
or public statement relates to such Lender's obligation to fund a Loan hereunder
and such position is based on such Lender's good faith determination that a
condition precedent (which condition precedent, together with any applicable
default, shall be specifically identified in such writing or public statement)
to funding a Loan under this Agreement cannot be satisfied), (iii) has failed,
within three Business Days after written request by the Administrative Agent,
the Swingline Lender, any LC Issuing Bank or the Borrower, acting in good faith,
to confirm in writing to such requesting party that it will comply with its
obligations to fund prospective Loans and participations in then outstanding
Letters of Credit and Swingline Loans under this Agreement, provided that such
Lender shall cease to be a Defaulting Lender pursuant to clause (iii) upon such
requesting party's receipt of such written confirmation in form and substance
satisfactory to it and the Administrative Agent, or (iv) has become the subject
of a Bankruptcy Event. Any determination by the Administrative Agent that a
Lender is a Defaulting Lender under any one or more of clauses (i) through (iv)
above shall be conclusive and binding absent manifest error, and such Lender
shall be deemed to be a Defaulting Lender (subject to Section 2.21(b)) upon
delivery of written notice of such determination to the Borrower, each LC
Issuing Bank, the Swingline Lender and each Lender.
“Designated Lender” has the meaning specified in Section 2.07(a).
“Dollars” and the symbol “$” mean lawful currency of the United States of
America.




--------------------------------------------------------------------------------

7

“Domestic Lending Office” means, with respect to any Lender, the office of such
Lender specified as its “Domestic Lending Office” opposite its name on Schedule
I hereto or in the Assignment and Assumption pursuant to which it became a
Lender, or such other office of such Lender as such Lender may from time to time
specify in writing to the Borrower and the Administrative Agent.
“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 8.07(b)(iii), (v) and (vi) (subject to such consents, if
any, as may be required under Section 8.07(b)(iii)).
“Environmental Action” means any action, suit, demand, demand letter, claim,
notice of non-compliance or violation, notice of liability or potential
liability, investigation, proceeding, consent order or consent agreement
relating in any way to any Environmental Law, Environmental Permit or Hazardous
Materials or arising from alleged injury or threat of injury to health, safety
or the environment, including, without limitation, (i) by any Governmental
Authority for enforcement, cleanup, removal, response, remedial or other actions
or damages and (ii) by any Governmental Authority or any third party for
damages, contribution, indemnification, cost recovery, compensation or
injunctive relief.
“Environmental Law” means any federal, state, local or foreign statute, law,
ordinance, rule, regulation, code, order, judgment, decree or judicial or agency
interpretation, policy or guidance relating to pollution or protection of the
environment, health, safety or natural resources, including, without limitation,
those relating to the use, handling, transportation, treatment, storage,
disposal, release or discharge of Hazardous Materials.
“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated and rulings issued
thereunder.
“ERISA Affiliate” means, with respect to any Person, each trade or business
(whether or not incorporated) that is considered to be a single employer with
such entity within the meaning of Section 414(b), (c), (m) or (o) of the
Internal Revenue Code.
“ERISA Event” means (i) any “reportable event,” as defined in Section 4043 of
ERISA with respect to a Pension Plan (other than an event as to which the PBGC
has waived the requirement of Section 4043(a) of ERISA that it be notified of
such event); (ii) the failure to make a required contribution to any Pension
Plan that would result in the imposition of a lien or other encumbrance or the
provision of security under Section 430 of the Internal Revenue Code or Section
303 or 4068 of ERISA, or there being or arising any “unpaid minimum required
contribution” or “accumulated funding deficiency” (as defined or otherwise set
forth in Section 4971 of the Internal Revenue Code or Part 3 of Subtitle B of
Title I of ERISA), whether or not waived, or the filing of any request for or
receipt of a minimum funding waiver under Section 412 of the Internal Revenue
Code with respect to any Pension Plan or Multiemployer Plan, or a determination
that any Pension Plan is, or is reasonably expected to be, in at-risk status
under Title IV of ERISA; (iii) the filing of a notice of intent to terminate any
Pension Plan, if such termination would require material additional
contributions in order to be considered a standard termination within the
meaning of Section 4041(b) of ERISA, the filing under Section 4041(c) of ERISA
of a notice of intent to terminate any Pension Plan, or the termination of any
Pension Plan under Section 4041(c) of ERISA; (iv) the institution of
proceedings, or the occurrence of an event or condition that would reasonably be
expected to constitute grounds for the institution




--------------------------------------------------------------------------------

8

of proceedings by the PBGC, under Section 4042 of ERISA, for the termination of,
or the appointment of a trustee to administer, any Pension Plan; (v) the
complete or partial withdrawal of the Borrower or any of its ERISA Affiliates
from a Multiemployer Plan, the reorganization or insolvency under Title IV of
ERISA of any Multiemployer Plan, or the receipt by the Borrower or any of its
ERISA Affiliates of any notice that a Multiemployer Plan is in endangered or
critical status under Section 305 of ERISA; (vi) the failure by the Borrower or
any of its ERISA Affiliates to comply with ERISA or the related provisions of
the Internal Revenue Code with respect to any Pension Plan; (vii) the Borrower
or any of its ERISA Affiliates incurring any liability under Title IV of ERISA
with respect to any Pension Plan (other than premiums due and not delinquent
under Section 4007 of ERISA); or (viii) the failure by the Borrower or any of
its Subsidiaries to comply with Applicable Law with respect to any Foreign Plan.
“Eurocurrency Liabilities” has the meaning assigned to that term in Regulation D
of the Board of Governors of the Federal Reserve System, as in effect from time
to time.
“Eurodollar Lending Office” means, with respect to any Lender, the office of
such Lender specified as its “Eurodollar Lending Office” opposite its name on
Schedule I hereto or in the Assignment and Assumption pursuant to which it
became a Lender (or, if no such office is specified, its Domestic Lending
Office), or such other office of such Lender as such Lender may from time to
time specify in writing to the Borrower and the Administrative Agent.
“Eurodollar Rate” means, for any Interest Period for each Eurodollar Rate
Revolving Loan comprising part of the same Borrowing, an interest rate per annum
equal to BBA LIBOR, as published on Bloomberg L.P.'s page BBAM (or another
commercially available source providing quotations of BBA LIBOR as designated by
the Administrative Agent from time to time) at approximately 11:00 a.m. London
time, two Business Days prior to the commencement of such Interest Period, for
dollar deposits (for delivery on the first day of such Interest Period) with a
maturity comparable to such Interest Period. In the event that such rate is not
available at such time for any reason, then the term “Eurodollar Rate” means an
interest rate per annum equal to the rate of interest per annum (rounded
upwards, if necessary, to the next 1/100th of 1%) at which dollar deposits (for
delivery on the first day of such Interest Period) of comparable amount to such
Eurodollar Rate Revolving Loan being made or Converted by Union Bank and
comparable maturity to such Interest Period are offered by the principal London
office of the Administrative Agent (or its principal London banking Affiliate)
in immediately available funds in the London interbank market at approximately
11:00 a.m., London time, two Business Days prior to the commencement of such
Interest Period.
“Eurodollar Rate Revolving Loan” means a Revolving Loan that bears interest as
provided in Section 2.11(b).
“Eurodollar Rate Reserve Percentage” of any Lender for any Interest Period for
each Eurodollar Rate Revolving Loan means the reserve percentage applicable to
such Lender during such Interest Period (or if more than one such percentage
shall be so applicable, the daily average of such percentages for those days in
such Interest Period during which any such percentage shall be so applicable)
under regulations issued from time to time by the Board of Governors of the
Federal Reserve System (or any successor) for determining the maximum reserve
requirement (including, without limitation, any emergency, supplemental or other
marginal reserve requirement) then applicable to such Lender with respect to
liabilities or assets consisting of or including Eurocurrency Liabilities (or
with respect to any other category of liabilities that includes deposits by
reference to which the interest rate on Eurodollar Rate Revolving Loans is
determined) having a term equal to such Interest Period.




--------------------------------------------------------------------------------

9

“Events of Default” has the meaning specified in Section 6.01.
“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (i) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (A) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its Applicable Lending Office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or (B)
that are Other Connection Taxes, (ii) in the case of a Lender, withholding Taxes
imposed on amounts payable to or for the account of such Lender with respect to
an applicable interest in a Loan or Commitment pursuant to a law in effect on
the date on which (A) such Lender acquires such interest in the Loan or
Commitment (other than pursuant to an assignment request by the Borrower under
Section 2.20(b)) or (B) such Lender changes its Applicable Lending Office,
except in each case to the extent that, pursuant to Section 2.18, amounts with
respect to such Taxes were payable either to such Lender's assignor immediately
before such Lender became a party hereto or to such Lender immediately before it
changed its Applicable Lending Office, (iii) Taxes attributable to such
Recipient's failure to comply with Section 2.18(g) and (iv) any Taxes imposed
under FATCA.
“Extension Effective Date” has the meaning specified in Section 2.06(c).
“Extension of Credit” means the making of a Borrowing, the issuance of a Letter
of Credit or the amendment of any Letter of Credit having the effect of
extending the stated termination date thereof or increasing the maximum amount
available to be drawn thereunder. For purposes of this Agreement, a Conversion
shall not constitute an Extension of Credit.
“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code, as of the
date of this Agreement (or any amended or successor version that is
substantively comparable and not materially more onerous to comply with) and any
current or future regulations or official interpretations thereof.
“Fee Letters” means (i) the letter agreement, dated as of June 1, 2012, between
the Borrower and Union Bank, (ii) the letter agreement, dated as of June 1,
2012, between the Borrower and RBS Securities Inc., (iii) the letter agreement,
dated as of June 1, 2012, among the Borrower, The Royal Bank of Scotland plc,
RBS Securities Inc., Union Bank, J.P. Morgan Securities LLC and JPMorgan Chase
Bank, N.A., (iv) the letter agreement, dated as of June 4, 2012, among the
Borrower, Barclays Bank PLC, Wells Fargo Bank, National Association and Wells
Fargo Securities, LLC, (v) the letter agreement, dated as of June 4, 2012,
between the Borrower and U.S. Bank National Association, and (iv) each LC
Issuing Bank Fee Letter, in each case, as amended, modified or supplemented from
time to time.
“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight Federal funds transactions with members of the Federal Reserve
System arranged by Federal funds brokers, as published for such day (or, if such
day is not a Business Day, for the next preceding Business Day) by the Federal
Reserve Bank of New York, or, if such rate is not so published for any day that
is a Business Day, the average of the quotations for such day on such
transactions received by the Administrative Agent from three Federal funds
brokers of recognized standing selected by it.
“FERC” means the Federal Energy Regulatory Commission.




--------------------------------------------------------------------------------

10

“Foreign Lender” means a Lender that is not a U.S. Person.
“Foreign Plan” means any pension, profit-sharing, deferred compensation, or
other employee benefit plan, program or arrangement (other than a Pension Plan
or a Multiemployer Plan) maintained by any Subsidiary of the Borrower that,
under applicable local foreign law, is required to be funded through a trust or
other funding vehicle.
“Fronting Commitment” means, with respect to any LC Issuing Bank, the aggregate
stated amount of all Letters of Credit that such LC Issuing Bank agrees to issue
(subject to the LC Commitment Amount), as modified from time to time pursuant to
an agreement signed by such LC Issuing Bank. With respect to each Lender that is
an LC Issuing Bank on the date hereof, such LC Issuing Bank's Fronting
Commitment is listed on Schedule II, and (ii) with respect to any Lender that
becomes an LC Issuing Bank after the date hereof, such Lender's Fronting
Commitment will be the amount agreed between the Borrower and such Lender at the
time that such Lender becomes an LC Issuing Bank, in each case, as such Fronting
Commitment may be modified in accordance with the terms of this Agreement.
“Fronting Exposure” means, at any time there is a Defaulting Lender, (i) with
respect to any LC Issuing Bank, such Defaulting Lender's Commitment Percentage
of the LC Outstandings with respect to Letters of Credit issued by such LC
Issuing Bank other than LC Outstandings as to which such Defaulting Lender's
participation obligation has been reallocated to other Lenders or Cash
Collateralized in accordance with the terms hereof, and (ii) with respect to the
Swingline Lender, such Defaulting Lender's Commitment Percentage of Swingline
Outstandings other than Swingline Loans as to which such Defaulting Lender's
participation obligation has been reallocated to other Lenders.
“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.
“GAAP” has the meaning specified in Section 1.03.
“Global Coordinator” means RBS Securities Inc.
“Governmental Approval” means any authorization, consent, approval, license or
exemption of, registration or filing with, or report or notice to, any
Governmental Authority.
“Governmental Authority” means the government of the United States of America or
any other nation, or of any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).
“Guaranty” of any Person means (i) any obligation, contingent or otherwise, of
such Person to pay any Debt of any other Person and (ii) all reasonably
quantifiable obligations of such Person under indemnities or under support or
capital contribution agreements, and other reasonably quantifiable obligations
(contingent or otherwise) to purchase or otherwise to assure a creditor against
loss in respect of, or to assure an obligee against loss in respect of, any Debt
of any other Person guaranteed directly or indirectly in any manner by such
Person, or in effect guaranteed directly or indirectly by such Person through an
agreement (A) to pay or purchase such Debt or to advance or




--------------------------------------------------------------------------------

11

supply funds for the payment or purchase of such Debt, (B) to purchase, sell or
lease (as lessee or lessor) property, or to purchase or sell services, primarily
for the purpose of enabling the debtor to make payment of such Debt or to assure
the holder of such Debt against loss, (C) to supply funds to or in any other
manner invest in the debtor (including any agreement to pay for property or
services irrespective of whether such property is received or such services are
rendered) or (D) otherwise to assure a creditor against loss; provided that the
term “Guaranty” shall not include endorsements for collection or deposit in the
ordinary course of business or the grant of a Lien in connection with Project
Finance Debt.
“Hazardous Materials” means (i) petroleum and petroleum products, byproducts or
breakdown products, radioactive materials, asbestos-containing materials,
polychlorinated biphenyls and radon gas and (ii) any other chemicals, materials
or substances designated, classified or regulated as hazardous or toxic or as a
pollutant or contaminant under any Environmental Law.
“Indemnified Party” has the meaning specified in Section 8.04(b).
“Indemnified Taxes” means (i) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Borrower under any Loan Document and (ii) to the extent not otherwise described
in (i), Other Taxes.
“Initial Lenders” has the meaning specified in the first paragraph of this
Agreement.
“Interest Period” means, for each Eurodollar Rate Revolving Loan comprising part
of the same Borrowing, the period commencing on the date of such Eurodollar Rate
Revolving Loan or the date of the Conversion of any Base Rate Revolving Loan
into such Eurodollar Rate Revolving Loan and ending on the last day of the
period selected by the Borrower pursuant to the provisions below and,
thereafter, with respect to Eurodollar Rate Revolving Loans, each subsequent
period commencing on the last day of the immediately preceding Interest Period
and ending on the last day of the period selected by the Borrower pursuant to
the provisions below. The duration of each such Interest Period shall be one,
two, three or six months or such other period acceptable to all the Lenders, as
the Borrower may, upon notice received by the Administrative Agent not later
than 12:00 noon on the third Business Day prior to the first day of such
Interest Period, select; provided, however, that:
(i)
the Borrower may not select any Interest Period that ends after the latest
Termination Date in effect at such time;

(ii)
Interest Periods commencing on the same date for Eurodollar Rate Revolving Loans
comprising part of the same Borrowing shall be of the same duration;

(iii)
whenever the last day of any Interest Period would otherwise occur on a day
other than a Business Day, the last day of such Interest Period shall be
extended to occur on the next succeeding Business Day, provided, however, that,
if such extension would cause the last day of such Interest Period to occur in
the next following calendar month, the last day of such Interest Period shall
occur on the next preceding Business Day; and

(iv)
whenever the first day of any Interest Period occurs on a day of an initial
calendar month for which there is no numerically corresponding day in the
calendar month that succeeds such initial calendar month by the number of months
equal to the number of months in such Interest Period, such Interest Period
shall end on the last Business Day of such succeeding calendar month.





--------------------------------------------------------------------------------

12

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended from
time to time, and the regulations promulgated and rulings issued thereunder.
“Investment” in any Person means (i) any direct or indirect loan, advance or
other extension of credit made to such Person (excluding commission, travel and
similar advances to officers and employees made in the ordinary course of
business), (ii) any capital contribution to such Person, (iii) any purchase of
an ownership interest in such Person, (iv) any purchase of all or substantially
all of the assets of such Person or (v) any purchase of assets constituting a
business unit of such Person. For purposes of this definition, the Dollar value
of any Investment made by any Person shall be the amount of capital invested by
such Person in such Investment.
“IRS” means the United States Internal Revenue Service.
“Joint Lead Arrangers” means RBS Securities Inc., Union Bank, J.P. Morgan
Securities LLC, Barclays Bank PLC, Wells Fargo Securities, LLC and U.S. Bank
National Association.
“LC Collateral Account” has the meaning specified in Section 6.02.
“LC Commitment Amount” means $600,000,000 as the same may be reduced permanently
from time to time pursuant to Section 2.08.
“LC Fee” has the meaning specified in Section 2.05(c).
“LC Issuing Bank” means each Lender identified as an “LC Issuing Bank” on
Schedule II and any other Lender or Affiliate of a Lender that shall agree to
issue a Letter of Credit pursuant to Section 2.04.
“LC Issuing Bank Fee Letter” means (i) the letter agreement, dated as of June
15, 2012, among the Borrower, The Royal Bank of Scotland plc, U.S. Bank National
Association and Wells Fargo Bank, National Association, (ii) the letter
agreement, dated as of the date hereof, between the Borrower and Royal Bank of
Canada, and (iii) any other agreement between the Borrower and an LC Issuing
Bank, in form and substance satisfactory to such LC Issuing Bank, concerning
fees payable by the Borrower to such LC Issuing Bank for its own account.
“LC Outstandings” means, on any date of determination, the sum of (i) the
undrawn stated amounts of all Letters of Credit that are outstanding on such
date plus (ii) the aggregate principal amount of all unpaid reimbursement
obligations of the Borrower on such date with respect to payments made by any LC
Issuing Bank under any Letter of Credit (excluding reimbursement obligations
that have been repaid with the proceeds of any Borrowing). The LC Outstandings
with respect to any Lender at any time shall be its Commitment Percentage of the
total LC Outstandings at such time.
“LC Payment Notice” has the meaning specified in Section 2.04(e).
“Lenders” means the Initial Lenders and each Person that shall become party
hereto pursuant to an Assignment and Assumption, other than any such Person that
ceases to be a party hereto pursuant to an Assignment and Assumption. Unless the
context otherwise requires, the term “Lenders” includes the Swingline Lender.
“Letter of Credit” means a standby letter of credit issued by an LC Issuing Bank
pursuant to Section 2.04, in each case, as amended, modified or extended in
accordance with the terms of this Agreement.




--------------------------------------------------------------------------------

13

“Lien” means any lien, security interest or other charge or encumbrance of any
kind, or any other type of preferential arrangement, including, without
limitation, the lien or retained security title of a conditional vendor and any
easement, right of way or other encumbrance on title to real property.
“Loan Documents” means, collectively, (i) this Agreement, (ii) the Fee Letters
and (iii) any promissory note issued pursuant to Section 2.10(d).
“Loans” means the loans made by the Lenders to the Borrower pursuant this
Agreement.
“Margin Regulations” means Regulations T, U and X of the Board of Governors of
the Federal Reserve System, as in effect from time to time.
“Margin Stock” has the meaning specified in the Margin Regulations.
“Material Adverse Effect” means a material adverse effect on (i) on the
business, operations, properties, financial condition, assets or liabilities
(including, without limitation, contingent liabilities) of the Borrower and its
Subsidiaries, taken as a whole, (ii) the ability of the Borrower to perform its
obligations under the Loan Documents or (iii) the ability of the Administrative
Agent, the Swingline Lender, any LC Issuing Bank or any Lender to enforce its
rights under the Loan Documents.
“Material Subsidiaries” means MidAmerican Energy Company, PacifiCorp and any
other Subsidiary of the Borrower with respect to which (x) the Borrower's
percentage ownership interest in such Subsidiary multiplied by (y) the book
value of the Consolidated Assets of such Subsidiary represents at least 15% of
the Consolidated Assets of the Borrower as reflected in the latest financial
statements of the Borrower delivered pursuant to clause (i) or (ii) of Section
5.01(h).
“MEHC Shareholders” means the holders of the common stock of the Borrower.
“Minimum Collateral Amount” means, at any time, (i) with respect to Cash
Collateral consisting of cash or deposit account balances, an amount equal to
103% of the Fronting Exposure of all LC Issuing Banks with respect to Letters of
Credit issued and outstanding at such time and (ii) otherwise, an amount
determined by the Administrative Agent and the LC Issuing Banks in their sole
discretion.
“Moody's” means Moody's Investors Service, Inc.
“Moody's Rating” means, on any date of determination, the rating most recently
announced by Moody's with respect to any senior unsecured, non-credit enhanced
Debt of the Borrower.
“Multiemployer Plan” means any “multiemployer plan” (as such term is defined in
Section 4001(a)(3) of ERISA), which is contributed to by (or to which there is
or may be an obligation to contribute of) the Borrower or any of its ERISA
Affiliates or with respect to which the Borrower or any of its ERISA Affiliates
has, or could reasonably be expected to have, any liability.
“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (i) requires the approval of all affected Lenders in
accordance with the terms of Section 8.01 and (ii) has been approved by the
Required Lenders.
“Non-Defaulting Lender” means, at the time of determination, a Lender that is
not a Defaulting Lender.




--------------------------------------------------------------------------------

14

“non-performing Lender” has the meaning specified in Section 2.04(f).
“Notice of Borrowing” has the meaning specified in Section 2.02(a).
“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising solely from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document).
“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes imposed with respect
to an assignment (other than an assignment made pursuant to Section 2.20).
“Outstanding Credits” means, on any date of determination, the sum of (i) the
aggregate principal amount of all Loans outstanding on such date plus (ii) the
LC Outstandings on such date. The Outstanding Credits with respect to any Lender
at any time shall be its Commitment Percentage of the total Outstanding Credits
at such time.
“Participant” has the meaning assigned to such term in Section 8.07(d).
“Participant Register” has the meaning specified in Section 8.07(d).
“Patriot Act” has the meaning specified in Section 8.14.
“PBGC” means the Pension Benefit Guaranty Corporation (or any successor).
“Pension Plan” means any “employee pension benefit plan” (as defined in Section
3(2) of ERISA) (other than a Multiemployer Plan), subject to the provisions of
Title IV of ERISA or Section 412 of the Internal Revenue Code or Section 302 of
ERISA, maintained or contributed to by the Borrower or any of its ERISA
Affiliates or to which the Borrower or any of its ERISA Affiliates has or may
have an obligation to contribute (or is deemed under Section 4069 of ERISA to
have maintained or contributed to or to have had an obligation to contribute to,
or otherwise to have liability with respect to) such plan.
“Permitted Liens” means such of the following as to which no enforcement,
collection, execution, levy or foreclosure proceeding shall have been commenced:
(i) Liens for taxes, assessments and governmental charges or levies to the
extent not required to be paid under Section 5.01(a) hereof; (ii) Liens imposed
by law, such as materialmen's, mechanics', carriers', workmen's and repairmen's
Liens, and other similar Liens arising in the ordinary course of business; (iii)
Liens incurred or deposits made to secure obligations under workers'
compensation laws or similar legislation or to secure public or statutory
obligations; (iv) easements, rights of way and other encumbrances on title to
real property that do not render title to the property encumbered thereby
unmarketable, including zoning and landmarking restrictions; (v) any judgment
Lien, unless an Event of Default under Section 6.01(e) shall have occurred and
be continuing with respect thereto; (vi) any Lien on any asset of any Person
existing at the time such Person is merged or consolidated with or into the
Borrower or any Material Subsidiary and not created in contemplation of such
event; (vii) pledges and deposits made in the ordinary course of business to
secure the performance of bids, trade contracts (other than for Debt), operating
leases and surety and appeal bonds, performance bonds and other obligations of a
like nature




--------------------------------------------------------------------------------

15

incurred in the ordinary course of business; (viii) Liens upon or in any real
property or equipment acquired, constructed, improved or held by the Borrower or
any Subsidiary in the ordinary course of business to secure the purchase price
of such property or equipment or to secure Debt incurred solely for the purpose
of financing the acquisition, construction or improvement of such property or
equipment, or Liens existing on such property or equipment at the time of its
acquisition (other than any such Liens created in contemplation of such
acquisition that were not incurred to finance the acquisition of such property),
(ix) Liens securing Project Finance Debt, (x) any Lien on the Borrower's or any
Material Subsidiary's interest in Pollution Bonds or cash or cash equivalents
securing (A) the obligation of the Borrower or any Material Subsidiary to
reimburse the issuer of a Pollution LC for a drawing on such Pollution LC for
the purpose of purchasing Pollution Bonds or (B) the obligation of the Borrower
or any Material Subsidiary to reimburse or repay amounts advanced under any
facility entered into to provide liquidity or credit support for any issue of
Pollution Bonds; and (xi) extensions, renewals or replacements of any Lien
described in clause (vi), (vii), (viii), (ix) or (x) for the same or a lesser
amount, provided, however, that no such Lien shall extend to or cover any
properties (other than after-acquired property already within the scope of the
relevant Lien grant) not theretofore subject to the Lien being extended, renewed
or replaced.
“Person” means any natural Person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
“Platform” has the meaning specified in Section 8.02(d)(i).
“Pollution Bonds” means bonds issued for the purpose of financing all or any
part of the cost of facilities acquired or constructed for use by the Borrower
or any Material Subsidiary; provided that, the interest on such bonds is exempt
from tax under the Internal Revenue Code as in effect when the debt evidenced by
such bonds is incurred.
 
“Pollution LC” means a letter of credit issued for the purpose of (i) supporting
payments of principal of and interest on Pollution Bonds or (ii) providing funds
to purchase Pollution Bonds from the holders thereof.


“Preferred Securities” means, collectively, (i) any series of preferred
securities issued to the MEHC Shareholders or any controlled Affiliates of
Berkshire Hathaway and, without duplication, any junior subordinated debentures
issued by the Borrower in connection with any such preferred securities to the
trust issuing such preferred securities, and (ii) any other junior subordinated
debentures or similar instruments issued by the Borrower to MEHC Shareholders or
any controlled Affiliates of Berkshire Hathaway with material terms and
conditions substantially similar to, or not materially more burdensome on the
Borrower than, preferred securities previously issued to MEHC Shareholders or
any controlled Affiliates of Berkshire Hathaway, or related junior subordinated
debentures issued by the Borrower to the trust issuing such preferred
securities, and set forth on Schedule IV hereto.
“Project Finance Debt” means Debt of any Subsidiary of the Borrower (i) that is
(A) not recourse to the Borrower other than with respect to Liens granted by the
Borrower on direct or indirect equity interests in such Subsidiary to secure
such Debt and limited Guaranties of, or equity commitments with respect to, such
Debt by the Borrower, which Liens, limited Guaranties and equity commitments are
of a type consistent with other limited recourse project financings, and other
than customary contractual carve-outs to the non-recourse nature of such Debt
consistent with other limited recourse project financings, and (B) incurred in
connection with the acquisition, development, construction or improvement of any
project, single purpose or other fixed assets of such Subsidiary, including Debt
assumed in connection with the acquisition of such assets, or (ii) that
represents an




--------------------------------------------------------------------------------

16

extension, renewal, replacement or refinancing of the foregoing, provided that,
in the case of a replacement or refinancing, the principal amount of such new
Debt shall not exceed the principal amount of the Debt being replaced or
refinanced plus 10% of such principal amount.
“Rating Decline” means the occurrence of the following on, or within 90 days
after, the earlier of (i) the occurrence of a Change of Control and (ii) the
earlier of (x) the date of public notice of the occurrence of a Change of
Control and (y) the date of the public notice of the Borrower's (or its direct
or indirect parent company's) intention to effect a Change of Control, which
90-day period will be extended so long as the S&P Rating or Moody's Rating is
under publicly announced consideration for possible downgrading by S&P or
Moody's, as applicable: the S&P Rating is reduced below BBB+ or the Moody's
Rating is reduced below Baa1.
“Recipient” means (i) the Administrative Agent, (ii) any Lender and (iii) any LC
Issuing Bank, as applicable.
“Register” has the meaning specified in Section 8.07(c).
“Reimbursement Amount” has the meaning specified in Section 2.04(d).
“Related Parties” means, with respect to any Person, such Person's Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person's Affiliates.
“Removal Effective Date” has the meaning specified in Section 7.05(b).
“Request for Issuance” means a request made pursuant to Section 2.04 in the form
of Exhibit B.
“Required Lenders” means at any time Lenders owed in excess of 50% of the then
aggregate unpaid principal amount of the Revolving Loans and participation
obligations with respect to the LC Outstandings and Swingline Outstandings, or,
if there are no Outstanding Credits, Lenders having in excess of 50% in interest
of the Commitments (without giving effect to any termination in whole of the
Commitments pursuant to Section 6.01). The Commitments, outstanding Loans and
participation obligations with respect to the LC Outstandings and Swingline
Outstandings for any Defaulting Lender shall be disregarded in determining
Required Lenders at any time.
“Resignation Effective Date” has the meaning specified in Section 7.05(a).
“Revolving Loan” means a Loan by a Lender to the Borrower pursuant to Section
2.02 as part of a Borrowing and refers to a Base Rate Revolving Loan or a
Eurodollar Rate Revolving Loan.
“SEC” means the United States Securities and Exchange Commission.
“S&P” means Standard & Poor's Ratings Group, a division of The McGraw-Hill
Companies, Inc.
“S&P Rating” means, on any date of determination, the rating most recently
announced by S&P with respect to any senior unsecured, non-credit enhanced Debt
of the Borrower.
“Subsidiary” of any Person means any corporation, partnership, joint venture,
limited liability company, trust or estate of which (or in which) more than 50%
of (i) the issued and outstanding capital




--------------------------------------------------------------------------------

17

stock having ordinary voting power to elect a majority of the board of directors
of such corporation (irrespective of whether at the time capital stock of any
other class or classes of such corporation shall or might have voting power upon
the occurrence of any contingency), (ii) the interest in the capital or profits
of such limited liability company, partnership or joint venture or (iii) the
beneficial interest in such trust or estate is at the time directly or
indirectly owned or controlled by such Person, by such Person and one or more of
its other Subsidiaries or by one or more of such Person's other Subsidiaries.
“Subsidiary Preferred Securities” means, collectively, (i) each of the $3.30,
$3.75, $3.90, $4.20, $4.35, $4.40 and $4.80 Series of Cumulative Preferred Stock
of MidAmerican Energy Company, and (ii) the 5% Preferred Stock and each of the
4.52%, 7.00%, 6.00%, 5.00%, 5.40%, 4.72%, 4.56% Series of Serial Preferred Stock
of PacifiCorp.
“Swingline Lender” means Union Bank, in its capacity as lender of Swingline
Loans hereunder.
“Swingline Loan” means a Loan made pursuant to Section 2.03.
“Swingline Outstandings” means, at any time, the aggregate principal amount of
all Swingline Loans outstanding at such time. The Swingline Outstandings with
respect to any Lender at any time shall be its Commitment Percentage of the
total Swingline Outstandings at such time.
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.
“Termination Date” means the earlier to occur of (i) June 28, 2017, or such
later date that may be established for any Lender from time to time pursuant to
Section 2.06 hereof, and (ii) the date of termination in whole of the
Commitments available to the Borrower pursuant to Section 2.08 or 6.01.
“Type” refers to the distinction between Loans bearing interest at the Base Rate
and Loans bearing interest at the Eurodollar Rate.
“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Internal Revenue Code.
“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 2.18(g)(iii).
“Union Bank” has the meaning specified in the first paragraph of this Agreement.
“Withholding Agent” means the Borrower and the Administrative Agent.
SECTION 1.02.Computation of Time Periods.


In this Agreement in the computation of periods of time from a specified date to
a later specified date, the word “from” means “from and including” and the words
“to” and “until” each mean “to but excluding”.






--------------------------------------------------------------------------------

18

SECTION 1.03.Accounting Terms.


All accounting terms not specifically defined herein shall be construed in
accordance with generally accepted accounting principles as in effect from time
to time (“GAAP”). If any “Accounting Change” (as defined below) shall occur and
such change results in a change in the calculation of financial covenants,
standards or terms in this Agreement, and either the Borrower or the Required
Lenders (through the Administrative Agent) shall request the same to the other
parties hereto in writing, the Borrower and the Administrative Agent shall enter
into negotiations to amend the affected provisions of this Agreement with the
desired result that the criteria for evaluating the Borrower's consolidated
financial condition and results of operations shall be substantially the same
after such Accounting Change as if such Accounting Change had not been made.
Once such request has been made, until such time as such an amendment shall have
been executed and delivered by the Borrower, the Administrative Agent and the
Required Lenders, all financial covenants, standards and terms in this Agreement
shall continue to be calculated or construed as if such Accounting Change had
not occurred. “Accounting Change” means a change in accounting principles
required by the promulgation of any final rule, regulation, pronouncement or
opinion by the Financial Accounting Standards Board of the American Institute of
Certified Public Accountants or, if applicable, the SEC (or successors thereto
or agencies with similar functions).
SECTION 1.04.Classification of Loans and Borrowings.


For purposes of this Agreement, Loans may be classified and referred to by Class
(e.g., a “Revolving Loan”) or by Type (e.g., a “Eurodollar Rate Loan”) or by
Class and Type (e.g., a “Eurodollar Rate Revolving Loan”). Borrowings also may
be classified and referred to by Class (e.g., a “Revolving Borrowing”) or by
Type (e.g., a “Eurodollar Rate Borrowing”) or by Class and Type (e.g., a
“Eurodollar Rate Revolving Borrowing”).
SECTION 1.05.Other Interpretive Provisions.


As used herein, except as otherwise specified herein, (i) references to any
Person include its successors and assigns and, in the case of any Governmental
Authority, any Person succeeding to its functions and capacities; (ii)
references to any Applicable Law include amendments, supplements and successors
thereto; (iii) references to specific sections, articles, annexes, schedules and
exhibits are to this Agreement; (iv) words importing any gender include the
other gender; (v) the singular includes the plural and the plural includes the
singular; (vi) the words “including”, “include” and “includes” shall be deemed
to be followed by the words “without limitation”; (vii) captions and headings
are for ease of reference only and shall not affect the construction hereof; and
(viii) references to any time of day shall be to New York City time unless
otherwise specified.


ARTICLE II
AMOUNTS AND TERMS OF THE EXTENSIONS OF CREDIT


SECTION 2.01.The Revolving Loans.


(a)Each Lender severally agrees, on the terms and conditions hereinafter set
forth, to make Revolving Loans to the Borrower from time to time on any Business
Day during the period from the date hereof until the Termination Date applicable
to such Lender in an aggregate outstanding amount not to exceed at any time such
Lender's Available Commitment at such time. Within the limits of each Lender's
Commitment and as hereinabove and hereinafter provided, including without
limitation Section 2.01(b), the Borrower may request Revolving Borrowings
hereunder, and repay or prepay Revolving Loans pursuant to Section 2.14




--------------------------------------------------------------------------------

19

and utilize the resulting increase in the Available Commitments for further
Extensions of Credit in accordance with the terms hereof.


(b)In no event shall the Borrower be entitled to request or receive any
Revolving Borrowing that (i) would exceed the Available Commitments or (ii)
would cause the Outstanding Credits to exceed the Commitments.


SECTION 2.02.Making the Revolving Loans.


(a)Each Revolving Borrowing shall be in an amount not less than $1,000,000 (or,
if less, the Available Commitments at such time) or an integral multiple of
$100,000 in excess thereof and shall consist of Revolving Loans of the same Type
made on the same day by the Lenders ratably according to their respective
Commitment Percentages. Each Revolving Borrowing shall be made on notice, given
not later than 12:00 noon on the third Business Day prior to the date of the
proposed Revolving Borrowing in the case of a Borrowing consisting of Eurodollar
Rate Revolving Loans, or not later than 12:00 noon on the date of the proposed
Borrowing in the case of a Borrowing consisting of Base Rate Revolving Loans, by
the Borrower to the Administrative Agent, which shall give to each Lender prompt
written notice thereof. Each such notice of a Revolving Borrowing (a “Notice of
Borrowing”) shall be by telephone, confirmed immediately in writing or facsimile
in substantially the form of Exhibit A hereto, specifying therein the requested
(i) Borrowing Date for such Borrowing, (ii) Type of Revolving Loans comprising
such Borrowing, (iii) aggregate amount of such Borrowing, and (iv) in the case
of a Borrowing consisting of Eurodollar Rate Revolving Loans, the initial
Interest Period for each such Revolving Loan. Each Lender shall, before 2:00
P.M. on the applicable Borrowing Date, make available for the account of its
Applicable Lending Office to the Administrative Agent at the Agent's Account, in
same day funds, such Lender's ratable portion of the Borrowing to be made on
such Borrowing Date; provided, however, that Swingline Loans shall be made as
provided in Section 2.03. After the Administrative Agent's receipt of such funds
and upon fulfillment of the applicable conditions set forth in Article III, the
Administrative Agent will promptly make such funds available to the Borrower in
such manner as the Borrower shall have specified in the applicable Notice of
Borrowing.


(b)Anything in subsection (a) above to the contrary notwithstanding, (i) the
Borrower may not select Eurodollar Rate Revolving Loans for any Borrowing if the
aggregate amount of such Borrowing is less than $1,000,000 or if the obligation
of the Lenders to make Eurodollar Rate Revolving Loans shall then be suspended
pursuant to Section 2.12(b), 2.13 or 2.16, and (ii) Borrowings of more than one
Type and Class may be outstanding at the same time; provided, however, there
shall be not more than 10 Borrowings at any one time outstanding.


(c)Each Notice of Borrowing shall be irrevocable and binding on the Borrower. In
the case of any Borrowing that the related Notice of Borrowing specifies is to
comprise Eurodollar Rate Revolving Loans, the Borrower shall indemnify each
Lender against any loss, cost or expense incurred by such Lender as a result of
any failure to fulfill on or before the date specified in such Notice of
Borrowing for such Borrowing the applicable conditions set forth in Article III,
including, without limitation, any loss (including loss of anticipated profits),
cost or expense incurred by reason of the liquidation or reemployment of
deposits or other funds acquired by such Lender to fund the Revolving Loan to be
made by such Lender as part of such Borrowing when such Revolving Loan, as a
result of such failure, is not made on such date.


(d)Unless the Administrative Agent shall have received written notice from a
Lender prior to any Borrowing Date or, in the case of a Base Rate Loan, prior to
the time of Borrowing, that such Lender will not make available to the
Administrative Agent such Lender's Loan as part of the Borrowing to be made on
such Borrowing Date, the Administrative Agent may, but shall not be required to,
assume that such Lender




--------------------------------------------------------------------------------

20

has made such portion available to the Administrative Agent on such Borrowing
Date in accordance with subsection (a) of this Section 2.02, and the
Administrative Agent may (but it shall not be required to), in reliance upon
such assumption, make available to the Borrower on such date a corresponding
amount. If and to the extent that such Lender shall not have so made such Loan
available to the Administrative Agent, such Lender and the Borrower severally
agree to repay to the Administrative Agent forthwith on demand such
corresponding amount, together with interest thereon, for each day from the date
such amount is made available to the Borrower until the date such amount is
repaid to the Administrative Agent, at (i) in the case of the Borrower, the
interest rate applicable at the time to Loans comprising such Borrowing and (ii)
in the case of such Lender, the Federal Funds Rate. If such Lender shall repay
to the Administrative Agent such corresponding amount, such amount so repaid
shall constitute such Lender's Loan as part of such Borrowing for purposes of
this Agreement.


(e)The failure of any Lender to make the Loan to be made by it as part of any
Borrowing shall not relieve any other Lender of its obligation, if any,
hereunder to make its Loan on the date of such Borrowing, but no Lender shall be
responsible for the failure of any other Lender to make the Loan to be made by
such other Lender on the date of any Borrowing.


SECTION 2.03.Swingline Loans.


(a)Subject to the terms and conditions set forth herein, the Swingline Lender
agrees to make Swingline Loans to the Borrower from time to time on any Business
Day during the period from the date hereof until the Termination Date applicable
to the Lender that is the Swingline Lender, in an aggregate principal amount at
any time outstanding that will not result in (i) the aggregate principal amount
of outstanding Swingline Loans exceeding $50,000,000, or (ii) the Outstanding
Credits exceeding the Commitments; provided that the Swingline Lender shall not
be required to make a Swingline Loan to refinance an outstanding Swingline Loan.
Within the limits as hereinabove and hereinafter provided, the Borrower may
request Swingline Borrowings hereunder, and repay or prepay Swingline Loans
pursuant to Section 2.14 and utilize the resulting increase in the Available
Commitments for further Extensions of Credit in accordance with the terms
hereof. Each Swingline Loan shall be a Base Rate Loan and shall be in an amount
that is an integral multiple of $500,000 and not less than $1,000,000.


(b)To request a Swingline Loan, the Borrower shall notify the Administrative
Agent of such request by telephone (confirmed by telecopy), not later than 2:00
P.M. on the day of a proposed Swingline Loan. Each such notice shall be
irrevocable and shall specify the requested date (which shall be a Business Day)
and amount of the requested Swingline Loan. The Administrative Agent will
promptly advise the Swingline Lender of any such notice received from the
Borrower. The Swingline Lender shall make each Swingline Loan available to the
Borrower by means of a credit to the general deposit account of the Borrower
with the Swingline Lender by 4:00 P.M. on the requested date of such Swingline
Loan.


(c)The Swingline Lender may by written notice given to the Administrative Agent
not later than 1:00 P.M. on any Business Day require the Lenders to acquire
participations on such Business Day in all or a portion of the Swingline Loans
outstanding. Such notice shall specify the aggregate amount of Swingline Loans
in which the Lenders will participate. Promptly upon receipt of such notice, the
Administrative Agent will give notice thereof to each Lender, specifying in such
notice such Lender's Commitment Percentage of such Swingline Loan or Loans. Each
Lender hereby absolutely and unconditionally agrees, upon receipt of notice as
provided above, to pay to the Administrative Agent, for the account of the
Swingline Lender, such Lender's Commitment Percentage of such Swingline Loan or
Loans. Each Lender acknowledges and agrees that its obligation to acquire
participations in Swingline Loans pursuant to this subsection is absolute and
unconditional and shall not be affected by any circumstance whatsoever,
including the occurrence and




--------------------------------------------------------------------------------

21

continuance of a Default or reduction or termination of the Commitments, and
that each such payment shall be made without any offset, abatement, withholding
or reduction whatsoever. Each Swingline Loan shall utilize the Commitment of
each Lender by an amount equal to the amount of such participation. Each Lender
shall comply with its obligation under this subsection by wire transfer of
immediately available funds, in the same manner as provided in Section 2.02(a)
with respect to Loans made by such Lender (and Section 2.02 shall apply, mutatis
mutandis, to the payment obligations of the Lenders), and the Administrative
Agent shall promptly pay to the Swingline Lender the amounts so received by it
from the Lenders. The Administrative Agent shall notify the Borrower of any
participations in any Swingline Loan acquired pursuant to this subsection, and
thereafter payments in respect of such Swingline Loan shall be made to the
Administrative Agent and not to the Swingline Lender. Any amounts received by
the Swingline Lender from the Borrower (or other party on behalf of the
Borrower) in respect of a Swingline Loan after receipt by the Swingline Lender
of the proceeds of a sale of participations therein shall be promptly remitted
to the Administrative Agent; any such amounts received by the Administrative
Agent shall be promptly remitted by the Administrative Agent to the Lenders that
shall have made their payments pursuant to this subsection (to the extent of
each applicable Lender's participation) and to the Swingline Lender to the
extent of its retained interest; provided that any such payment so remitted
shall be repaid to the Swingline Lender or to the Administrative Agent, as
applicable, if and to the extent such payment is required to be refunded to the
Borrower for any reason. The purchase of participations in a Swingline Loan
pursuant to this subsection shall not relieve the Borrower of any default in the
payment thereof.


SECTION 2.04.Letters of Credit.


(a)Subject to the terms and conditions hereof, each LC Issuing Bank agrees to
issue Letters of Credit from time to time for the account of the Borrower (or to
extend the stated maturity thereof or to amend or modify the terms thereof), in
an aggregate stated amount not exceeding such LC Issuing Bank's Fronting
Commitment, up to a maximum aggregate stated amount for all Letters of Credit at
any one time outstanding equal to the LC Commitment Amount, on not less than two
Business Days' prior notice thereof by delivery of (x) a Request for Issuance to
the Administrative Agent and (y) such LC Issuing Bank's standard form of Letter
of Credit application for the requested Letter of Credit to the letter of credit
department of such LC Issuing Bank for the account of the Borrower. Each Letter
of Credit shall be issued in a form acceptable to the applicable LC Issuing
Bank. Each Request for Issuance shall specify (i) the identity of the applicable
LC Issuing Bank, (ii) the date (which shall be a Business Day) of issuance of
such Letter of Credit (or the date of effectiveness of such extension,
modification or amendment) and the stated expiry date thereof (which shall be no
later than the earlier of (x) the date occurring one year after the date of
issuance of such Letter of Credit and (y) the fifth Business Day preceding the
Termination Date applicable to the Lender that is the LC Issuing Bank issuing
such Letter of Credit), (iii) the proposed stated amount of such Letter of
Credit (which amount (A) shall not be less than $100,000 and (B) may be subject
to any automatic increase and reinstatement provisions), (iv) the name and
address of the beneficiary of such Letter of Credit and (v) a statement of
drawing conditions applicable to such Letter of Credit, and if such Request for
Issuance relates to an amendment or modification of a Letter of Credit, it shall
be accompanied by the consent of the beneficiary of the Letter of Credit
thereto. If so requested by the Borrower, a Letter of Credit may provide that it
is automatically renewable for additional one-year periods if subject to an
ability of the applicable LC Issuing Bank to not renew by giving notice of the
same to the beneficiary of such Letter of Credit. Each Request for Issuance
shall be irrevocable unless modified or rescinded by the Borrower prior to the
issuance by the applicable LC Issuing Bank of the requested Letter of Credit or
prior to the effectiveness of the requested extension, modification or amendment
to a Letter of Credit, as applicable. Upon fulfillment of the applicable
conditions precedent and the other requirements set forth herein, the relevant
LC Issuing Bank shall issue (or extend, amend or modify) such Letter of Credit
and provide notice and a copy thereof to the Administrative Agent, which shall
promptly furnish copies thereof to the Lenders that shall so request; provided
that the LC




--------------------------------------------------------------------------------

22

Issuing Bank shall not issue or amend any Letter of Credit if such LC Issuing
Bank has received notice from the Administrative Agent that the applicable
conditions precedent have not been satisfied. Upon each issuance of a Letter of
Credit by any LC Issuing Bank, each Lender shall be deemed, without further
action by any party hereto, to have irrevocably and unconditionally purchased
from such LC Issuing Bank without recourse a participation in such Letter of
Credit equal to such Lender's Commitment Percentage of the aggregate amount
available to be drawn under such Letter of Credit. Upon each modification of a
Letter of Credit by any LC Issuing Bank which modifies the aggregate amount
available to be drawn under such Letter of Credit, such LC Issuing Bank and the
Lenders shall be deemed, without further action by any party hereto, to have
purchased or sold, as appropriate, participations in such Letter of Credit such
that each Lender's participation in such Letter of Credit shall equal such
Lender's Commitment Percentage of such modified aggregate amount available to be
drawn under such Letter of Credit. Each Letter of Credit shall utilize the
Commitment of each Lender by an amount equal to the amount of such
participation.


(b)The Borrower may from time to time appoint one or more additional Lenders
(with the consent of any such Lender, which consent may be withheld in the sole
discretion of each Lender) to act, either directly or through an Affiliate of
such Lender, as an LC Issuing Bank hereunder. Any such appointment and the terms
thereof shall be evidenced in a separate written agreement executed by the
Borrower and the relevant LC Issuing Bank, a copy of which agreement shall be
delivered by the Borrower to the Administrative Agent. The Administrative Agent
shall give prompt notice of any such appointment to the other Lenders. Upon such
appointment, if and for so long as such Lender shall have any obligation to
issue any Letter of Credit hereunder or any Letter of Credit issued by such
Lender shall remain outstanding, such Lender shall be deemed to be, and shall
have all the rights and obligations of, an “LC Issuing Bank” under this
Agreement.


(c)No Letter of Credit shall be requested, issued or modified hereunder if,
after the issuance or modification thereof, (i) the Outstanding Credits would
exceed the Commitments then scheduled to be in effect until the latest
Termination Date, (ii) that portion of the LC Outstandings arising from Letters
of Credit issued by an LC Issuing Bank would exceed the amount of such LC
Issuing Bank's Fronting Commitment or (iii) the LC Outstandings would exceed the
LC Commitment Amount. No LC Issuing Bank shall be under any obligation to issue
any Letter of Credit if any order, judgment or decree of any Governmental
Authority shall by its terms purport to enjoin or restrain such LC Issuing Bank
from issuing such Letter of Credit, or any law applicable to such LC Issuing
Bank or any request or directive (whether or not having the force of law) from
any Governmental Authority with jurisdiction over such LC Issuing Bank shall
prohibit, or request that the LC Issuing Bank refrain from, the issuance of
letters of credit generally or such Letter of Credit in particular or shall
impose upon the LC Issuing Bank with respect to such Letter of Credit any
restriction, reserve or capital requirement (for which the LC Issuing Bank is
not otherwise compensated or required to be compensated hereunder), which
restriction, reserve or capital requirement was not in effect on the date
hereof, or shall impose upon the LC Issuing Bank any loss, cost or expense (not
reimbursed or required to be reimbursed) that was not applicable on the date
hereof and that the LC Issuing Bank in good faith deems material to it.


(d)The Borrower hereby agrees to pay to the Administrative Agent for the account
of each LC Issuing Bank and each Lender that has funded its participation in the
reimbursement obligations of the Borrower pursuant to subsection (e) below, on
demand made by such LC Issuing Bank to the Borrower, on and after each date on
which such LC Issuing Bank shall pay any amount under any Letter of Credit
issued by such LC Issuing Bank, a sum equal to the amount so paid (the
“Reimbursement Amount”). Any Reimbursement Amount shall bear interest, payable
on demand, from the date so paid by such LC Issuing Bank until repayment to such
LC Issuing Bank in full at a fluctuating interest rate per annum equal to the
interest rate applicable to Base Rate Loans plus, if any amount paid by such LC
Issuing Bank under a Letter of Credit is not reimbursed by the Borrower within
three Business Days, 2%. The Borrower may satisfy its




--------------------------------------------------------------------------------

23

obligation hereunder to repay the Reimbursement Amount by requesting a Borrowing
under Section 2.02 (and which Borrowing shall be subject to the conditions in
Section 2.02) in the amount of such Reimbursement Amount, and the proceeds of
such Borrowing may be applied to satisfy the Borrower's obligations to such LC
Issuing Bank or the Lenders, as the case may be.


(e)If any LC Issuing Bank shall not have been reimbursed in full for any
Reimbursement Amount in respect of a Letter of Credit issued by such LC Issuing
Bank on the date of such payment, such LC Issuing Bank shall give the
Administrative Agent and each Lender prompt notice thereof (an “LC Payment
Notice”) no later than 12:00 noon on the Business Day immediately succeeding the
date of such payment by such LC Issuing Bank. Each Lender shall fund the
participation that such Lender purchased pursuant to Section 2.04(a) by paying
to the Administrative Agent for the account of such LC Issuing Bank an amount
equal to such Lender's Commitment Percentage of such Reimbursement Amount paid
by such LC Issuing Bank, plus interest on such amount at a rate per annum equal
to the Federal Funds Rate, for the first three days from the date of the payment
by such LC Issuing Bank, and, thereafter, until the date of payment to such LC
Issuing Bank by such Lender, at a rate of interest equal to the rate applicable
to Base Rate Loans. Each such payment by a Lender shall be made not later than
3:00 P.M. on the later to occur of (i) the Business Day immediately following
the date of such payment by such LC Issuing Bank and (ii) the Business Day on
which such Lender shall have received an LC Payment Notice from such LC Issuing
Bank. Each Lender's obligation to make each such payment to the Administrative
Agent for the account of such LC Issuing Bank shall be several and shall not be
affected by the occurrence or continuance of a Default or the failure of any
other Lender to make any payment under this Section 2.04(e). Each Lender further
agrees that each such payment shall be made without any offset, abatement,
withholding or reduction whatsoever.


(f)The failure of any Lender to make any payment to the Administrative Agent for
the account of any LC Issuing Bank in accordance with subsection (e) above shall
not relieve any other Lender of its obligation to make payment, but no Lender
shall be responsible for the failure of any other Lender. If any Lender (a
“non-performing Lender”) shall fail to make any payment to the Administrative
Agent for the account of any LC Issuing Bank in accordance with subsection (e)
above, then for so long as such failure shall continue, such LC Issuing Bank
shall be deemed, for purposes of Sections 6.01 and 8.01 hereof, to be a Lender
owed a Borrowing in an amount equal to the outstanding principal amount due and
payable by such non-performing Lender to the Administrative Agent for the
account of such LC Issuing Bank pursuant to subsection (e) above. Any
non-performing Lender and the Borrower (without waiving any claim against such
non-performing Lender for such non-performing Lender's failure to fund its
participation in the reimbursement obligations of the Borrower under subsection
(e) above) severally agree to pay to the Administrative Agent for the account of
such LC Issuing Bank forthwith on demand such amount, together with interest
thereon for each day from the date such non-performing Lender would have funded
its participation had it complied with the requirements of subsection (e) above
until the date such amount is paid to the Administrative Agent at (i) in the
case of the Borrower, the interest rate applicable at the time to Base Rate
Loans plus, if any amount paid by such LC Issuing Bank under a Letter of Credit
is not reimbursed by the Borrower within three Business Days, 2%, in accordance
with Section 2.04(d), and (ii) in the case of such non-performing Lender, the
Federal Funds Rate, for the first three days and, thereafter, at a rate of
interest equal to the rate applicable to Base Rate Loans.




--------------------------------------------------------------------------------

24



(g)The payment obligations of each Lender under Section 2.04(e) and of the
Borrower under this Agreement in respect of any payment under any Letter of
Credit shall be absolute, unconditional and irrevocable, and shall be paid
strictly in accordance with the terms of this Agreement under all circumstances,
including, without limitation, the following circumstances:


(i)any lack of validity or enforceability of this Agreement or any other
agreement or instrument relating thereto or to such Letter of Credit;


(ii)any amendment or waiver of, or any consent to departure from, the terms of
this Agreement or such Letter of Credit;


(iii)the existence of any claim, set-off, defense or other right that the
Borrower may have at any time against any beneficiary, or any transferee, of
such Letter of Credit (or any Persons for whom any such beneficiary or any such
transferee may be acting), any LC Issuing Bank, or any other Person, whether in
connection with this Agreement, the transactions contemplated hereby, thereby or
by such Letter of Credit, or any unrelated transaction;


(iv)any statement or any other document presented under such Letter of Credit
proving to be forged, fraudulent, invalid or insufficient in any respect or any
statement therein being untrue or inaccurate in any respect;


(v)payment in good faith by any LC Issuing Bank under the Letter of Credit
issued by such LC Issuing Bank against presentation of a draft or certificate
that does not comply with the terms of such Letter of Credit;


(vi)the use that may be made of any Letter of Credit by, or any act or omission
of, the beneficiary of any Letter of Credit (or any Person for which the
beneficiary may be acting); or


(vii)any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing.


(h)Without limiting any other provision of this Section 2.04, for purposes of
this Section 2.04 any LC Issuing Bank may rely upon any oral, telephonic,
telegraphic, facsimile, electronic, written or other communication believed in
good faith to have been authorized by the Borrower, whether or not given or
signed by an authorized Person of the Borrower.


(i)The Borrower assumes all risks of the acts and omissions of any beneficiary
or transferee of any Letter of Credit. Neither any LC Issuing Bank, the Lenders
nor any of their respective officers, directors, employees, agents or Affiliates
shall be liable or responsible for, and the Borrower's reimbursement obligation
in respect of any Letter of Credit shall not be affected by, (i) the use that
may be made of such Letter of Credit or any acts or omissions of any beneficiary
or transferee thereof in connection therewith; (ii) the validity, sufficiency or
genuineness of documents, or of any endorsement thereon, even if such documents
should prove to be in any or all respects invalid, insufficient, fraudulent or
forged; (iii) payment by any LC Issuing Bank against presentation of documents
that do not comply with the terms of such Letter of Credit, including failure of
any documents to bear any reference or adequate reference to such Letter of
Credit; (iv) any dispute between or among the Borrower, any of its Affiliates,
the beneficiary of any Letter of Credit or any financing institution or other
party to whom any Letter of Credit may be transferred or any claims or defenses
whatsoever of the Borrower or of its Affiliates against the beneficiary of any
Letter of Credit or any such transferee; (v)




--------------------------------------------------------------------------------

25

any error, omission, interruption or delay in transmission, dispatch or delivery
of any message or advice, however transmitted, in connection with any Letter of
Credit; or (vi) any other circumstances whatsoever in making or failing to make
payment under such Letter of Credit, except that the Borrower and each Lender
shall have the right to bring suit against each LC Issuing Bank, and each LC
Issuing Bank shall be liable to the Borrower and any Lender, to the extent of
any direct, as opposed to consequential, damages suffered by the Borrower or
such Lender that the Borrower or such Lender proves, in a court of competent
jurisdiction by final and nonappealable judgment, were caused by such LC Issuing
Bank's willful misconduct or gross negligence. In furtherance and not in
limitation of the foregoing, each LC Issuing Bank may accept sight drafts and
accompanying certificates presented under the Letter of Credit issued by such LC
Issuing Bank that appear on their face to be in order, without responsibility
for further investigation, regardless of any notice or information to the
contrary, and payment against such documents shall not constitute willful
misconduct or gross negligence by such LC Issuing Bank. Notwithstanding the
foregoing, no Lender shall be obligated to indemnify the Borrower for damages
caused by any LC Issuing Bank's willful misconduct or gross negligence.


(j)In the event of any inconsistency between the terms and conditions of this
Agreement and the terms and conditions of any application or other agreement
submitted by the Borrower to, or entered into by the Borrower with, an LC
Issuing Bank relating to any Letter of Credit issued by such LC Issuing Bank,
the terms and conditions of this Agreement shall control.


(k)Any LC Issuing Bank may resign at any time by giving written notice thereof
to the Administrative Agent, Lenders, the other LC Issuing Banks (if any) and
the Borrower, provided that (i) there is no LC Outstandings with respect to such
LC Issuing Bank at such time and (ii) unless the Borrower shall have agreed
otherwise, another Lender or Affiliate thereof reasonably acceptable to the
Borrower has agreed to serve as an LC Issuing Bank and commits in writing to
issue a Letter of Credit in an amount at least equal to that of the resigning LC
Issuing Bank. Upon any such resignation, the resigning LC Issuing Bank shall be
discharged from its duties and obligations as an LC Issuing Bank under this
Agreement.


SECTION 2.05.Fees.
 
(a)The Borrower agrees to pay to the Administrative Agent for the account of
each Lender a commitment fee on the aggregate unused amount of such Lender's
Commitment from the date hereof in the case of each Initial Lender and from the
effective date specified in the Assignment and Assumption pursuant to which it
became a Lender in the case of each other Lender until the latest Termination
Date applicable to such Lender, payable quarterly in arrears on the last day of
each March, June, September and December, commencing June 30, 2012, and ending
on such Termination Date. The commitment fee for any period will be equal to the
Commitment Fee Rate in effect from time to time during such period, times an
amount equal to the Commitments minus the aggregate principal amount of Loans
outstanding during such period; provided, that for purposes of calculating the
commitment fee, Swingline Loans shall not be considered outstanding Loans.


(b)The Borrower agrees to pay the fees payable by the Borrower in such amounts
and on such terms as set forth in the Fee Letters.


(c)The Borrower agrees to pay to the Administrative Agent for the account of
each Lender a fee (the “LC Fee”) on the average daily aggregate principal amount
of each such Lender's Commitment Percentage of the LC Outstandings from the date
hereof until the later to occur of the Termination Date applicable to such
Lender and the date on which no Letters of Credit are outstanding, payable on
the last day of each March, June, September and December (commencing on June 30,
2012), and on such later date, at




--------------------------------------------------------------------------------

26

a rate equal at all times to the Applicable Margin in effect from time to time
for Eurodollar Rate Revolving Loans.


SECTION 2.06.Extension of the Termination Date.


(a)Not earlier than 60 days prior to, nor later than 30 days prior to each
anniversary of the date hereof, the Borrower may request by written notice made
to the Administrative Agent (which shall promptly notify the Lenders thereof) a
one-year extension of the Termination Date applicable to each Lender. Each
Lender shall notify the Administrative Agent by the date specified by the
Administrative Agent (which date shall be a Business Day and shall not be less
than 15 days prior to, nor more than 30 days prior to, the Extension Effective
Date) that either (A) such Lender declines to consent to extending the
Termination Date or (B) such Lender consents to extending the Termination Date.
Any Lender not responding within the above time period shall be deemed to have
declined to extend the Termination Date. The consent of a Lender to any such
extension shall be in the sole discretion of such Lender. The Administrative
Agent shall, after receiving the notifications from all of the Lenders or the
expiration of such period, whichever is earlier, notify the Borrower and the
Lenders of the results thereof. The Borrower may request no more than two
extensions pursuant to this Section.
 
(b)If any Lender declines, or is deemed to have declined, to consent to such
request for extension (each a “Declining Lender”), the Borrower shall have the
right to replace such Declining Lender in accordance with Section 2.20(b). Any
Lender replacing a Declining Lender shall be deemed to have consented to such
request for extension (regardless of when such replacement is effective) and
shall not be deemed to be a Declining Lender.


(c)If the Required Lenders have consented to the extension of the Termination
Date, the Termination Date of each Lender that consented to the extension shall
be extended to the date that is one year after such Lender's then-effective
Termination Date, effective as of the date to be determined by the
Administrative Agent and the Borrower (the “Extension Effective Date”). On or
prior to the Extension Effective Date, the Borrower shall deliver to the
Administrative Agent, in form and substance reasonably satisfactory to the
Administrative Agent (i) the resolutions of the Borrower authorizing such
extension and all Governmental Approvals (if any) required in connection with
such extension, certified as being in effect as of the Extension Effective Date
and the related incumbency certificate of the Borrower, (ii) a favorable opinion
of counsel for the Borrower as to such matters as any Lender through the
Administrative Agent may reasonably request and (iii) a certificate of the
Borrower stating that on and as of such Extension Effective Date, and after
giving effect to the extension to be effective on such date, all conditions
precedent to an Extension of Credit under Section 3.02 are satisfied. On each
Extension Effective Date, the Borrower shall pay to the Administrative Agent,
for the account of each applicable Declining Lender, the principal amount of all
Loans outstanding owing to such Declining Lender and all interest thereon and
all fees and other amounts (including, without limitation, any amounts payable
pursuant to Section 8.04(c)) payable to such Declining Lender accrued through
such Extension Effective Date. Promptly following such Extension Effective Date,
the Administrative Agent shall distribute an amended Schedule I to this
Agreement (which shall thereafter be incorporated into this Agreement) to
reflect any changes in the Lenders, the Commitments and each Lender's Commitment
Percentage as of such Extension Effective Date.


(d)The Swingline Lender and each LC Issuing Bank may, in its sole discretion,
elect not to serve in such capacity following any extension of the Termination
Date; provided that (i) the Borrower and the Administrative Agent may appoint a
replacement for any such resigning Swingline Lender and LC Issuing Bank, and
(ii) the extension of the Termination Date may become effective without regard
to whether such replacement is found.




--------------------------------------------------------------------------------

27



SECTION 2.07.Increase of the Commitments.


(a)The Borrower may, from time to time, request by written notice to the
Administrative Agent to increase the Commitments by a maximum aggregate amount
for all such increases of up to $200,000,000, by designating one or more Lenders
or other financial institutions (that will become Lenders), in each case,
reasonably acceptable to the Administrative Agent and acceptable to the
Swingline Lender and each LC Issuing Bank, in their respective sole discretion,
that agree to accept all or a portion of such additional Commitments (each a
“Designated Lender”).


(b)The Administrative Agent shall promptly notify the Designated Lenders of the
Borrower's request pursuant to subsection (a) above. Each Designated Lender
shall notify the Administrative Agent by the date specified by the
Administrative Agent (which date shall be a Business Day) that either (A) such
Designated Lender declines to accept its additional Commitments or (B) such
Designated Lender consents to accept the offered Commitments. Any Designated
Lender not responding on or prior to the date specified by the Administrative
Agent shall be deemed to have declined to accept the offered Commitments. The
Administrative Agent shall, after receiving the notifications from all of the
Designated Lenders or following the date specified in the notice to such
Designated Lenders, whichever is earlier, notify the Borrower and the Lenders of
the results thereof and the effective date of any additional Commitments. The
effectiveness of such additional Commitments shall be subject to the condition
precedent that the Borrower shall have delivered to the Administrative Agent (i)
the resolutions of the Borrower authorizing such additional Commitments and all
Governmental Approvals (if any) required in connection with such additional
Commitments, certified as being in effect as of the effective date of such
additional Commitments, (ii) a favorable opinion of counsel for the Borrower as
to such matters as any Lender through the Administrative Agent may reasonably
request and (iii) a certificate signed by a duly authorized officer of the
Borrower, dated as of the effective date of such additional Commitments, stating
that all conditions precedent to an Extension of Credit have been satisfied on
and as of such effective date.


(c)Promptly following the effective date of any Commitment increase pursuant to
this Section 2.07, (i) the Administrative Agent shall distribute an amended
Schedule I to this Agreement (which shall thereafter be incorporated into this
Agreement) to reflect any changes in Lenders, the Commitments and each Lender's
Commitment Percentage as of such effective date and (ii) the Borrower shall
prepay the outstanding Revolving Borrowings (if any) in full, and shall
simultaneously make new Revolving Borrowings hereunder in an amount equal to
such prepayment, so that, after giving effect thereto, the Revolving Borrowings
are held ratably by the Lenders in accordance with their respective Commitments
(after giving effect to such Commitment increase). Prepayments made under this
clause (c) shall not be subject to the notice requirements of Section 2.14.


(d)Notwithstanding any provision contained herein to the contrary, from and
after the date of any Commitment increase and the making of any Loans on such
date pursuant to clause (c)(ii) above, all calculations and payments of fees and
of interest on the Loans shall take into account the actual Commitment of each
Lender and the principal amount outstanding of each Loan made by such Lender
during the relevant period of time.


SECTION 2.08.Termination or Reduction of the Commitments.


(a)The Borrower shall have the right, upon at least three Business Days' notice
to the Administrative Agent, to terminate in whole or reduce ratably in part the
Available Commitments, provided that (i) each partial reduction shall be in the
aggregate amount of $10,000,000 or an integral multiple of




--------------------------------------------------------------------------------

28

$5,000,000 in excess thereof and (ii) no such termination or reduction shall be
made that would reduce the aggregate Commitments to an amount less than the
Outstanding Credits on the date of such termination or reduction. Subject to the
foregoing, any reduction of the Commitments to an amount below $600,000,000
shall also result in a reduction of the LC Commitment Amount to the extent of
such deficit (and if such reduction would cause the LC Commitment Amount to be
less than the aggregate Fronting Commitments, with automatic reductions in the
amount of each Fronting Commitment ratably in proportion to the amount of such
reduction of the LC Commitment Amount unless, in the case of any LC Issuing
Bank, such LC Issuing Bank consents otherwise). Each such notice of termination
or reduction shall be irrevocable; provided, however, that a notice of
termination delivered pursuant to this Section 2.08 may state that such notice
is conditioned upon the effectiveness of other credit facilities, in which case
such notice may be revoked by the Borrower (by notice to the Administrative
Agent on or prior to the effective date specified in the notice of termination)
if such condition is not satisfied.


(b)The Borrower may terminate the unused amount of the Commitment of any Lender
that is a Defaulting Lender upon not less than three Business Days' prior notice
to the Administrative Agent (which shall promptly notify the Lenders thereof),
and in such event the provisions of Section 2.21(a)(ii) will apply to all
amounts thereafter paid by the Borrower for the account of such Defaulting
Lender under this Agreement (whether on account of principal, interest, fees,
indemnity or other amounts); provided that (i) no Event of Default shall have
occurred and be continuing, and (ii) such termination shall not be deemed to be
a waiver or release of any claim the Borrower, the Administrative Agent, any LC
Issuing Bank, the Swingline Lender or any Lender may have against such
Defaulting Lender.


(c)The Commitments shall automatically be terminated on the latest Termination
Date.


(d)Once terminated, a Commitment or any portion thereof may not be reinstated.


SECTION 2.09.Repayment of Loans.


(a)The Borrower shall repay to (i) the Administrative Agent for the account of
each Lender on the Termination Date applicable to such Lender the aggregate
principal amount of the Revolving Loans made to the Borrower by such Lender then
outstanding and (ii) to the Swingline Lender the then unpaid principal amount of
each Swingline Loan on the earlier of the latest Termination Date (or such
earlier Termination Date beyond which the Swingline Lender has elected, pursuant
to Section 2.06(d), not to act in such capacity) and the tenth Business Day
after such Swingline Loan is made; provided that on each date that a Revolving
Borrowing is made, the Borrower shall repay all Swingline Loans then
outstanding.


(b)If at any time the aggregate principal amount of Outstanding Credits exceeds
the Commitments, the Borrower shall pay or prepay so much of the Borrowings
and/or Cash Collateralize the LC Outstandings as shall be necessary in order
that the Outstanding Credits minus the principal amount of Cash Collateral
securing the LC Outstandings will not exceed the Commitments.


SECTION 2.10.Evidence of Indebtedness.


(a)Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness to such Lender resulting from each Loan
made by such Lender from time to time, including the amounts of principal and
interest payable and paid to such Lender from time to time under this Agreement.




--------------------------------------------------------------------------------

29



(b)The Administrative Agent shall maintain accounts in which it will record (i)
the amount of each Loan made hereunder, the Class and Type of each Loan made and
the Interest Period applicable thereto, (ii) the amount of any principal or
interest due and payable or to become due and payable from the Borrower to each
Lender hereunder and (iii) the amount of any sum received by the Administrative
Agent hereunder from the Borrower and each Lender's share thereof.


(c)The entries made in the accounts maintained pursuant to subsections (a) and
(b) of this Section 2.10 shall, to the extent permitted by Applicable Law, be
prima facie evidence of the existence and amounts of the obligations therein
recorded; provided, however, that the failure of any Lender or the
Administrative Agent to maintain such accounts or any error therein shall not in
any manner affect the obligations of the Borrower to repay the Loans and
interest thereon in accordance with their terms.


(d)Any Lender may request that any Loans made by it be evidenced by one or more
promissory notes. In such event, the Borrower shall prepare, execute and deliver
to such Lender one or more promissory notes payable to the order of such Lender
(or, if requested by such Lender, to such Lender and its assignees) and in a
form reasonably satisfactory to the Administrative Agent. Thereafter, the Loans
evidenced by such promissory notes and interest thereon shall at all times
(including after assignment pursuant to Section 8.07) be represented by one or
more promissory notes in such form payable to the order of the payee named
therein.


SECTION 2.11.Interest on Loans.
 
The Borrower shall pay interest on the unpaid principal amount of each Loan from
the date of such Loan until such principal amount shall be paid in full, at the
following rates per annum:
(a)Base Rate Loans. During such periods as such Loan is a Base Rate Revolving
Loan or a Swingline Loan, a rate per annum equal at all times to the sum of (x)
the Base Rate plus (y) the Applicable Margin for Base Rate Loans in effect from
time to time, payable (A) in the case of Base Rate Revolving Loans, in arrears
quarterly on the last day of each March, June, September and December during
such periods and on the date such Base Rate Loan shall be Converted or paid in
full, and (B) in the case of Swingline Loans, on the date such Swingline Loan is
required to be paid in full as provided in Section 2.09.


(b)Eurodollar Rate Revolving Loans. During such periods as such Revolving Loan
is a Eurodollar Rate Revolving Loan, a rate per annum equal at all times during
each Interest Period for such Revolving Loan to the sum of (x) the Eurodollar
Rate for such Interest Period for such Revolving Loan plus (y) the Applicable
Margin for Eurodollar Rate Revolving Loans in effect from time to time, payable
in arrears on the last day of such Interest Period and, if such Interest Period
has a duration of more than three months, on each day that occurs during such
Interest Period every three months from the first day of such Interest Period
and on the date such Eurodollar Rate Revolving Loan shall be Converted or paid
in full.


(c)Additional Interest on Eurodollar Rate Revolving Loans. The Borrower shall
pay to each Lender, so long as such Lender shall be required under regulations
of the Board of Governors of the Federal Reserve System to maintain reserves
with respect to liabilities or assets consisting of or including Eurocurrency
Liabilities, additional interest on the unpaid principal amount of each
Eurodollar Rate Revolving Loan of such Lender, from the date of such Revolving
Loan until such principal amount is paid in full, at an interest rate per annum
equal at all times to the remainder obtained by subtracting (i) the Eurodollar
Rate for the Interest Period for such Revolving Loan from (ii) the rate obtained
by dividing such Eurodollar Rate by a percentage equal to 100% minus the
Eurodollar Rate Reserve Percentage of such Lender for such Interest Period,
payable on each date on which interest is payable on such Revolving Loan. Such
additional




--------------------------------------------------------------------------------

30

interest shall be determined by such Lender and notified to the Borrower through
the Administrative Agent.


SECTION 2.12.Interest Rate Determination.


(a)The Administrative Agent shall give prompt notice to the Borrower and the
Lenders of the applicable interest rate determined by the Administrative Agent
for purposes of Section 2.11(a) or (b), and, if applicable, the rate for the
purpose of determining the applicable interest rate under Section 2.11(c).


(b)If, with respect to any Eurodollar Rate Revolving Loans, (i) the Required
Lenders notify the Administrative Agent that the Eurodollar Rate for any
Interest Period for such Revolving Loans will not adequately reflect the cost to
such Required Lenders of making, funding or maintaining their respective
Eurodollar Rate Revolving Loans for such Interest Period, or (ii) the
Administrative Agent determines that adequate and fair means do not exist for
ascertaining the applicable interest rate on the basis provided for in the
definition of Eurodollar Rate, the Administrative Agent shall forthwith so
notify the Borrower and the Lenders, whereupon (A) each Eurodollar Rate
Revolving Loan will automatically, on the last day of the then existing Interest
Period therefor, Convert into a Base Rate Revolving Loan, and (B) the obligation
of the Lenders to make, or to Convert Revolving Loans into, Eurodollar Rate
Revolving Loans shall be suspended until the Administrative Agent shall notify
the Borrower and the Lenders that the circumstances causing such suspension no
longer exist.
  
SECTION 2.13.Conversion of Revolving Loans.


(a)Voluntary. The Borrower may on any Business Day, upon notice given to the
Administrative Agent not later than 12:00 noon on the third Business Day prior
to the date of the proposed Conversion and subject to the provisions of Sections
2.12 and 2.16, Convert all or any part of Revolving Loans of one Type comprising
the same Borrowing into Revolving Loans of the other Type or of the same Type
but having a new Interest Period; provided, however, that any Conversion of
Eurodollar Rate Revolving Loans into Base Rate Revolving Loans shall be made
only on the last day of an Interest Period for such Eurodollar Rate Revolving
Loans, any Conversion of Base Rate Revolving Loans into Eurodollar Rate
Revolving Loans shall be in an amount not less than the minimum amount specified
in Section 2.02(b) and no Conversion of any Revolving Loans shall result in more
separate Borrowings than permitted under Section 2.02(b). Each such notice of a
Conversion shall, within the restrictions specified above, specify (i) the date
of such Conversion, (ii) the Revolving Loans to be Converted, and (iii) if such
Conversion is into Eurodollar Rate Revolving Loans, the duration of the initial
Interest Period for each such Revolving Loan. Each notice of Conversion shall be
irrevocable and binding on the Borrower. This Section shall not apply to
Swingline Loans, which may not be Converted.


(b)Mandatory.


(i)If the Borrower shall fail to select the Type of any Revolving Loan or the
duration of any Interest Period for any Borrowing comprising Eurodollar Rate
Revolving Loans in accordance with the provisions contained in the definition of
“Interest Period” in Section 1.01 and Section 2.13(a), or if any proposed
Conversion of a Borrowing that is to comprise Eurodollar Rate Revolving Loans
upon Conversion shall not occur as a result of the circumstances described in
subsection (c) below, or if an Event of Default has occurred and is continuing
and Eurodollar Rate Revolving Loans are outstanding, the Administrative Agent
will forthwith so notify the Borrower and the Lenders, and (i) such Revolving
Loans will automatically, on the last day of the then existing Interest Period
therefor, Convert into Base Rate Loans and (ii) the obligation of the Lenders to
make, or to Convert Revolving Loans into, Eurodollar Rate Revolving Loans shall
be suspended.




--------------------------------------------------------------------------------

31



(ii)On the date on which the aggregate unpaid principal amount of Eurodollar
Rate Revolving Loans comprising any Borrowing shall be reduced, by payment or
prepayment or otherwise, to less than $10,000,000, such Revolving Loans shall
automatically Convert into Base Rate Revolving Loans.


(c)Failure to Convert. Each notice of Conversion given pursuant to subsection
(a) above shall be irrevocable and binding on the Borrower. In the case of any
Borrowing that is to comprise Eurodollar Rate Revolving Loans upon Conversion,
the Borrower agrees to indemnify each Lender against any loss, cost or expense
incurred by such Lender if, as a result of the failure of the Borrower to
satisfy any condition to such Conversion (including, without limitation, the
occurrence of any Default), such Conversion does not occur. The Borrower's
obligations under this subsection (c) shall survive the repayment of all other
amounts owing to the Lenders and the Administrative Agent under this Agreement
and the termination of the Commitments.


(d)Limitation on Certain Conversions. Notwithstanding any other provision of
this Agreement to the contrary, the Borrower may not borrow Revolving Loans at
the Eurodollar Rate or Convert Revolving Loans resulting in Eurodollar Rate
Revolving Loans at any time an Event of Default has occurred and is continuing.


SECTION 2.14.Optional Prepayments of Loans.


The Borrower may, (i) upon at least two Business Days' notice, in the case of
Eurodollar Rate Revolving Loans, and (ii) upon notice not later than 12:00 noon
on the date of prepayment, in the case of Base Rate Revolving Loans and
Swingline Loans, to the Administrative Agent (and, in the case of a Swingline
Loan, the Swingline Lender) stating the proposed date and aggregate principal
amount of the prepayment, and, if such notice is given, the Borrower shall
prepay the outstanding principal amount of the Loans comprising part of the same
Borrowing in whole or ratably in part, without penalty, together with accrued
interest to the date of such prepayment on the principal amount prepaid;
provided, however, that (x) each partial prepayment shall be in an aggregate
principal amount of $1,000,000 or an integral multiple of $100,000 in excess
thereof and (y) in the event of any such prepayment of a Eurodollar Rate Loan,
the Borrower shall be obligated to reimburse the Lenders in respect thereof
pursuant to Section 8.04(c).
SECTION 2.15.Increased Costs.


(a)Increased Costs Generally. If any Change in Law shall:


(i)impose, modify or deem applicable any reserve, assessment, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement reflected in the Eurodollar Rate
Reserve Percentage) or any LC Issuing Bank;


(ii)other than (A) Indemnified Taxes and (B) Excluded Taxes, subject any
Recipient to any Taxes on, or change the basis of taxation of payments to any
Recipient in respect of, its loans, loan principal, letters of credit,
commitments, or other obligations, or its deposits, reserves, other liabilities
or capital attributable thereto; or


(iii)impose on any Lender or any LC Issuing Bank or the London interbank market
any other condition, cost or expense (other than Taxes) affecting this Agreement
or Loans made by such




--------------------------------------------------------------------------------

32

Lender or any Letter of Credit or participation therein; and the result of any
of the foregoing shall be to increase the cost to such Lender or such other
Recipient of making, converting to, continuing or maintaining any Loan or of
maintaining its obligation to make any such Loan, or to increase the cost to
such Lender, such LC Issuing Bank or such other Recipient of participating in,
issuing or maintaining any Letter of Credit (or of maintaining its obligation to
participate in or to issue any Letter of Credit), or to reduce the amount of any
sum received or receivable by such Lender, LC Issuing Bank or other Recipient
hereunder (whether of principal, interest or any other amount) then, upon the
good faith request of such Lender, LC Issuing Bank or other Recipient, the
Borrower will pay to such Lender, LC Issuing Bank or other Recipient, as the
case may be, such additional amount or amounts as will compensate such Lender,
LC Issuing Bank or other Recipient, as the case may be, for such additional
costs incurred or reduction suffered.


(b)Capital Requirements. If any Lender or LC Issuing Bank determines that any
Change in Law affecting such Lender or LC Issuing Bank or any lending office of
such Lender or such Lender's or LC Issuing Bank's holding company, if any,
regarding capital or liquidity requirements, has or would have the effect of
reducing the rate of return on such Lender's or LC Issuing Bank's capital or on
the capital of such Lender's or LC Issuing Bank's holding company, if any, as a
consequence of this Agreement, the Commitments of such Lender or the Loans made
by, or participations in Letters of Credit or Swingline Loans held by, such
Lender, or the Letters of Credit issued by any LC Issuing Bank, to a level below
that which such Lender or LC Issuing Bank or such Lender's or LC Issuing Bank's
holding company could have achieved but for such Change in Law (taking into
consideration such Lender's or LC Issuing Bank's policies and the policies of
such Lender's or LC Issuing Bank's holding company with respect to capital
adequacy), then from time to time the Borrower will pay to such Lender or LC
Issuing Bank, as the case may be, such additional amount or amounts as will
compensate such Lender or LC Issuing Bank or such Lender's or LC Issuing Bank's
holding company for any such reduction suffered.


(c)Certificates for Reimbursement. A certificate of a Lender or LC Issuing Bank
setting forth the amount or amounts necessary to compensate such Lender or LC
Issuing Bank or its holding company, as the case may be, as specified in
subsection (a) or (b) of this Section and delivered to the Borrower, shall be
conclusive absent manifest error. The Borrower shall pay such Lender or LC
Issuing Bank, as the case may be, promptly upon demand the amount shown as due
on any such certificate.


(d)Delay in Requests. Failure or delay on the part of any Lender or LC Issuing
Bank to demand compensation pursuant to this Section shall not constitute a
waiver of such Lender's or LC Issuing Bank's right to demand such compensation;
provided that the Borrower shall not be required to compensate a Lender or LC
Issuing Bank pursuant to this Section for any increased costs incurred or
reductions suffered more than 180 days prior to the date that such Lender or LC
Issuing Bank, as the case may be, notifies the Borrower of the Change in Law
giving rise to such increased costs or reductions, and of such Lender's or LC
Issuing Bank's intention to claim compensation therefor (except that, if the
Change in Law giving rise to such increased costs or reductions is retroactive,
then the 180-day period referred to above shall be extended to include the
period of retroactive effect thereof).


SECTION 2.16.Illegality.


If due to any Change in Law it shall become unlawful or impossible for any
Lender (or its Eurodollar Lending Office) to make, maintain or fund its
Eurodollar Rate Revolving Loans, and such Lender shall so notify the
Administrative Agent, the Administrative Agent shall forthwith give notice
thereof to the other Lenders and the Borrower, whereupon, until such Lender
notifies the Borrower and the Administrative Agent that the circumstances giving
rise to such suspension no longer exist, the obligation of such Lender to make




--------------------------------------------------------------------------------

33

Eurodollar Rate Revolving Loans, or to Convert outstanding Revolving Loans into
Eurodollar Rate Revolving Loans, shall be suspended. Before giving any notice to
the Administrative Agent pursuant to this Section 2.16, such Lender shall use
reasonable efforts (consistent with its internal policy and legal and regulatory
restrictions applicable to such Lender) to designate a different Eurodollar
Lending Office if such designation would avoid the need for giving such notice
and would not, in the judgment of such Lender, be otherwise disadvantageous to
such Lender. If such notice is given, each Eurodollar Rate Revolving Loan of
such Lender then outstanding shall be converted to a Base Rate Revolving Loan
either (i) on the last day of the then current Interest Period applicable to
such Eurodollar Rate Revolving Loan if such Lender may lawfully continue to
maintain and fund such Revolving Loan to such day or (ii) immediately if such
Lender shall determine that it may not lawfully continue to maintain and fund
such Revolving Loan to such day.
SECTION 2.17.Payments and Computations.


(a)The Borrower shall make each payment to be made by it hereunder not later
than 1:00 P.M. on the day when due in Dollars to the Administrative Agent at the
Agent's Account (except payments to be made directly to the Swingline Lender as
expressly provided herein) in same day funds without condition or deduction for
any counterclaim, defense, recoupment or setoff. The Administrative Agent will
promptly thereafter cause to be distributed like funds relating to the payment
of principal or interest or commitment fees ratably (other than amounts payable
pursuant to Section 2.02(c), 2.06, 2.11(c), 2.13(c), 2.15, 2.18, 2.21 or
8.04(c)) to the Lenders for the account of their respective Applicable Lending
Offices, and like funds relating to the payment of any other amount payable to
any Lender to such Lender for the account of its Applicable Lending Office, in
each case to be applied in accordance with the terms of this Agreement. Upon its
acceptance of an Assignment and Assumption and recording of the information
contained therein in the Register pursuant to Section 8.07(c), from and after
the effective date specified in such Assignment and Assumption, the
Administrative Agent shall make all payments hereunder in respect of the
interest assigned thereby to the Lender assignee thereunder, and the parties to
such Assignment and Assumption shall make all appropriate adjustments in such
payments for periods prior to such effective date directly between themselves.


(b)The Borrower hereby authorizes each Lender, if and to the extent payment owed
to such Lender is not made when due hereunder, after any applicable grace
period, to charge from time to time against any or all of the Borrower's
accounts with such Lender any amount so due.


(c)All computations of interest based on the rate referred to in clause (i) of
the definition of the “Base Rate” contained in Section 1.01 shall be made by the
Administrative Agent on the basis of a year of 365 or 366 days, as the case may
be, and all computations of interest based on the Eurodollar Rate, the Federal
Funds Rate or the rate referred to in clause (iii) of the definition of the
“Base Rate” and of commitment fees and LC Fees shall be made by the
Administrative Agent on the basis of a year of 360 days, in each case for the
actual number of days (including the first day but excluding the last day)
occurring in the period for which such interest, commitment fees or LC Fees are
payable. Each determination by the Administrative Agent of an interest rate
hereunder shall be conclusive and binding for all purposes, absent manifest
error.
  
(d)Whenever any payment hereunder shall be stated to be due on a day other than
a Business Day, such payment shall be made on the next succeeding Business Day,
and such extension of time shall in such case be included in the computation of
payment of interest or commitment fees, as the case may be; provided, however,
that, if such extension would cause payment of interest on or principal of
Eurodollar Rate Revolving Loans to be made in the next following calendar month,
such payment shall be made on the next preceding Business Day.






--------------------------------------------------------------------------------

34

(e)Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to a Lender hereunder that the
Borrower will not make such payment in full, the Administrative Agent may assume
that the Borrower has made such payment in full to the Administrative Agent on
such date, and the Administrative Agent may, in reliance upon such assumption,
cause to be distributed to each Lender on such due date an amount equal to the
amount then due such Lender. If and to the extent that the Borrower shall not
have so made such payment in full to the Administrative Agent, each Lender shall
repay to the Administrative Agent forthwith on demand such amount distributed to
such Lender together with interest thereon, for each day from the date such
amount is distributed to such Lender until the date such Lender repays such
amount to the Administrative Agent, at the Federal Funds Rate.
SECTION 2.18.Taxes.


(a)Issuing Bank. For purposes of this Section 2.18, the term “Lender” includes
any LC Issuing Bank and the Swingline Lender.


(b)Payments Free of Taxes. Any and all payments by or on account of any
obligation of the Borrower under any Loan Document shall be made without
deduction or withholding for any Taxes, except as required by Applicable Law. If
any Applicable Law (as determined in the good faith discretion of an applicable
Withholding Agent) requires the deduction or withholding of any Tax from any
such payment by a Withholding Agent, then the applicable Withholding Agent shall
be entitled to make such deduction or withholding and shall timely pay the full
amount deducted or withheld to the relevant Governmental Authority in accordance
with Applicable Law and, if such Tax is an Indemnified Tax, then the sum payable
by the Borrower shall be increased as necessary so that after such deduction or
withholding has been made (including such deductions and withholdings applicable
to additional sums payable under this Section) the applicable Recipient receives
an amount equal to the sum it would have received had no such deduction or
withholding been made.


(c)Payment of Other Taxes by the Borrower. The Borrower shall timely pay to the
relevant Governmental Authority in accordance with Applicable Law, or at the
option of the Administrative Agent timely reimburse it for the payment of, any
Other Taxes.


(d)Indemnification by the Borrower. The Borrower shall indemnify each Recipient,
within 30 days after demand therefor, for the full amount of any Indemnified
Taxes (including Indemnified Taxes imposed or asserted on or attributable to
amounts payable under this Section) payable or paid by such Recipient or
required to be withheld or deducted from a payment to such Recipient and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such Indemnified Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to the Borrower by a Lender (with a copy to the
Administrative Agent), or by the Administrative Agent on its own behalf or on
behalf of a Lender, shall be conclusive absent manifest error.


(e)Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent, within 30 days after demand therefor, for any Indemnified
Taxes attributable to such Lender (but only to the extent that the Borrower has
not already indemnified the Administrative Agent for such Indemnified Taxes and
without limiting the obligation of the Borrower to do so). Each Lender shall
severally indemnify the Administrative Agent and the Borrower, within 30 days
after demand therefor, for (i) any Taxes attributable to such Lender's failure
to comply with the provisions of Section 8.07(d) relating to the maintenance of
a Participant Register and (ii) any Excluded Taxes attributable to such Lender,
in each case, that are payable or paid by the Administrative Agent or the
Borrower in connection with any Loan Document, and any




--------------------------------------------------------------------------------

35

reasonable expenses arising therefrom or with respect thereto, whether or not
such Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to any Lender by the Administrative Agent or the Borrower
shall be conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent or the Borrower to set off and apply any and all amounts at
any time owing to such Lender under any Loan Document or otherwise payable by
the Administrative Agent or the Borrower to the Lender from any other source
against any amount due to the Administrative Agent or the Borrower under this
subsection (e).


(f)Evidence of Payments. As soon as practicable after any payment of Taxes by
the Borrower to a Governmental Authority pursuant to this Section 2.18, the
Borrower shall deliver to the Administrative Agent the original or a certified
copy of a receipt issued by such Governmental Authority evidencing such payment,
a copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent.


(g)Status of Lenders. (i) Any Lender that is entitled to an exemption from or
reduction of withholding Tax with respect to payments made under any Loan
Document shall deliver to the Borrower and the Administrative Agent, at the time
or times reasonably requested by the Borrower or the Administrative Agent, such
properly completed and executed documentation reasonably requested by the
Borrower or the Administrative Agent as will permit such payments to be made
without withholding or at a reduced rate of withholding. In addition, any
Lender, if reasonably requested by the Borrower or the Administrative Agent,
shall deliver such other documentation prescribed by Applicable Law or
reasonably requested by the Borrower or the Administrative Agent as will enable
the Borrower or the Administrative Agent to determine whether or not such Lender
is subject to backup withholding or information reporting requirements.
Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution and submission of such documentation (other than such
documentation set forth in Section 2.18(g)(ii)(A), (ii)(B) and (ii)(D) below)
shall not be required if in the Lender's reasonable judgment such completion,
execution or submission would subject such Lender to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Lender.


(ii)Without limiting the generality of the foregoing,


(A)    any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
federal backup withholding tax;


(B)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:


(i)    in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “interest” article of such tax treaty and (y) with respect to
any other applicable payments under any Loan Document, IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “business profits” or “other income” article of such tax treaty;




--------------------------------------------------------------------------------

36



(ii)    executed originals of IRS Form W-8ECI;


(iii)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Internal Revenue Code, (x) a
certificate substantially in the form of Exhibit F-1 to the effect that such
Foreign Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the
Internal Revenue Code, a “10 percent shareholder” of the Borrower within the
meaning of Section 881(c)(3)(B) of the Internal Revenue Code, or a “controlled
foreign corporation” described in Section 881(c)(3)(C) of the Internal Revenue
Code (a “U.S. Tax Compliance Certificate”) and (y) executed originals of IRS
Form W-8BEN; or


(iv)    to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, a
U.S. Tax Compliance Certificate substantially in the form of Exhibit F-2 or
Exhibit F-3, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit F-4 on
behalf of each such direct and indirect partner;


(C)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by Applicable Law as a
basis for claiming exemption from or a reduction in withholding Tax, duly
completed, together with such supplementary documentation as may be prescribed
by Applicable Law to permit the Borrower or the Administrative Agent to
determine the withholding or deduction required to be made; and


(D)    if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Internal Revenue Code, as
applicable), such Lender shall deliver to the Borrower and the Administrative
Agent at the time or times prescribed by law and at such time or times
reasonably requested by the Borrower or the Administrative Agent such
documentation prescribed by Applicable Law (including as prescribed by Section
1471(b)(3)(C)(i) of the Internal Revenue Code) and such additional documentation
reasonably requested by the Borrower or the Administrative Agent as may be
necessary for the Borrower and the Administrative Agent to comply with their
obligations under FATCA and to determine that such Lender has complied with such
Lender's obligations under FATCA or to determine the amount to deduct and
withhold from such payment. Solely for purposes of this clause (D), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.


Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.


(h)Treatment of Certain Refunds. If any party determines, in its sole discretion
exercised in good faith, that it has received a refund of any Taxes as to which
it has been indemnified pursuant to this Section 2.18 (including by the payment
of additional amounts pursuant to this Section 2.18), it shall pay to




--------------------------------------------------------------------------------

37

the indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section with respect to the Taxes giving rise
to such refund), net of all reasonable out-of-pocket expenses (including Taxes)
of such indemnified party and without interest (other than any interest paid by
the relevant Governmental Authority with respect to such refund). Such
indemnifying party, upon the request of such indemnified party, shall repay to
such indemnified party the amount paid over pursuant to this subsection (h)
(plus any penalties, interest or other charges imposed by the relevant
Governmental Authority) in the event that such indemnified party is required to
repay such refund to such Governmental Authority. Notwithstanding anything to
the contrary in this subsection (h), in no event will the indemnified party be
required to pay any amount to an indemnifying party pursuant to this subsection
(h) the payment of which would place the indemnified party in a less favorable
net after-Tax position than the indemnified party would have been in if the
indemnification payments or additional amounts giving rise to such refund had
never been paid. This subsection shall not be construed to require any
indemnified party to make available its Tax returns (or any other information
relating to its Taxes that it deems confidential) to the indemnifying party or
any other Person.


(i)Survival. Each party's obligations under this Section 2.18 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.


SECTION 2.19.Sharing of Payments, Etc.


If any Lender shall, by exercising any right of setoff or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Loans or other obligations hereunder resulting in such Lender receiving
payment of a proportion of the aggregate amount of its Loans and accrued
interest thereon or other such obligations greater than its Commitment
Percentage thereof as provided herein, then the Lender receiving such greater
proportion shall (i) notify the Administrative Agent of such fact, and
(ii) purchase (for cash at face value) participations in the Loans and such
other obligations of the other Lenders, or make such other adjustments as shall
be equitable, so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Loans and other amounts owing them;
provided that:
(A)    if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest; and


(B)    the provisions of this Section shall not be construed to apply to (x) any
payment made by the Borrower pursuant to and in accordance with the express
terms of this Agreement (including the application of funds arising from the
existence of a Defaulting Lender and any payment made pursuant to Section
2.02(c), 2.06, 2.11(c), 2.13(c), 2.15, 2.18, 2.21 or 8.04(c) or, in respect of
Eurodollar Rate Revolving Loans converted into Base Rate Revolving Loans,
pursuant to Section 2.16), or (y) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans or participations in LC Outstandings to any assignee or participant, other
than to the Borrower or any Subsidiary thereof (as to which the provisions of
this Section shall apply).


The Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under Applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of the Borrower in the amount of
such participation.




--------------------------------------------------------------------------------

38

SECTION 2.20.Mitigation Obligations; Replacement of Lenders.


(a)Designation of a Different Lending Office. If any Lender requests
compensation under Section 2.15, or requires the Borrower to pay any Indemnified
Taxes or additional amounts to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 2.18, then such Lender shall (at the
request of the Borrower) use reasonable efforts to designate a different
Applicable Lending Office for funding or booking its Loans hereunder or to
assign its rights and obligations hereunder to another of its offices, branches
or Affiliates, if, in the judgment of such Lender, such designation or
assignment (i) would eliminate or reduce amounts payable pursuant to Section
2.15 or 2.18, as the case may be, in the future, and (ii) would not subject such
Lender to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Lender. The Borrower hereby agrees to pay all reasonable
costs and expenses incurred by any Lender in connection with any such
designation or assignment.


(b)Replacement of Lenders. If any Lender requests compensation under
Section 2.15, or if the Borrower is required to pay any Indemnified Taxes or
additional amounts to any Lender or any Governmental Authority for the account
of any Lender pursuant to Section 2.18 and, in each case, such Lender has
declined or is unable to designate a different Applicable Lending Office in
accordance with subsection (a) above, or if any Lender is a Declining Lender, a
Defaulting Lender or a Non-Consenting Lender, then the Borrower may, at its sole
expense and effort, upon notice to such Lender and the Administrative Agent,
require such Lender to assign and delegate, without recourse (in accordance with
and subject to the restrictions contained in, and consents required by,
Section 8.07), all of its interests, rights (other than its existing rights to
payments pursuant to Section 2.15 or Section 2.18) and obligations under this
Agreement and the related Loan Documents to an Eligible Assignee that shall
assume such obligations (which assignee may be another Lender, if a Lender
accepts such assignment); provided that:


(i)the Borrower shall have paid to the Administrative Agent the assignment fee
(if any) specified in Section 8.07(b);


(ii)such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and participations in LC Outstandings,
accrued interest thereon, accrued fees and all other amounts payable to it
hereunder and under the other Loan Documents (including any amounts under
Section 8.04(c)) from the assignee (to the extent of such outstanding principal
and accrued interest and fees) or the Borrower (in the case of all other
amounts);


(iii)in the case of any such assignment resulting from a claim for compensation
under Section 2.15 or payments required to be made pursuant to Section 2.18,
such assignment will result in a reduction in such compensation or payments
thereafter;


(iv)such assignment shall not conflict with Applicable Law;


(v)in the case of any assignment resulting from a Lender becoming a Declining
Lender or a Non-Consenting Lender, the applicable assignee shall have consented
to the applicable extension, amendment, waiver or consent; and


(vi)No Default shall have occurred and be continuing.
A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.




--------------------------------------------------------------------------------

39

SECTION 2.21.Defaulting Lenders.


(a)Defaulting Lender Adjustments. Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then,
until such time as such Lender is no longer a Defaulting Lender, to the extent
permitted by Applicable Law:


(i)Waivers and Amendments. Such Defaulting Lender's right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of Required Lenders and in Section
8.01.
(ii)Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article 6.01 or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 8.05 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to any LC Issuing Bank or the Swingline Lender
hereunder; third, to Cash Collateralize the LC Issuing Banks' Fronting Exposure
with respect to such Defaulting Lender in accordance with Section 2.22; fourth,
as the Borrower may request (so long as no Default exists), to the funding of
any Loan in respect of which such Defaulting Lender has failed to fund its
portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Borrower, to be held in a deposit account and released pro rata in order (x)
to satisfy such Defaulting Lender's potential future funding obligations with
respect to Loans under this Agreement and (y) to Cash Collateralize the LC
Issuing Banks' future Fronting Exposure with respect to such Defaulting Lender
with respect to future Letters of Credit issued under this Agreement, in
accordance with Section 2.22; sixth, to the payment of any amounts owing to the
Lenders, the Issuing Banks or the Swingline Lender as a result of any judgment
of a court of competent jurisdiction obtained by any Lender, the LC Issuing
Banks or the Swingline Lender against such Defaulting Lender as a result of such
Defaulting Lender's breach of its obligations under this Agreement; seventh, so
long as no Default exists, to the payment of any amounts owing to the Borrower
as a result of any judgment of a court of competent jurisdiction obtained by the
Borrower against such Defaulting Lender as a result of such Defaulting Lender's
breach of its obligations under this Agreement; and eighth, to such Defaulting
Lender or as otherwise directed by a court of competent jurisdiction; provided
that if (x) such payment is a payment of the principal amount of any Loans or LC
Outstandings in respect of which such Defaulting Lender has not fully funded its
appropriate share, and (y) such Loans were made or the related Letters of Credit
were issued at a time when the conditions set forth in Section 3.02 were
satisfied or waived, such payment shall be applied solely to pay the Loans of,
and LC Outstandings owed to, all Non-Defaulting Lenders on a pro rata basis
prior to being applied to the payment of any Loans of, or LC Outstandings owed
to, such Defaulting Lender until such time as all Loans and funded and unfunded
participations in LC Outstandings and Swingline Outstandings are held by the
Lenders pro rata in accordance with the Commitments without giving effect to
Section 2.21(a)(iv). Any payments, prepayments or other amounts paid or payable
to a Defaulting Lender that are applied (or held) to pay amounts owed by a
Defaulting Lender or to post Cash Collateral pursuant to this Section
2.21(a)(ii) shall be deemed paid to and redirected by such Defaulting Lender,
and each Lender irrevocably consents hereto.






--------------------------------------------------------------------------------

40

(iii)Certain Fees. (A) No Defaulting Lender shall be entitled to receive any
commitment fee for any period during which that Lender is a Defaulting Lender
(and the Borrower shall not be required to pay any such fee that otherwise would
have been required to have been paid to that Defaulting Lender).


(B)    Each Defaulting Lender shall be entitled to receive LC Fees for any
period during which that Lender is a Defaulting Lender only to the extent
allocable to its Commitment Percentage of the LC Outstandings for which it has
provided Cash Collateral pursuant to Section 2.22.


(C)    With respect to any LC Fee not required to be paid to any Defaulting
Lender pursuant to clause (B) above, the Borrower shall (x) pay to each
Non-Defaulting Lender that portion of any such fee otherwise payable to such
Defaulting Lender with respect to such Defaulting Lender's participation in LC
Outstandings or Swingline Outstandings that has been reallocated to such
Non-Defaulting Lender pursuant to clause (iv) below, (y) pay to each LC Issuing
Bank and the Swingline Lender, as applicable, the amount of any such fee
otherwise payable to such Defaulting Lender to the extent allocable to such LC
Issuing Bank's or the Swingline Lender's Fronting Exposure to such Defaulting
Lender, and (z) not be required to pay the remaining amount of any such fee.


(iv)Reallocation of Participations to Reduce Fronting Exposure. All or any part
of such Defaulting Lender's participation in LC Outstandings and Swingline
Outstandings shall be reallocated among the Non-Defaulting Lenders in accordance
with their respective Commitment Percentages (calculated without regard to such
Defaulting Lender's Commitment) but only to the extent that (x) the conditions
set forth in Section 3.02 are satisfied at the time of such reallocation (and,
unless the Borrower shall have otherwise notified the Administrative Agent at
such time, the Borrower shall be deemed to have represented and warranted that
such conditions are satisfied at such time), (y) such reallocation does not
cause the aggregate Outstanding Credits of any Non-Defaulting Lender to exceed
such Non-Defaulting Lender's Commitment and (z) such reallocation does not cause
the aggregate Outstanding Credits of all Non-Defaulting Lenders to exceed the
Commitments of all Non-Defaulting Lenders. No reallocation hereunder shall
constitute a waiver or release of any claim of any party hereunder against a
Defaulting Lender arising from that Lender having become a Defaulting Lender,
including any claim of a Non-Defaulting Lender as a result of such
Non-Defaulting Lender's increased exposure following such reallocation.


(v)Cash Collateral, Repayment of Swingline Loans. If the reallocation described
in paragraph (iv) above cannot, or can only partially, be effected, the Borrower
shall, without prejudice to any right or remedy available to it hereunder or
under law, (x) first, prepay Swingline Loans in an amount equal to the Swingline
Lender's Fronting Exposure and (y) second, Cash Collateralize the LC Issuing
Banks' Fronting Exposure in accordance with the procedures set forth in Section
2.22.


(b)Defaulting Lender Cure. If the Borrower, the Administrative Agent, the
Swingline Lender and each LC Issuing Bank agree in writing that a Lender is no
longer a Defaulting Lender, the Administrative Agent will so notify the parties
hereto, whereupon as of the effective date specified in such notice and subject
to any conditions set forth therein (which may include arrangements with respect
to any Cash Collateral), that Lender will, to the extent applicable, purchase at
par that portion of outstanding Loans of the other Lenders or take such other
actions as the Administrative Agent may determine to be necessary to cause the
Loans and funded and unfunded participations in Letters of Credit and Swingline
Loans to be held pro rata by the Lenders in accordance with the Commitments
(without giving effect to Section 2.21(a)(iv)), whereupon




--------------------------------------------------------------------------------

41

such Lender will cease to be a Defaulting Lender; provided that no adjustments
will be made retroactively with respect to fees accrued or payments made by or
on behalf of the Borrower while that Lender was a Defaulting Lender; and
provided, further, that except to the extent otherwise expressly agreed by the
affected parties, no change hereunder from Defaulting Lender to Lender will
constitute a waiver or release of any claim of any party hereunder arising from
that Lender's having been a Defaulting Lender.


(c)New Swingline Loans/Letters of Credit. So long as any Lender is a Defaulting
Lender, (i) the Swingline Lender shall not be required to fund any Swingline
Loans unless it is satisfied that it will have no Fronting Exposure after giving
effect to such Swingline Loan and (ii) no LC Issuing Bank shall be required to
issue, extend, renew or increase any Letter of Credit unless it is satisfied
that it will have no Fronting Exposure after giving effect thereto.


(d)Bankruptcy Event of a Parent Company. If (i) a Bankruptcy Event with respect
to a direct or indirect parent company of any Lender shall occur following the
date hereof and for so long as such event shall continue or (ii) the Swingline
Lender or any LC Issuing Bank has a good faith belief that any Lender has
defaulted in fulfilling its obligations under one or more other agreements in
which such Lender commits to extend credit, the Swingline Lender shall not be
required to fund any Swingline Loan, and no LC Issuing Bank shall be required to
issue, extend, renew or increase any Letter of Credit, unless the Swingline
Lender or such LC Issuing Bank, as the case may be, shall have entered into
arrangements with the Borrower or such Lender, satisfactory to the Swingline
Lender or such LC Issuing Bank, as the case may be, to defease any risk to it in
respect of such Lender hereunder.


SECTION 2.22.Cash Collateral.


At any time that there shall exist a Defaulting Lender, within one Business Day
following the written request of the Administrative Agent or any LC Issuing Bank
(with a copy to the Administrative Agent) the Borrower shall Cash Collateralize
the LC Issuing Banks' Fronting Exposure with respect to such Defaulting Lender
(determined after giving effect to Section 2.21(a)(iv) and any Cash Collateral
provided by such Defaulting Lender) in an amount not less than the Minimum
Collateral Amount.
(i)Grant of Security Interest. The Borrower, and to the extent provided by any
Defaulting Lender, such Defaulting Lender, hereby grants to the Administrative
Agent, for the benefit of the LC Issuing Banks, and agrees to maintain, a first
priority security interest in all such Cash Collateral as security for the
Defaulting Lenders' obligation to fund participations in respect of LC
Outstandings, to be applied pursuant to paragraph (ii) below. If at any time the
Administrative Agent determines that Cash Collateral is subject to any right or
claim of any Person other than the Administrative Agent and the LC Issuing Banks
as herein provided, or that the total amount of such Cash Collateral is less
than the Minimum Collateral Amount, the Borrower will, promptly upon demand by
the Administrative Agent, pay or provide to the Administrative Agent additional
Cash Collateral in an amount sufficient to eliminate such deficiency (after
giving effect to any Cash Collateral provided by the Defaulting Lender).


(ii)Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under this Section 2.22 or Section 2.21 in
respect of Letters of Credit shall be applied to the satisfaction of the
Defaulting Lender's obligation to fund participations in respect of LC
Outstandings (including, as to Cash Collateral provided by a Defaulting Lender,
any interest accrued on such obligation) for which the Cash Collateral was so
provided, prior to any other application of such property as may otherwise be
provided for herein.






--------------------------------------------------------------------------------

42

(iii)Termination of Requirement. Cash Collateral (or the appropriate portion
thereof) provided to reduce any LC Issuing Bank's Fronting Exposure shall no
longer be required to be held as Cash Collateral pursuant to this Section 2.22
following (A) the elimination of the applicable Fronting Exposure (including by
the termination of Defaulting Lender status of the applicable Lender), or (B)
the determination by the Administrative Agent and each LC Issuing Bank that
there exists excess Cash Collateral; provided that, subject to Section 2.21, the
Person providing Cash Collateral and each LC Issuing Bank may agree that Cash
Collateral shall be held to support future anticipated Fronting Exposure or
other obligations.


Article III
CONDITIONS PRECEDENT


SECTION 3.01.Conditions Precedent to Effectiveness.


The obligation of each Lender, each LC Issuing Bank and the Swingline Lender to
make the initial Extension of Credit to be made by it hereunder shall become
effective on and as of the first date on which the following conditions
precedent have been satisfied:
(a)The Administrative Agent shall have received on or before such date of
effectiveness the following, each dated such day (except as noted otherwise
below), in form and substance reasonably satisfactory to the Administrative
Agent and, to the extent requested by the Administrative Agent, in sufficient
copies (except with respect to the promissory notes described in paragraph (i)
below) for the Swingline Lender, each Lender and each LC Issuing Bank:


(i)Promissory notes payable to the order of each Lender that has requested the
same prior to such date pursuant to Section 2.10(d), duly executed by the
Borrower.


(ii)(A) A copy of the articles of incorporation or other organizational
documents of the Borrower and each amendment thereto, certified by the Secretary
of State of Iowa as being a true and correct copy thereof, and (B) a certificate
from the Secretary of State of Iowa (dated not more than 10 days prior to the
date hereof) attesting to the continued existence and good standing of the
Borrower in that State.


(iii)Certified copies of the resolutions of the board of directors of the
Borrower approving this Agreement and the other Loan Documents and of all
documents evidencing other necessary corporate action and Governmental Approvals
required for the execution, delivery and performance by the Borrower of this
Agreement and the other Loan Documents.


(iv)A certificate of the Secretary or Assistant Secretary of the Borrower
certifying (A) the names and true signatures of the officers of the Borrower
authorized to sign this Agreement and the other documents to be delivered by the
Borrower hereunder, and (B) that attached thereto are true and correct copies of
the bylaws of the Borrower as in effect on such date.


(v)A favorable opinion of in-house counsel for the Borrower, substantially in
the form of Exhibit D-1 hereto.


(vi)A favorable opinion of special New York counsel for the Borrower,
substantially in the form of Exhibit D-2 hereto.






--------------------------------------------------------------------------------

43

(vii)A favorable opinion of King & Spalding LLP, counsel for the Administrative
Agent, in the form of Exhibit E hereto.


(b)On such date, the following statements shall be true and the Administrative
Agent shall have received for the account of each Lender a certificate signed by
a duly authorized officer of the Borrower, dated such date, stating that:


(i)The representations and warranties of the Borrower contained in this
Agreement are true and correct on and as of the date of such effectiveness as
though made on and as of such date, and
(ii)No event has occurred and is continuing that constitutes a Default.


(c)The Borrower and each Lender that is an LC Issuing Bank on such date shall
have entered into an LC Issuing Bank Fee Letter.


(d)The Borrower shall have paid all accrued fees and expenses of the
Administrative Agent, the Global Coordinator, the Joint Lead Arrangers and the
Lenders payable on the date hereof (including the accrued fees and expenses of
counsel to the Administrative Agent to the extent then due and payable).


(e)The Administrative Agent shall have received all documentation and
information required by regulatory authorities under applicable “know your
customer” and anti-money laundering rules and regulations, including without
limitation the Patriot Act, to the extent such documentation or information is
requested by the Administrative Agent on behalf of the Lenders reasonably in
advance of the date hereof.


(f)The Administrative Agent shall have received such other approvals or
documents as the Administrative Agent, the Swingline Lender, any Lender or any
LC Issuing Bank shall have reasonably requested through the Administrative Agent
reasonably in advance of the date hereof.


SECTION 3.02.Conditions Precedent to each Extension of Credit.


The obligation of each Lender, each LC Issuing Bank and the Swingline Lender to
make each Extension of Credit to be made by it hereunder (other than in
connection with any Borrowing that would not increase the aggregate principal
amount of Loans outstanding immediately prior to the making of such Borrowing)
shall be subject to the following statements being true on the date of such
Borrowing (and each of the giving of the applicable Notice of Borrowing or
Request for Issuance and the acceptance by the Borrower of the proceeds of any
such Extension of Credit shall constitute a representation and warranty by the
Borrower that on the date of such Extension of Credit such statements are true):
(i)The representations and warranties of the Borrower contained in Section 4.01
(other than the representations and warranties in the first sentence of
Section 4.01(g), in Section 4.01(i) and in the first sentence of Section
4.01(n)) are true and correct in all material respects (without duplication of
any materiality qualifiers) on and as of the date of such Extension of Credit,
before and after giving effect to such Extension of Credit and to the
application of the proceeds therefrom, as though made on and as of such date,
and


(ii)No event has occurred and is continuing, or would result from such Extension
of Credit or from the application of the proceeds therefrom, that constitutes a
Default.






--------------------------------------------------------------------------------

44

ARTICLE IV     
REPRESENTATIONS AND WARRANTIES


SECTION 4.01.Representations and Warranties of the Borrower.


The Borrower represents and warrants as follows:
(a)The Borrower is a corporation duly organized, validly existing and in good
standing under the laws of the State of Iowa and is duly qualified to do
business and is in good standing as a foreign corporation under the laws of each
state in which the ownership of its properties or the conduct of its business
makes such qualification necessary, except where the failure to be so qualified
would not reasonably be expected to have a Material Adverse Effect, and each
Material Subsidiary is duly organized, validly existing and in good standing
under the laws of the jurisdiction in which it is incorporated or otherwise
organized.


(b)The execution, delivery and performance by the Borrower of each Loan
Document, and the consummation of the transactions contemplated hereby and
thereby, are within the Borrower's corporate powers and have been duly
authorized by all necessary corporate action. Each Loan Document has been duly
executed and delivered by the Borrower.


(c)No authorization or approval or other action by, and no notice to or filing
with, any Governmental Authority or any other third party is required for the
due execution, delivery and performance by the Borrower of any Loan Document.


(d)The execution, delivery and performance by Borrower of the Loan Documents
will not (i) violate (A) the articles of incorporation or bylaws (or comparable
documents) of Borrower or any of its Material Subsidiaries or (B) any Applicable
Law, (ii) be in conflict with, or result in a breach of or constitute a default
under, any contract, agreement, indenture or instrument to which the Borrower or
any of its Material Subsidiaries is a party or by which any of its or their
respective properties is bound or (iii) result in the creation or imposition of
any Lien on the property of Borrower or any of its Material Subsidiaries other
than Permitted Liens and Liens required under this Agreement, except to the
extent such conflict, breach or default referred to in the preceding clause
(ii), individually or in the aggregate, would not reasonably be expected to have
a Material Adverse Effect.


(e)Each Loan Document is the legal, valid and binding obligation of the
Borrower, enforceable against the Borrower in accordance with its terms, except
as limited by bankruptcy and similar laws affecting the enforcement of
creditors' rights generally and by the application of general equitable
principles.


(f)The Borrower and each Material Subsidiary are in compliance with all
Applicable Laws (including Environmental Laws), except to the extent that
failure to comply would not reasonably be expected to have a Material Adverse
Effect.


(g)There is no action, suit, proceeding, claim or dispute pending or, to the
Borrower's knowledge, threatened against or affecting the Borrower or any of its
Material Subsidiaries, or any of its or their respective properties or assets,
before any Governmental Authority that, individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect. There is no
injunction, writ, preliminary restraining order or any other order of any nature
issued by any Governmental Authority directing that any material aspect of the
transactions expressly provided for in any of the Loan Documents not be
consummated as herein or therein provided.




--------------------------------------------------------------------------------

45



(h)The consolidated balance sheet of the Borrower and its Consolidated
Subsidiaries as at December 31, 2011, and the related consolidated statements of
income, cash flows and stockholders' equity for the fiscal year ended on such
date, certified by Deloitte & Touche LLP, copies of which have heretofore been
furnished to the Administrative Agent and each Lender, present fairly in all
material respects the financial condition of the Borrower and its Consolidated
Subsidiaries as at such date, and the consolidated results of their operations
and cash flows for the fiscal year then ended. The consolidated balance sheet of
the Borrower and its Consolidated Subsidiaries as at March 31, 2012, and the
related consolidated statements of income, cash flows and stockholders' equity
for the fiscal quarter ended on such date, copies of which have heretofore been
furnished to the Administrative Agent and each Lender, present fairly in all
material respects the consolidated financial condition of the Borrower and its
Consolidated Subsidiaries as at such date, and the consolidated results of their
operations and cash flows for the fiscal quarter then ended (subject to normal
year-end audit adjustments). All such financial statements, including the
related schedules and notes thereto, have been prepared in accordance with GAAP
applied consistently throughout the periods involved (except as may be disclosed
therein).


(i)Since December 31, 2011, no event has occurred that could reasonably be
expected to have a Material Adverse Effect.


(j)The Borrower and each Material Subsidiary have filed or caused to be filed
all Federal and other material tax returns that are required by Applicable Law
to be filed, and have paid all taxes shown to be due and payable on said returns
or on any assessments made against it or any of its property; other than (i)
with respect to taxes the amount or validity of which is currently being
contested in good faith by appropriate proceedings and with respect to which
reserves in conformity with GAAP have been provided on the books of the Borrower
or the applicable Material Subsidiary, as the case may be, or (ii) to the extent
that the failure to do so could not reasonably be expected to result in a
Material Adverse Effect.


(k)No ERISA Event has occurred other than as would not, either individually or
in the aggregate, be reasonably expected to have a Material Adverse Effect.
There are no actions, suits or claims pending against or involving a Pension
Plan (other than routine claims for benefits) or, to the knowledge of the
Borrower or any of its ERISA Affiliates, threatened, that would reasonably be
expected to be asserted successfully against any Pension Plan and, if so
asserted successfully, would reasonably be expected either singly or in the
aggregate to have a Material Adverse Effect. No lien imposed under the Internal
Revenue Code or ERISA on the assets of the Borrower or any of its ERISA
Affiliates exists or is likely to arise with respect to any Pension Plan. The
Borrower and each of its Subsidiaries have complied with foreign law applicable
to its Foreign Plans, except to the extent that failure to comply would not
reasonably be expected to have a Material Adverse Effect.


(l)The Borrower is not engaged in the business of extending credit for the
purpose of buying or carrying Margin Stock, and no proceeds of any Loan will be
used to buy or carry any Margin Stock or to extend credit to others for the
purpose of buying or carrying any Margin Stock. Not more than 25% of the assets
of the Borrower and the Material Subsidiaries that are subject to the
restrictions of Section 5.02(a) or (c) constitute Margin Stock.


(m)Neither the Borrower nor any Subsidiary is an “investment company” or a
company “controlled” by an “investment company”, as such terms are defined in
the Investment Company Act of 1940, as amended.




--------------------------------------------------------------------------------

46



(n)There are no claims, liabilities, investigations, litigation, notices of
violation or liability, administrative proceedings, judgments or orders, whether
asserted, pending or threatened, relating to any liability under or compliance
with any applicable Environmental Law, against the Borrower or any Material
Subsidiary or relating to any real property currently or formerly owned, leased
or operated by the Borrower or any Material Subsidiary, that would reasonably be
expected to have a Material Adverse Effect. No Hazardous Materials have been or
are present or are being spilled, discharged or released on, in, under or from
property (real, personal or mixed) currently or formerly owned, leased or
operated by the Borrower or any Material Subsidiary in any quantity or manner
violating, or resulting in liability under, any applicable Environmental Law,
which violation or liability would reasonably be expected to have a Material
Adverse Effect.


(o)No written statement or information furnished by or on behalf of the Borrower
to the Administrative Agent, any Lender or any LC Issuing Bank in connection
with the syndication or negotiation of this Agreement (including the CIM) or
delivered pursuant hereto, in each case as of the date such statement or
information is made or delivered, as applicable, contained or contains, any
material misstatement of fact or intentionally omitted or omits to state any
material fact necessary to make the statements therein, in the light of the
circumstances under which they were, are, or will be made, not misleading.
 
(p)Each Material Subsidiary as of the date hereof is set forth on Schedule III.


(q)The Borrower and each Material Subsidiary are in compliance in all material
respects with all (i) United States economic sanctions laws, executive orders
and implementing regulations as promulgated by the U.S. Treasury Department's
Office of Foreign Assets Control, (ii) applicable anti-money laundering and
counter-terrorism financing provisions of the Bank Secrecy Act and all rules
regulations issued pursuant to it and (iii) applicable provisions of the United
States Foreign Corrupt Practices Act of 1977.


ARTICLE V
COVENANTS OF THE BORROWER


SECTION 5.01.Affirmative Covenants.


So long as any Loan or any other amount payable hereunder shall remain unpaid,
any Letter of Credit shall remain outstanding or any Lender shall have any
Commitment hereunder, the Borrower will:
(a)Payment of Taxes, Etc. Pay and discharge, and cause each Material Subsidiary
to pay and discharge, before the same shall become delinquent, (i) all taxes,
assessments and governmental charges or levies imposed upon it or its property,
and (ii) all lawful claims that, if unpaid, would by Applicable Law become a
Lien upon its property, in each case, except to the extent that the failure to
pay and discharge such amounts, either singly or in the aggregate, would not
reasonably be expected to have a Material Adverse Effect; provided, however,
that neither the Borrower nor any Material Subsidiary shall be required to pay
or discharge any such tax, assessment, charge or claim that is being contested
in good faith and by proper proceedings and as to which adequate reserves are
being maintained in accordance with GAAP.




--------------------------------------------------------------------------------

47



(b)Preservation of Existence, Etc. Preserve and maintain, and cause each
Material Subsidiary to preserve and maintain, its corporate, partnership or
limited liability company (as the case may be) existence and all rights (charter
and statutory) and franchises, except to the extent the failure to maintain such
rights and franchises would not reasonably be expected to have a Material
Adverse Effect; provided, however, that the Borrower and any Material Subsidiary
may consummate any merger or consolidation permitted under Section 5.02(b).


(c)Compliance with Laws, Etc. Comply, and cause each Material Subsidiary to
comply with Applicable Law (with such compliance to include, without limitation,
compliance with Environmental Laws, the Patriot Act and the United States
economic sanctions laws, executive orders and implementing regulations as
promulgated by the U.S. Treasury Department's Office of Foreign Assets Control),
except to the extent the failure to do so would not reasonably be expected to
have a Material Adverse Effect.


(d)Inspection Rights. At any reasonable time and from time to time, permit the
Administrative Agent, the Swingline Lender, any LC Issuing Bank or any Lender or
any designated agents or representatives thereof, at all reasonable times and to
the extent permitted by Applicable Law, to examine and make copies of and
abstracts from the records and books of account of, and visit the properties of,
the Borrower and any Material Subsidiary and to discuss the affairs, finances
and accounts of the Borrower and any Material Subsidiary with any of their
officers or directors and with their independent certified public accountants
(at which discussion, if the Borrower or such Material Subsidiary so requests, a
representative of the Borrower or such Material Subsidiary shall be permitted to
be present, and if such accountants should require that a representative of the
Borrower be present, the Borrower agrees to provide a representative to attend
such discussion); provided that (i) such designated agents or representatives
shall agree to any reasonable confidentiality obligations proposed by the
Borrower and shall follow the guidelines and procedures generally imposed upon
like visitors to the Borrower's facilities, and (ii) unless an Event of Default
shall have occurred and be continuing, such visits and inspections shall occur
not more than once in any fiscal quarter.


(e)Keeping of Books. Keep, and cause each Material Subsidiary to keep, proper
books of record and account, in which full and correct entries shall be made of
all financial transactions and the assets and business of the Borrower and each
such Material Subsidiary in accordance with GAAP.


(f)Maintenance of Properties, Etc. Maintain and preserve, and cause each
Material Subsidiary to maintain and preserve, all of its properties that are
material to the conduct of its business in good working order and condition,
ordinary wear and tear excepted.


(g)Maintenance of Insurance. Maintain, and cause each Material Subsidiary to
maintain, insurance with responsible and reputable insurance companies or
associations in such amounts and covering such risks as is usually carried by
companies engaged in similar businesses and owning similar properties in the
same general areas in which Borrower or any of its Material Subsidiaries
operates to the extent available on commercially reasonable terms (the “Industry
Standard”); provided, however, that the Borrower and each Material Subsidiary
may self-insure to the same extent as other companies engaged in similar
businesses and owning similar properties and to the extent consistent with
prudent business practice; and provided, further, that if the Industry Standard
is such that the insurance coverage then being maintained by Borrower and its
Material Subsidiaries is below the Industry Standard, Borrower shall only be
required to use its reasonable best efforts to obtain the necessary insurance
coverage such that its and its Material Subsidiaries' insurance coverage equals
or is greater than the Industry Standard.




--------------------------------------------------------------------------------

48



(h)Reporting Requirements. Furnish to the Lenders:


(i)within 60 days after the end of each of the first three quarters of each
fiscal year of the Borrower, a copy of the consolidated balance sheet of the
Borrower and its Consolidated Subsidiaries as of the end of such quarter and
consolidated statements of income and cash flows of the Borrower and its
Consolidated Subsidiaries for the period commencing at the end of the previous
fiscal year and ending with the end of such quarter, duly certified (subject to
year-end audit adjustments) by the chief financial officer, chief accounting
officer, treasurer or assistant treasurer of the Borrower as having been
prepared in accordance with generally accepted accounting principles and a
certificate of the chief financial officer, chief accounting officer, treasurer
or assistant treasurer of the Borrower as to compliance with the terms of this
Agreement and setting forth in reasonable detail the calculations necessary to
demonstrate compliance with Section 5.03, provided that in the event of any
change in GAAP used in the preparation of such financial statements, the
Borrower shall also provide, if necessary for the determination of compliance
with Section 5.03, a statement of reconciliation conforming such financial
statements to GAAP in effect on the date hereof;


(ii)within 120 days after the end of each fiscal year of the Borrower, a copy of
the annual audit report for such year for the Borrower and its Consolidated
Subsidiaries, containing a consolidated balance sheet of the Borrower and its
Consolidated Subsidiaries as of the end of such fiscal year and consolidated
statements of income and cash flows of the Borrower and its Consolidated
Subsidiaries for such fiscal year, in each case accompanied by an opinion by
Deloitte & Touche LLP or other independent public accountants of nationally
recognized standing, and a certificate of the chief financial officer, chief
accounting officer, treasurer or assistant treasurer of the Borrower as to
compliance with the terms of this Agreement and setting forth in reasonable
detail the calculations necessary to demonstrate compliance with Section 5.03,
provided that in the event of any change in GAAP used in the preparation of such
financial statements, the Borrower shall also provide, if necessary for the
determination of compliance with Section 5.03, a statement of reconciliation
conforming such financial statements to GAAP in effect on the date hereof;


(iii)within five days after the chief financial officer or treasurer of the
Borrower obtains knowledge of the occurrence of any Default, a statement of the
chief financial officer or treasurer of the Borrower setting forth details of
such Default and the action that the Borrower has taken and proposes to take
with respect thereto;


(iv)within ten Business Days after the Borrower or any of its ERISA Affiliates
knows or has reason to know that (A) the Borrower or any of its ERISA Affiliates
has failed to comply with ERISA or the related provisions of the Internal
Revenue Code with respect to any Pension Plan, and such noncompliance will, or
could reasonably be expected to, result in material liability to the Borrower or
its Subsidiaries, and/or (B) any ERISA Event (other than an ERISA Event as
defined in clause (vi) of the definition of “ERISA Event”) has occurred, a
certificate of the chief financial officer of the Borrower describing such ERISA
Event and the action, if any, proposed to be taken with respect to such ERISA
Event and a copy of any notice filed with the PBGC or the IRS pertaining to such
ERISA Event and all notices received by the Borrower or such ERISA Affiliate
from the PBGC or any other governmental agency with respect thereto;


(v)promptly after the commencement thereof, notice of all actions and
proceedings before, and orders by, any Governmental Authority affecting the
Borrower or any Material Subsidiary of the type described in Section 4.01(g);




--------------------------------------------------------------------------------

49



(vi)together with the financial statements delivered in paragraphs (i) and (ii)
of this Section 5.01(h), if Schedule III shall no longer set forth a complete
and correct list of all Material Subsidiaries as of the last date of the period
for which such financial statements were prepared, an updated Schedule III
setting forth all Material Subsidiaries as of the last date of such period for
which such financial statements have been prepared; and


(vii)such other information respecting the Borrower or any of its Subsidiaries
as any Lender through the Administrative Agent may from time to time reasonably
request.


If the financial statements required to be delivered pursuant to Section
5.01(h)(i) or 5.01(h)(ii) are included in any Form 10-K or 10-Q filed by the
Borrower, the Borrower's obligation to deliver such documents or information to
the Administrative Agent shall be deemed to be satisfied upon (x) delivery of a
copy of the relevant form to the Administrative Agent within the time period
required by such Section or (y) the relevant form being available on EDGAR and
the delivery of a notice to the Administrative Agent (which notice may be
delivered by electronic mail and/or included in the applicable compliance
certificate delivered pursuant to Section 5.01(h)(i) or 5.01(h)(ii)) that such
form is so available, in each case within the time period required by such
Section.


(i)Use of Proceeds. Use the proceeds of the Borrowings and the Letters of Credit
for working capital and other general corporate purposes.


SECTION 5.02.Negative Covenants.


So long as any Loan or any other amount payable hereunder shall remain unpaid,
any Letter of Credit shall remain outstanding or any Lender shall have any
Commitment hereunder, the Borrower agrees that it will not:
(a)Liens, Etc. Create or suffer to exist, or cause or permit any Material
Subsidiary to create or suffer to exist, any Lien on or with respect to any of
its properties, including, without limitation, equity interests held by such
Person in any Subsidiary of such Person, whether now owned or hereafter
acquired, other than (i) Permitted Liens, (ii) Liens created under Section 2.22
or 6.02, (iii) Liens created by the Mortgage and Deed of Trust, dated as of
January 9, 1989, as amended and supplemented, of PacifiCorp, entered into with
The Bank of New York Mellon Trust Company, N.A. (as successor trustee to
JPMorgan Chase Bank, N.A.) or any other first mortgage indenture or similar
agreement or instrument pursuant to which a Material Subsidiary may issue bonds,
notes or similar instruments secured by a lien on all or substantially all of
its fixed assets, so long as under the terms of such indenture no “event of
default” (howsoever designated) in respect of any bonds or other instruments
issued thereunder will be triggered by reference to a Default, and (iv) Liens,
in addition to the foregoing, securing obligations not greater than the greater
of (A) 3.0% of consolidated shareholders' equity of all classes (whether common,
preferred, mandatorily convertible preferred or preference) of the Borrower and
(B) $100,000,000.


(b)Mergers, Etc. Merge or consolidate with or into any Person, unless (i) the
successor entity (if other than the Borrower) (A) assumes, in form reasonably
satisfactory to the Administrative Agent, all of the obligations of the Borrower
under this Agreement, (B) is a corporation or limited liability company formed
under the laws of the United States of America, one of the States thereof or the
District of Columbia, (C) is in pro forma compliance with the covenant in
Section 5.03 both before and after giving effect to such proposed transaction
and (D) has long-term senior unsecured debt ratings issued (and confirmed after
giving effect to such merger) by S&P or Moody's of at least BBB- and Baa3,
respectively (or if no such ratings have been




--------------------------------------------------------------------------------

50

issued, commercial paper ratings issued (and confirmed after giving effect to
such merger) by S&P and Moody's of at least A-3 and P-3, respectively), and (ii)
no Default shall have occurred and be continuing at the time of such proposed
transaction or would result therefrom, and provided, in each case of clause (i)
where the successor entity is other than the Borrower, that the Administrative
Agent shall have received, and be reasonably satisfied with, all documentation
and information required by regulatory authorities under applicable “know your
customer” and anti-money laundering rules and regulations, including without
limitation the Patriot Act, to the extent such documentation or information is
requested by the Administrative Agent on behalf of the Lenders prior to the date
of such proposed transaction.


(c)Sales, Etc. of Assets. Sell, lease, transfer or otherwise dispose of, or
cause or permit any Subsidiary of the Borrower to sell, lease, transfer or
otherwise dispose of, any assets, or grant any option or other right to
purchase, lease or otherwise acquire any assets, except (i) sales in the
ordinary course of its business, (ii) dispositions of assets required to be sold
to comply with Applicable Laws, (iii) dispositions of short-term, readily
marketable investments purchased for cash management purposes with funds not
representing the proceeds of other asset sales, (iv) sales, leases, transfers or
dispositions of assets to any Person that is not a wholly-owned Subsidiary of
the Borrower that in the aggregate during any 12-month period do not exceed 10%
of the Consolidated Assets of the Borrower and its Subsidiaries, whether in one
transaction or a series of transactions, provided that any such sales, leases,
transfers or dispositions will be disregarded for purposes of such 10%
limitation (and, for the avoidance of doubt, be deemed to be permitted
hereunder) if the net proceeds thereof, within 18 months of such sale, lease,
transfer or disposition, as applicable, are (A) used to retire Debt of the
Borrower and its Subsidiaries (other than Debt that is subordinated to the Debt
hereunder) or (B) invested in assets in similar or related lines of business
(including geographic extensions thereof) of the Borrower and its Subsidiaries
as of the Closing Date, (v) sales, leases, transfers and dispositions made to
the Borrower or a wholly-owned Subsidiary of the Borrower and (vi) a disposition
by the Borrower of all or substantially all of its assets to any Person so long
as the requirements set forth in Section 5.02(b) are satisfied as if such
disposition were a merger or consolidation in which the Borrower is not the
surviving entity.


(d)Restrictive Agreements. Enter into, or cause or permit any Material
Subsidiary (and intermediate holding companies, if any, between such Material
Subsidiary and the Borrower) to enter into, any agreement(or any amendment,
supplement or other modification of an existing agreement) after the date
hereof, which agreement (or which amendment, supplement or other modification)
imposes any restriction (other than restrictions imposed by Applicable Law or
Governmental Authorities, and restrictions entered into in connection with the
incurrence of Project Finance Debt) on the ability of any Material Subsidiary to
make payments, directly or indirectly, to the Borrower, if such restriction has
or would reasonably be expected to have a Material Adverse Effect.


(e)Investments. Make, or permit any of its Subsidiaries to make, any Investment
in any Person that is not engaged in a line of business that is similar or
related to any business (including any geographical extensions thereof) engaged
in by the Borrower or any of its Subsidiaries as of the date hereof if (i) such
Investment, when combined with all such Investments, would equal or be greater
than 15% of the Consolidated Assets of the Borrower and its Subsidiaries, or
(ii) a Default has occurred and is continuing or would result from the making of
such Investment (determined, for purposes of compliance with Section 5.03, on a
pro forma basis as if such payment had been made on the last day of the
Borrower's fiscal quarter then most recently ended).


(f)Use of Proceeds. Use the proceeds of any Extension of Credit to buy or carry
Margin Stock.






--------------------------------------------------------------------------------

51

SECTION 5.03.Financial Covenant.
 
So long as any Loan shall remain unpaid, any Letter of Credit shall remain
outstanding or any Lender shall have any Commitment hereunder, the Borrower will
maintain a ratio of Consolidated Debt to Consolidated Capital of not greater
than 0.700 to 1.00 as of the last day of each fiscal quarter.


ARTICLE VI
EVENTS OF DEFAULT


SECTION 6.01.Events of Default.


If any of the following events (“Events of Default”) shall occur and be
continuing:
(a)The Borrower shall fail to pay any principal of any Loan when the same
becomes due and payable, or shall fail to pay any interest on any Loan or make
any other payment of fees or other amounts payable under this Agreement within
five days after the same becomes due and payable, or shall fail to provide Cash
Collateral in accordance with Section 2.21(a)(v), 2.22 or 6.02 within five days
after the same is required to be provided; or


(b)Any representation or warranty made by the Borrower herein or by the Borrower
(or any of its officers) in connection with this Agreement shall prove to have
been incorrect in any material respect when made; or


(c)(i) The Borrower shall fail to perform or observe any term, covenant or
agreement contained in Section 5.01(b), 5.02 or 5.03, or (ii) the Borrower shall
fail to perform or observe any other term, covenant or agreement contained in
this Agreement or any other Loan Document if such failure shall remain
unremedied for 30 days after written notice thereof shall have been given to the
Borrower by the Administrative Agent or any Lender; or


(d)The Borrower or any Material Subsidiary shall fail to pay any principal of or
premium or interest on any Debt (other than Debt under this Agreement) that is
outstanding in a principal amount in excess of $100,000,000 in the aggregate
when the same becomes due and payable (whether by scheduled maturity, required
prepayment, acceleration, demand or otherwise), and such failure shall continue
after the applicable grace period, if any, specified in the agreement or
instrument relating to such Debt; or any other event shall occur or condition
shall exist under any agreement or instrument relating to any such Debt and
shall continue after the applicable grace period, if any, specified in such
agreement or instrument, if the effect of such event or condition is to
accelerate, or to permit the acceleration of, the maturity of such Debt; or any
such Debt shall be declared to be due and payable, or required to be prepaid or
redeemed (other than by a regularly scheduled required prepayment or
redemption), prior to the stated maturity thereof; or


(e)Any judgment or order for the payment of money in excess of $100,000,000 to
the extent not paid or insured shall be rendered against the Borrower or any
Material Subsidiary and either (i) enforcement proceedings shall have been
commenced by any creditor upon such judgment or order or (ii) there shall be any
period of 30 consecutive days during which a stay of enforcement of such
judgment or order, by reason of a pending appeal or otherwise, shall not be in
effect; or


(f)The Borrower or any Material Subsidiary shall generally not pay its debts as
such debts become due, or shall admit in writing its inability to pay its debts
generally, or shall make a general assignment for




--------------------------------------------------------------------------------

52

the benefit of creditors; or any proceeding shall be instituted by or against
the Borrower or any Material Subsidiary seeking to adjudicate it a bankrupt or
insolvent, or seeking liquidation, winding up, reorganization, arrangement,
adjustment, protection, relief, or composition of it or its debts under any law
relating to bankruptcy, insolvency or reorganization or relief of debtors, or
seeking the entry of an order for relief or the appointment of a receiver,
trustee, custodian or other similar official for it or for any substantial part
of its property and, in the case of any such proceeding instituted against it
(but not instituted by it), either such proceeding shall remain undismissed or
unstayed for a period of 60 days, or any of the actions sought in such
proceeding (including, without limitation, the entry of an order for relief
against, or the appointment of a receiver, trustee, custodian or other similar
official for, it or for any substantial part of its property) shall occur; or
the Borrower or any Material Subsidiary shall take any corporate action to
authorize any of the actions set forth above in this subsection (f); or


(g)An ERISA Event shall have occurred that, when taken together with all other
ERISA Events that have occurred, has resulted in, or is reasonably likely to
result in, a Material Adverse Effect; or


(h)Berkshire Hathaway shall fail to own, directly or indirectly, at least 50% of
the issued and outstanding shares of common stock of the Borrower, calculated on
a fully diluted basis (a “Change of Control”); provided that, such failure shall
not constitute an Event of Default unless and until a Rating Decline has
occurred;


then, and in any such event, the Administrative Agent (i) shall at the request,
or may with the consent, of the Required Lenders, by notice to the Borrower,
declare the obligation of the Swingline Lender, each Lender and each LC Issuing
Bank to make Extensions of Credit to be terminated, whereupon the same shall
forthwith terminate, and (ii) shall at the request, or may with the consent, of
the Required Lenders, by notice to the Borrower, declare the outstanding
Borrowings, all interest thereon and all other amounts payable under this
Agreement to be forthwith due and payable, whereupon the outstanding Borrowings,
all such interest and all such amounts shall become and be forthwith due and
payable by the Borrower, without presentment, demand, protest or further notice
of any kind, all of which are hereby expressly waived by the Borrower; provided,
however, that in the event of an actual or deemed entry of an order for relief
with respect to the Borrower under the Bankruptcy Code of the United States of
America, (A) the obligation of the Swingline Lender, each Lender and each LC
Issuing Bank to make Extensions of Credit shall automatically be terminated and
(B) the outstanding Borrowings, all such interest and all such amounts shall
automatically become and be due and payable, without presentment, demand,
protest or any notice of any kind, all of which are hereby expressly waived by
the Borrower.
SECTION 6.02.Actions in Respect of the Letters of Credit upon Default.


If any Event of Default described in Section 6.01(f) with respect to the
Borrower shall have occurred and be continuing or the Borrowings shall have
otherwise been accelerated or the Commitments terminated pursuant to Section
6.01, then the Administrative Agent may, or shall at the request of the Required
Lenders, make demand upon the Borrower to, and forthwith upon such demand the
Borrower will, deposit in an account designated in such demand (the “LC
Collateral Account”) with the Administrative Agent, in the name of the
Administrative Agent and for the benefit of the Lenders and LC Issuing Banks, in
same day funds, an amount equal to 103% of the aggregate undrawn stated amounts
of all Letters of Credit that are outstanding on such date. If at any time the
Administrative Agent determines that any funds held in the LC Collateral Account
are subject to any right or claim of any Person other than the Administrative
Agent, the Lenders and the LC Issuing Banks or that the total amount of such
funds is less than 103% of the aggregate undrawn stated amounts of all Letters
of Credit that are outstanding on such date, the Borrower will, forthwith upon
demand by the Administrative Agent, pay to the Administrative Agent, as
additional funds to be deposited and held




--------------------------------------------------------------------------------

53

in the LC Collateral Account, an amount equal to the excess of (i) 103% of such
aggregate undrawn stated amounts of all Letters of Credit that are outstanding
on such date over (ii) the total amount of funds, if any, then held in the LC
Collateral Account that the Administrative Agent determines to be free and clear
of any such right and claim. Upon the drawing of any Letter of Credit for which
funds are on deposit in the LC Collateral Account, such funds shall be applied
to reimburse the relevant LC Issuing Bank or Lender holding a participation in
the reimbursement obligation of the Borrower to such LC Issuing Bank to the
extent permitted by Applicable Law.


ARTICLE VII
THE ADMINISTRATIVE AGENT


SECTION 7.01.Appointment and Authority.


Each of the Swingline Lender, each Lender and each LC Issuing Bank hereby
irrevocably appoints Union Bank to act on its behalf as the Administrative Agent
hereunder and under the other Loan Documents and authorizes the Administrative
Agent to take such actions on its behalf and to exercise such powers as are
delegated to the Administrative Agent by the terms hereof or thereof, together
with such actions and powers as are reasonably incidental thereto. The
provisions of this Article are solely for the benefit of the Administrative
Agent, the Swingline Lender, the Lenders and the LC Issuing Banks, and the
Borrower shall not have rights as a third-party beneficiary of any of such
provisions. It is understood and agreed that the use of the term “agent” herein
or in any other Loan Document (or any other similar term) with reference to the
Administrative Agent is not intended to connote any fiduciary or other implied
(or express) obligations arising under agency doctrine of any Applicable Law.
Instead such term is used as a matter of market custom, and is intended to
create or reflect only an administrative relationship between contracting
parties.


SECTION 7.02.Rights as a Lender.
 
The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and the term
“Swingline Lender”, “Lender” or “Lenders” shall, unless otherwise expressly
indicated or unless the context otherwise requires, include the Person serving
as the Administrative Agent hereunder in its individual capacity. Such Person
and its Affiliates may accept deposits from, lend money to, own securities of,
act as the financial advisor or in any other advisory capacity for, and
generally engage in any kind of business with, the Borrower or any Subsidiary or
other Affiliate thereof as if such Person were not the Administrative Agent
hereunder and without any duty to account therefor to the Lenders.


SECTION 7.03.Exculpatory Provisions.


(a)The Administrative Agent shall not have any duties or obligations except
those expressly set forth herein and in the other Loan Documents, and its duties
hereunder shall be administrative in nature. Without limiting the generality of
the foregoing, the Administrative Agent:


(i)shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;


(ii)shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required




--------------------------------------------------------------------------------

54

Lenders (or such other number or percentage of the Lenders as shall be expressly
provided for herein or in the other Loan Documents); provided that the
Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent to
liability or that is contrary to any Loan Document or Applicable Law, including
for the avoidance of doubt any action that may be in violation of the automatic
stay under any Debtor Relief Law or that may effect a forfeiture, modification
or termination of property of a Defaulting Lender in violation of any Debtor
Relief Law; and


(iii)shall not, except as expressly set forth herein or in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity.


(b)The Administrative Agent shall not be liable for any action taken or not
taken by it (i) with the consent or at the request of the Required Lenders (or
such other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 6.01, 6.02 and 8.01), or (ii) in the
absence of its own gross negligence or willful misconduct as determined by a
court of competent jurisdiction by final and nonappealable judgment. The
Administrative Agent shall be deemed not to have knowledge of any Default unless
and until notice describing such Default is given to the Administrative Agent in
writing by the Borrower, a Lender or an LC Issuing Bank.


(c)The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document, or (v) the satisfaction
of any condition set forth in Article III or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.


SECTION 7.04.Reliance by Administrative Agent.


The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person. The Administrative Agent also may rely upon any statement made to
it orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon. In determining
compliance with any condition hereunder to the making of a Loan, or the
issuance, extension, renewal or increase of a Letter of Credit, that by its
terms must be fulfilled to the satisfaction of the Swingline Lender, a Lender or
an LC Issuing Bank, the Administrative Agent may presume that such condition is
satisfactory to the Swingline Lender, such Lender or such LC Issuing Bank unless
the Administrative Agent shall have received notice to the contrary from the
Swingline Lender, such Lender or such LC Issuing Bank prior to the making of
such Loan or the issuance of such Letter of Credit. The Administrative Agent may
consult with legal counsel (who may be counsel for the Borrower), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.




--------------------------------------------------------------------------------

55



SECTION 7.05.Resignation of Administrative Agent.


(a)The Administrative Agent may at any time give notice of its resignation to
the Swingline Lender, the Lenders, the LC Issuing Banks and the Borrower. Upon
receipt of any such notice of resignation, the Required Lenders shall have the
right, in consultation with the Borrower, to appoint a successor, which shall be
(i) a commercial bank with an office in the United States having a combined
capital and surplus of at least $500,000,000, or an Affiliate of any such bank
with an office in the United States and (ii) subject to the approval of the
Borrower so long as no Default shall have occurred and be continuing (such
approval not to be unreasonably withheld or delayed). If no such successor shall
have been so appointed by the Required Lenders and shall have accepted such
appointment within 30 days after the retiring Administrative Agent gives notice
of its resignation (or such earlier day as shall be agreed by the Required
Lenders) (the “Resignation Effective Date”), then the retiring Administrative
Agent may (but shall not be obligated to), on behalf of the Swingline Lender,
the Lenders and the LC Issuing Banks, appoint a successor Administrative Agent
meeting the qualifications set forth above. Whether or not a successor has been
appointed, such resignation shall become effective in accordance with such
notice on the Resignation Effective Date.


(b)If the Person serving as Administrative Agent is a Defaulting Lender pursuant
to clause (d) of the definition thereof, the Required Lenders may, to the extent
permitted by Applicable Law, by notice in writing to the Borrower and such
Person remove such Person as Administrative Agent and, in consultation with the
Borrower, appoint a successor, which shall be (i) a commercial bank with an
office in the United States having a combined capital and surplus of at least
$500,000,000, or an Affiliate of any such bank with an office in the United
States and (ii) subject to the approval of the Borrower so long as no Default
shall have occurred and be continuing (such approval not to be unreasonably
withheld or delayed). If no such successor shall have been so appointed by the
Required Lenders and shall have accepted such appointment within 30 days (or
such earlier day as shall be agreed by the Required Lenders) (the “Removal
Effective Date”), then such removal shall nonetheless become effective in
accordance with such notice on the Removal Effective Date.


(c)With effect from the Resignation Effective Date or the Removal Effective Date
(as applicable) (1) the retiring or removed Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents and (2) except for any indemnity payments owed to the retiring or
removed Administrative Agent, all payments, communications and determinations
provided to be made by, to or through the Administrative Agent shall instead be
made by or to the Swingline Lender, each Lender and each LC Issuing Bank
directly, until such time, if any, as the Required Lenders appoint a successor
Administrative Agent as provided for above. Upon the acceptance of a successor's
appointment as Administrative Agent hereunder, such successor shall succeed to
and become vested with all of the rights, powers, privileges and duties of the
retiring or removed Administrative Agent (other than any rights to indemnity
payments owed to the retiring or removed Administrative Agent), and the retiring
or removed Administrative Agent shall be discharged from all of its duties and
obligations hereunder or under the other Loan Documents. The fees payable by the
Borrower to a successor Administrative Agent shall be the same as those payable
to its predecessor unless otherwise agreed between the Borrower and such
successor. After the retiring or removed Administrative Agent's resignation or
removal hereunder and under the other Loan Documents, the provisions of this
Article and Section 8.04 shall continue in effect for the benefit of such
retiring or removed Administrative Agent, its sub‑agents and their respective
Related Parties in respect of any actions taken or omitted to be taken by any of
them while the retiring or removed Administrative Agent was acting as
Administrative Agent.






--------------------------------------------------------------------------------

56

SECTION 7.06.Non-Reliance on Administrative Agent and Other Lenders.


Each Lender and LC Issuing Bank acknowledges that it has, independently and
without reliance upon the Administrative Agent or any other Lender or any of
their Related Parties and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and LC Issuing Bank also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.


SECTION 7.07.Indemnification.


Each Lender severally agrees to indemnify the Administrative Agent (to the
extent not promptly reimbursed by the Borrower and without limiting its
obligation to do so) from and against such Lender's Commitment Percentage of any
and all liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements of any kind or nature
whatsoever that may be imposed on, incurred by, or asserted against the
Administrative Agent in any way relating to or arising out of this Agreement or
any other Loan Document or any action taken or omitted by the Administrative
Agent under this Agreement or any other Loan Document; provided, however, that
no Lender shall be liable for any portion of such liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements resulting from the Administrative Agent's gross negligence or
willful misconduct, as proven in a court of competent jurisdiction by final and
nonappealable judgment. Without limitation of the foregoing, each Lender agrees
to reimburse the Administrative Agent promptly upon demand for its Commitment
Percentage of any costs and expenses (including, without limitation, fees and
reasonable expenses of counsel) payable by the Borrower under Section 8.04, to
the extent that the Administrative Agent is not promptly reimbursed for such
costs and expenses by the Borrower (and without limiting its obligation to do
so) after request therefor. The failure of any Lender to reimburse the
Administrative Agent promptly upon demand for its Commitment Percentage of any
amount required to be paid by the Lender to the Administrative Agent as provided
herein shall not relieve any other Lender of its obligation hereunder to
reimburse the Administrative Agent for its Commitment Percentage of such amount,
but no Lender shall be responsible for the failure of any other Lender to
reimburse the Administrative Agent for such other Lender's Commitment Percentage
of such amount. Without prejudice to the survival of any other agreement of any
Lender hereunder, the agreement and obligations of each Lender contained in this
Section 7.07 shall survive the payment in full of principal, interest and all
other amounts payable hereunder.
SECTION 7.08.No Other Duties, etc.


Anything herein to the contrary notwithstanding, none of the Global Coordinator,
the Joint Lead Arrangers, the Syndication Agents or the Documentation Agents
listed on the cover page hereof shall have any powers, duties or
responsibilities under this Agreement or any other Loan Document, except in its
capacity, as applicable, as the Administrative Agent, a Lender or an LC Issuing
Bank hereunder or thereunder.




--------------------------------------------------------------------------------

57



ARTICLE VIII
MISCELLANEOUS


SECTION 8.01.Amendments, Etc.


Subject to Section 2.21(a)(i), no amendment or waiver of any provision of this
Agreement, nor consent to any departure by the Borrower therefrom, shall in any
event be effective unless the same shall be in writing and signed by the
Required Lenders and the Borrower, and then such waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
given; provided, however, that, no amendment, waiver or consent shall, unless in
writing and signed by each Lender directly affected thereby (other than, in the
case of clause (i), (v) or (vi) below, any Defaulting Lender), do any of the
following: (i) amend Section 3.01 or 3.02 or waive any of the conditions
specified therein, (ii) increase the Commitment of any Lender or extend the
Commitments (except pursuant to Section 2.06 or 2.07), (iii) reduce the
principal of, or interest on, or rate of interest applicable to, the outstanding
Loans or any fees or other amounts payable hereunder, (iv) postpone any date
fixed for any payment of principal of, or interest on, the outstanding Loans,
reimbursement obligations or any fees or other amounts payable hereunder, (v)
change the definition of Required Lenders or change the percentage of the
Commitments or of the aggregate unpaid principal amount of the outstanding
Borrowings, or the number or the percentage of Lenders, that shall be required
for the Lenders or any of them to take any action hereunder, or (vi) amend or
waive this Section 8.01 or any provision of this Agreement that requires pro
rata treatment of the Lenders; and provided further that (x) no amendment,
waiver or consent shall, unless in writing and signed by the Administrative
Agent, the Swingline Lender or any LC Issuing Bank in addition to the Lenders
required above to take such action, affect the rights or duties of the
Administrative Agent, the Swingline Lender or such LC Issuing Bank, as the case
may be, under this Agreement, and (y) no amendment, waiver or consent shall,
unless in writing and signed by the Administrative Agent, the Swingline Lender,
each LC Issuing Bank and the Required Lenders, amend or waive Section 2.21.
Notwithstanding the foregoing, any provision of this Agreement may be amended by
an agreement in writing entered into by the Borrower, the Required Lenders and
the Administrative Agent if by the terms of such agreement the Commitment of
each Lender and the obligations of each LC Issuing Bank not consenting to the
amendment provided for therein shall terminate (but such Lender or LC Issuing
Bank shall continue to be entitled to the benefits of Sections 2.15, 2.18 and
8.04) upon the effectiveness of such amendment.
SECTION 8.02.Notices, Etc.


(a)Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by facsimile as follows:


(i)if to the Borrower, to it at 666 Grand Avenue, Suite 500, Des Moines, Iowa
50309-2580, Attention: Calvin D. Haack, Vice President and Treasurer (Facsimile
No.: (515) 242-4295; Telephone No. (515) 281-2904);


(ii)if to the Administrative Agent, to Union Bank, N.A. at 445 S. Figueroa St,
Los Angeles, CA 90071, Attention: Dennis Blank VP (Facsimile No. (213) 236-6564;
Email: dennis.blank@unionbank.com, with a copy to matthew.curtin@unionbank.com);


(iii)if to any LC Issuing Bank identified on Schedule II hereto, at the address
specified opposite its name on Schedule II hereto, and if to any other LC
Issuing Bank, at such address as shall




--------------------------------------------------------------------------------

58

be designated by such LC Issuing Bank in a written notice to the Administrative
Agent and the Borrower;


(iv)if to any Initial Lender, at its Domestic Lending Office specified opposite
its name on Schedule I hereto, and if to any other Lender (including the
Swingline Lender), at its Domestic Lending Office specified in the Assignment
and Assumption pursuant to which it became a Lender.


Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through electronic communications, to the extent
provided in subsection (b) below, shall be effective as provided in said
subsection (b).


(b)Electronic Communications. Notices and other communications to the Swingline
Lender, the Lenders and the Issuing Banks hereunder may be delivered or
furnished by electronic communication (including e‑mail and Internet or intranet
websites) pursuant to procedures approved by the Administrative Agent, provided
that the foregoing shall not apply to notices to the Swingline Lender, any
Lender or any LC Issuing Bank pursuant to Section 2.02, 2.03 or 2.04 if the
Swingline Lender, such Lender or such Issuing Bank, as applicable, has notified
the Administrative Agent that it is incapable of receiving notices under such
Section by electronic communication. The Administrative Agent or the Borrower
may, in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it;
provided that approval of such procedures may be limited to particular notices
or communications.


Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender's receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient, at its e-mail address as described in the foregoing
clause (i), of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses (i)
and (ii) above, if such notice, email or other communication is not sent during
the normal business hours of the recipient, such notice or communication shall
be deemed to have been sent at the opening of business on the next business day
for the recipient.
(c)Change of Address, etc. Any party hereto may change its address or facsimile
number for notices and other communications hereunder by notice to the other
parties hereto.


(d)Platform.


(i) The Borrower agrees that the Administrative Agent may, but shall not be
obligated to, make the Communications (as defined below) available to the LC
Issuing Banks and the other Lenders by posting the Communications on Debt
Domain, Intralinks, Syndtrak or a substantially similar electronic transmission
system (the “Platform”).


(ii)The Platform is provided “as is” and “as available.” The Agent Parties (as
defined below) do not warrant the adequacy of the Platform and expressly
disclaim liability for errors or omissions in the Communications. No warranty of
any kind, express, implied or statutory, including, without limitation, any
warranty of merchantability, fitness for a particular purpose, non-infringement




--------------------------------------------------------------------------------

59

of third-party rights or freedom from viruses or other code defects, is made by
any Agent Party in connection with the Communications or the Platform. In no
event shall the Administrative Agent or any of its Related Parties
(collectively, the “Agent Parties”) have any liability to the Borrower, any
Lender or any other Person or entity for damages of any kind, including, without
limitation, direct or indirect, special, incidental or consequential damages,
losses or expenses (whether in tort, contract or otherwise) arising out of the
Borrower's or the Administrative Agent's transmission of communications through
the Platform except to the extent that such damages are found in a judgment by a
court of competent jurisdiction by final and nonappealable judgment to have
resulted from such Agent Party's gross negligence or willful misconduct.
“Communications” means, collectively, any notice, demand, communication,
information, document or other material provided by or on behalf of the Borrower
pursuant to any Loan Document or the transactions contemplated therein which is
distributed to the Administrative Agent, the Swingline Lender, any Lender or any
LC Issuing Bank by means of electronic communications pursuant to this Section,
including through the Platform.


SECTION 8.03.No Waiver; Remedies.


No failure on the part of any Lender or the Administrative Agent to exercise,
and no delay in exercising, any right hereunder shall operate as a waiver
thereof; nor shall any single or partial exercise of any such right preclude any
other or further exercise thereof or the exercise of any other right. The
remedies herein provided are cumulative and not exclusive of any remedies
provided by law.
SECTION 8.04.Costs and Expenses; Indemnification.


(a)The Borrower agrees to pay promptly upon demand (i) all reasonable
out-of-pocket costs and expenses of the Administrative Agent and its Affiliates
in connection with the preparation, negotiation, execution, delivery,
administration, modification and amendment of this Agreement and the other
documents to be delivered hereunder, including, without limitation, (A) all due
diligence, syndication (including printing, distribution and bank meetings),
transportation, computer, duplication, appraisal, consultant, and audit expenses
and (B) the reasonable fees and expenses of counsel for the Administrative Agent
with respect thereto and with respect to advising the Administrative Agent as to
its rights and responsibilities under this Agreement, and (ii) all reasonable
out‑of‑pocket expenses incurred by any LC Issuing Bank in connection with the
issuance, amendment, renewal or extension of any Letter of Credit or any demand
for payment thereunder. The Borrower further agrees to pay promptly upon demand
all reasonable costs and expenses of the Administrative Agent, the Swingline
Lender, the Lenders and the LC Issuing Banks, if any, (A) in connection with the
enforcement (whether through negotiations, legal proceedings or otherwise) of
this Agreement and the other Loan Documents, including its rights under this
Section, or (B) in connection with the Loans made or Letters of Credit issued
hereunder, including all such reasonable out‑of‑pocket expenses incurred during
any workout, restructuring or negotiations in respect of such Loans or Letters
of Credit, including, without limitation, reasonable fees and expenses of
counsel for the Administrative Agent, the Swingline Lender, the Lenders and the
LC Issuing Banks in connection with the enforcement of rights under this Section
8.04(a).


(b)The Borrower shall indemnify the Administrative Agent (and any sub-agent
thereof), the Swingline Lender, each Lender and each LC Issuing Bank, and each
Related Party of any of the foregoing Persons (each, an “Indemnified Party”)
from and against any and all claims, damages, losses and liabilities, joint or
several, to which any such Indemnified Party may become subject, in each case
arising out of or in connection with or relating to (including, without
limitation, in connection with any investigation, litigation or proceeding or
preparation of a defense in connection therewith) this Agreement, any of the
transactions contemplated herein or the actual or proposed use of the proceeds
of the Extensions of Credit, and shall




--------------------------------------------------------------------------------

60

reimburse any Indemnified Party for any and all reasonable expenses (including,
without limitation, reasonable fees and expenses of counsel) as they are
incurred in connection with the investigation of or preparation for or defense
of any pending or threatened claim or any action or proceeding arising
therefrom, whether or not such Indemnified Party is a party (but if not a party
thereto, then only with respect to such proceedings where such Indemnified Party
(i) is subject to legal process or other compulsion of law, (ii) believes in
good faith that it will be so subject, or (iii) believes in good faith that it
is necessary or appropriate for it to resist any legal process or other
compulsion of law which is purported to be asserted against it) and whether or
not such claim, action or proceeding is initiated or brought by or on behalf of
the Borrower or any of its Affiliates and whether or not any of the transactions
contemplated hereby are consummated or this Agreement is terminated, except to
the extent such claim, damage, loss, liability or expense is found in a judgment
by a court of competent jurisdiction by final and nonappealable judgment to have
resulted from such Indemnified Party's gross negligence or willful misconduct.
In the case of an investigation, litigation or other proceeding to which the
indemnity in this Section 8.04(b) applies, such indemnity shall be effective
whether or not such investigation, litigation or proceeding is brought by the
Borrower, its directors, shareholders or creditors or an Indemnified Party or
any other Person or any Indemnified Party is otherwise a party thereto and
whether or not the transactions contemplated hereby are consummated. The
Borrower agrees not to assert any claim against the Administrative Agent, any
Lender, any of their respective Affiliates, or any of their respective
directors, officers, employees, attorneys and agents, on any theory of
liability, for special, indirect, consequential or punitive damages arising out
of or otherwise relating to this Agreement, any of the transactions contemplated
herein or the actual or proposed use of the proceeds of the Extensions of
Credit. This Section 8.04(b) shall not apply with respect to Taxes that are
Indemnified Taxes, Excluded Taxes or Taxes that are covered by Section
2.15(a)(ii).


(c)If any payment of principal of, or Conversion of, any Eurodollar Rate
Revolving Loan is made by the Borrower to or for the account of a Lender other
than on the last day of the Interest Period for such Revolving Loan, as a result
of a payment or Conversion pursuant to Section 2.06(c), 2.07(c), 2.09, 2.12(b),
2.13, 2.14, 2.15 or 2.16, acceleration of the maturity of the outstanding
Borrowings pursuant to Section 6.01, assignment to another Lender upon demand of
the Borrower pursuant to Section 2.20(b) or for any other reason (in the case of
any such payment or Conversion), the Borrower shall, promptly upon demand by
such Lender (with a copy of such demand to the Administrative Agent), pay to the
Administrative Agent for the account of such Lender any amounts required to
compensate such Lender for any additional losses, costs or expenses that it may
reasonably incur as a result of such payment or Conversion, including, without
limitation, any loss (other than loss of Applicable Margin), cost or expense
incurred by reason of the liquidation or reemployment of deposits or other funds
acquired by any Lender to fund or maintain such Loan.


(d)Without prejudice to the survival of any other agreement of the Borrower
hereunder, the agreements and obligations of the Borrower contained in Sections
2.16, 2.19 and 8.04 shall survive the payment in full of principal, interest and
all other amounts payable hereunder.


(e)The Borrower agrees that no Indemnified Party shall have any liability
(whether direct or indirect, in contract or tort or otherwise) to the Borrower
or its respective security holders or creditors related to or arising out of or
in connection with this Agreement, the Extensions of Credit or the use or
proposed use of the proceeds thereof, any of the transactions contemplated by
any of the foregoing or in the loan documentation and the performance by an
Indemnified Party by any of the foregoing except to the extent that any loss,
claim, damage, liability or expense is found in a judgment by a court of
competent jurisdiction by final and nonappealable judgment to have resulted from
such Indemnified Party's gross negligence or willful misconduct.




--------------------------------------------------------------------------------

61



(f)In the event that an Indemnified Party is requested or required to appear as
a witness in any action brought by or on behalf of or against the Borrower or
any of its Affiliates in which such Indemnified Party is not named as a
defendant, the Borrower agrees to reimburse such Indemnified Party for all
reasonable expenses incurred by it in connection with such Indemnified Party's
appearing and preparing to appear as such a witness, including, without
limitation, the fees and disbursements of its legal counsel.


SECTION 8.05.Right of Set-off.


Upon (i) the occurrence and during the continuance of any Event of Default and
(ii) the making of the request or the granting of the consent specified by
Section 6.01 to authorize the Administrative Agent to declare the outstanding
Borrowings due and payable pursuant to the provisions of Section 6.01, each
Lender, each LC Issuing Bank, the Swingline Lender and each of their respective
Affiliates is hereby authorized at any time and from time to time, to the
fullest extent permitted by Applicable Law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final, in whatever
currency) at any time held, and other obligations (in whatever currency) at any
time owing, by such Lender, such LC Issuing Bank, the Swingline Lender or any
such Affiliate, to or for the credit or the account of the Borrower against any
and all of the obligations of the Borrower now or hereafter existing under this
Agreement or any other Loan Document to such Lender, such LC Issuing Bank or the
Swingline Lender or their respective Affiliates, irrespective of whether or not
such Lender, such LC Issuing Bank, the Swingline Lender or such Affiliate shall
have made any demand under this Agreement or any other Loan Document and
although such obligations of the Borrower may be contingent or unmatured or are
owed to a branch, office or Affiliate of such Lender, such LC Issuing Bank or
the Swingline Lender different from the branch, office or Affiliate holding such
deposit or obligated on such indebtedness; provided that in the event that any
Defaulting Lender shall exercise any such right of setoff, (x) all amounts so
set off shall be paid over immediately to the Administrative Agent for further
application in accordance with the provisions of Section 2.21 and, pending such
payment, shall be segregated by such Defaulting Lender from its other funds and
deemed held in trust for the benefit of the Administrative Agent, the Swingline
Lender, the LC Issuing Banks, and the Lenders, and (y) the Defaulting Lender
shall provide promptly to the Administrative Agent a statement describing in
reasonable detail the obligations of the Borrower owing to such Defaulting
Lender as to which it exercised such right of setoff. The rights of each Lender,
each LC Issuing Bank, the Swingline Lender and their respective Affiliates under
this Section are in addition to other rights and remedies (including other
rights of setoff) that such Lender, such LC Issuing Bank, the Swingline Lender
or their respective Affiliates may have. Each Lender, each LC Issuing Bank and
the Swingline Lender agrees to notify the Borrower and the Administrative Agent
promptly after any such setoff and application; provided that the failure to
give such notice shall not affect the validity of such setoff and application.
SECTION 8.06.Binding Effect.


This Agreement shall become effective when it shall have been executed by the
Borrower and the Administrative Agent and when the Administrative Agent shall
have been notified by each Initial Lender that such Initial Lender has executed
it and thereafter shall be binding upon and inure to the benefit of the
Borrower, the Administrative Agent, the Swingline Lender, each Lender and each
LC Issuing Bank (upon its appointment pursuant to Section 2.04) and their
respective successors and assigns, except that the Borrower shall not have the
right to assign its rights hereunder or any interest herein without the prior
written consent of all of the Lenders.




--------------------------------------------------------------------------------

62

SECTION 8.07.Assignments and Participations.


(a)Successors and Assigns Generally. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that the Borrower may not assign
or otherwise transfer any of its rights or obligations hereunder without the
prior written consent of the Administrative Agent, the Swingline Lender, each
Lender and each LC Issuing Bank, and no Lender may assign or otherwise transfer
any of its rights or obligations hereunder except (i) to an assignee in
accordance with the provisions of subsection (b) of this Section, (ii) by way of
participation in accordance with the provisions of subsection (d) of this
Section, or (iii) by way of pledge or assignment of a security interest subject
to the restrictions of subsection (f) of this Section (and any other attempted
assignment or transfer by any party hereto shall be null and void). Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in subsection (d) of this
Section and, to the extent expressly contemplated hereby, the Related Parties of
each of the Administrative Agent, the Swingline Lender, the LC Issuing Banks and
the Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.


(b)Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans at the time owing to
it); provided that any such assignment shall be subject to the following
conditions:


(i)Minimum Amounts.


(A)    in the case of an assignment of the entire remaining amount of the
assigning Lender's Commitment and/or the Loans at the time owing to it or
contemporaneous assignments to related Approved Funds that equal at least the
amount specified in subsection (b)(i)(B) of this Section in the aggregate or in
the case of an assignment to a Lender, an Affiliate of a Lender or an Approved
Fund, no minimum amount need be assigned; and


(B)    in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the applicable Commitment is not then in effect,
the principal outstanding balance of the Loans of the assigning Lender subject
to each such assignment (determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date) shall not be less than $5,000,000, or an integral multiple of $1,000,000
in excess thereof, unless each of the Administrative Agent and, so long as no
Default has occurred and is continuing, the Borrower otherwise consents (each
such consent not to be unreasonably withheld or delayed).


(ii)Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender's rights and
obligations under this Agreement with respect to the Loan or the Commitment
assigned.


(iii)Required Consents. No consent shall be required for any assignment except
to the extent required by subsection (b)(i)(B) of this Section and, in addition:






--------------------------------------------------------------------------------

63

(A)     the consent of the Borrower (such consent not to be unreasonably
withheld or delayed) shall be required unless (x) an Event of Default has
occurred and is continuing at the time of such assignment, or (y) such
assignment is to a Lender, an Affiliate of a Lender or an Approved Fund;
provided that the Borrower shall be deemed to have consented to any such
assignment unless it shall object thereto by written notice to the
Administrative Agent within ten Business Days after having received notice
thereof;


(B)     the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for assignments if such
assignment is to a Person that is not a Lender with a Commitment, an Affiliate
of such Lender or an Approved Fund; and


(C)    the consent of each LC Issuing Bank and Swingline Lender shall be
required for any assignment.


(iv)Assignment and Assumption. The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee of $3,500; provided that the Administrative
Agent may, in its sole discretion, elect to waive such processing and
recordation fee in the case of any assignment. The assignee, if it is not a
Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.


(v)No Assignment to Certain Persons. No such assignment shall be made to (A) the
Borrower or any of the Borrower's Affiliates (except for any Affiliate of
Berkshire Hathaway not controlled directly or indirectly by the Borrower that is
a commercial lender acquiring rights and obligations under this Agreement in the
ordinary course of its business) or Subsidiaries or (B) to any Defaulting Lender
or any of its Subsidiaries, or any Person who, upon becoming a Lender hereunder,
would constitute any of the foregoing Persons described in this clause (B).


(vi)No Assignment to Natural Persons. No such assignment shall be made to a
natural Person.
 
(vii)Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent, each LC Issuing
Bank, each Swingline Lender and each other Lender hereunder (and interest
accrued thereon), and (y) acquire (and fund as appropriate) its full pro rata
share of all Loans and participations in Letters of Credit and Swingline Loans
in accordance with its Commitment Percentage. Notwithstanding the foregoing, in
the event that any assignment of rights and obligations of any Defaulting Lender
hereunder shall become effective under Applicable Law without compliance with
the provisions of this subsection, then the assignee of such interest shall be
deemed to be a Defaulting Lender for all purposes of this Agreement until such
compliance occurs.






--------------------------------------------------------------------------------

64

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender's rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 2.15, 2.18 and 8.04 with respect to
facts and circumstances occurring prior to the effective date of such
assignment; provided, that except to the extent otherwise expressly agreed by
the affected parties, no assignment by a Defaulting Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender's
having been a Defaulting Lender. Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
subsection shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
subsection (d) of this Section.


(c)Register. The Administrative Agent, acting solely for this purpose as a
non-fiduciary agent of the Borrower, shall maintain at its address referred to
in Section 8.02 a copy of each Assignment and Assumption delivered to it and a
register for the recordation of the names and addresses of the Lenders, and the
Commitments and Termination Date of, and principal amounts (and stated interest)
of the Loans owing to, each Lender pursuant to the terms hereof from time to
time (the “Register”). The entries in the Register shall be conclusive absent
manifest error, and the Borrower, the Administrative Agent and the Lenders shall
treat each Person whose name is recorded in the Register pursuant to the terms
hereof as a Lender hereunder for all purposes of this Agreement. The Register
shall be available for inspection by the Borrower, the Swingline Lender, any LC
Issuing Bank and any Lender, at any reasonable time and from time to time upon
reasonable prior notice.


(d)Participations. Any Lender may at any time, without the consent of, or notice
to, the Borrower or the Administrative Agent, sell participations to any Person
(other than a natural Person or the Borrower or any of the Borrower's Affiliates
(except for any Affiliate of Berkshire Hathaway not controlled directly or
indirectly by the Borrower that is a commercial lender acquiring participations
under this Agreement in the ordinary course of its business) or Subsidiaries)
(each, a “Participant”) in all or a portion of such Lender's rights and/or
obligations under this Agreement (including all or a portion of its Commitment
and/or the Loans owing to it); provided that (i) such Lender's obligations under
this Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations,
and (iii) the Borrower, the Administrative Agent, the LC Issuing Banks and
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender's rights and obligations under this Agreement. For
the avoidance of doubt, each Lender shall be responsible for the indemnity under
Section 7.07 with respect to any payments made by such Lender to its
Participant(s).


Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver described in Section 8.01 requiring the
consent of each Lender directly affected thereby that directly affects such
Participant. The Borrower agrees that each Participant shall be entitled to the
benefits of Sections 2.15, 2.18 and 8.04(c) (subject to the requirements and
limitations therein, including the requirements under Section 2.18(g) (it being
understood that the documentation required under Section 2.18(g) shall be
delivered to the participating Lender or the applicable Withholding Agent to the
extent required by Applicable Law)) to the same extent as if it were a Lender
and had acquired its interest by assignment pursuant to subsection (b) of




--------------------------------------------------------------------------------

65

this Section; provided that such Participant (A) agrees to be subject to the
provisions of Section 2.20 as if it were an assignee under subsection (b) of
this Section; and (B) shall not be entitled to receive any greater payment under
Section 2.15 or 2.18, with respect to any participation, than its participating
Lender would have been entitled to receive. Each Lender that sells a
participation agrees, at the Borrower's request and expense, to use reasonable
efforts to cooperate with the Borrower to effectuate the provisions of Section
2.20(b) with respect to any Participant. To the extent permitted by law, each
Participant also shall be entitled to the benefits of Section 8.05 as though it
were a Lender; provided that such Participant agrees to be subject to Section
2.19 as though it were a Lender. Each Lender that sells a participation shall,
acting solely for this purpose as a non-fiduciary agent of the Borrower,
maintain a register on which it enters the name and address of each Participant
and the principal amounts (and stated interest) of each Participant's interest
in the Loans or other obligations under the Loan Documents (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
Participant or any information relating to a Participant's interest in any
commitments, loans, letters of credit or its other obligations under any Loan
Document) to any Person except to the extent that such disclosure is necessary
to establish that such commitment, loan, letter of credit or other obligation is
in registered form under Section 5f.103-1(c) of the United States Treasury
Regulations or to comply with other requirements under applicable tax law. The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary. For the avoidance of
doubt, the Administrative Agent (in its capacity as Administrative Agent) shall
have no responsibility for maintaining a Participant Register.
(e)Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank or any other central banking authority;
provided that no such pledge or assignment shall release such Lender from any of
its obligations hereunder or substitute any such pledgee or assignee for such
Lender as a party hereto.


SECTION 8.08.Confidentiality.


Neither the Administrative Agent nor any Lender shall disclose any Confidential
Information to any other Person without the consent of the Borrower, other than
(i) to the Administrative Agent's or such Lender's Affiliates and their
officers, directors, employees, agents and advisors, to the Administrative Agent
or a Lender and, as contemplated by Section 8.07, to actual or prospective
assignees and participants, and then only on a confidential basis, (ii) as
required by any law, rule or regulation or judicial process, (iii) to any rating
agency when required by it, provided, that, prior to any such disclosure, such
rating agency, commercial paper dealer or provider shall undertake to preserve
the confidentiality of any Confidential Information received by it from such
Lender, (iv) as requested or required by any state, federal or foreign authority
or examiner regulating banks, banking or other financial institutions, (v) to
any direct, indirect, actual or prospective counterparty (and its advisor) to
any swap, derivative or securitization transaction related to the obligations
under this Agreement on a confidential basis, (vi) to any credit insurance
provider relating to the Borrower and its obligations on a confidential basis
and (vi) pursuant to a request or requirement from a regulatory authority
(governmental or non-governmental self-regulatory authority) having jurisdiction
over a Lender; provided that unless prohibited by Applicable Law, each Lender
and the Administrative Agent agree, prior to disclosure thereof, to notify the
Borrower of any request for disclosure of any such Confidential Information
(x) by any Governmental Authority or representative thereof (other than any such
request in connection with an examination of such Lender or the Administrative
Agent by such Governmental Authority) or (y) pursuant to legal process.




--------------------------------------------------------------------------------

66

SECTION 8.09.Governing Law.
 
EACH LOAN DOCUMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAWS OF THE STATE OF NEW YORK (INCLUDING SECTION 5-1401 OF THE GENERAL
OBLIGATIONS LAW OF THE STATE OF NEW YORK), WITHOUT REGARD TO CONFLICTS OF LAWS
PRINCIPLES THAT WOULD REQUIRE APPLICATION OF ANOTHER LAW.
SECTION 8.10.Severability.


In the event any one or more of the provisions contained in this Agreement
should be held invalid, illegal or unenforceable in any respect, the validity,
legality and enforceability of the remaining provisions contained herein shall
not in any way be affected or impaired hereby.
SECTION 8.11.Execution in Counterparts.


This Agreement may be executed in any number of counterparts and by different
parties hereto in separate counterparts, each of which when so executed shall be
deemed to be an original and all of which taken together shall constitute one
and the same agreement. Delivery of an executed counterpart of a signature page
to this Agreement by telecopier or other electronic transmission shall be
effective as delivery of a manually executed counterpart of this Agreement.
SECTION 8.12.Jurisdiction, Etc.


(a)Each party hereto hereby irrevocably and unconditionally agrees that it will
not commence any action, litigation or proceeding of any kind or description,
whether in law or equity, whether in contract or in tort or otherwise, against
the Administrative Agent, the Swingline Lender, any Lender, any LC Issuing Bank,
or any Related Party of the foregoing in any way relating to this Agreement or
any other Loan Document or the transactions relating hereto or thereto, in any
forum other than the courts of the State of New York sitting in the Borough of
Manhattan in New York City, and of the United States District Court of the
Southern District of New York sitting in the Borough of Manhattan in New York
City, and any appellate court from any thereof, and each of the parties hereto
irrevocably and unconditionally submits to the jurisdiction of such  courts and
agrees that all claims in respect of any such action, litigation or proceeding
may be heard and determined in such New York State court or, to the fullest
extent permitted by applicable law, in such federal court.  Each party hereto
agrees that a final judgment in any such action, litigation or proceeding shall
be conclusive and may be enforced in other jurisdictions by suit on the judgment
or in any other manner provided by law. 


(b)The Borrower irrevocably and unconditionally waives, to the fullest extent
permitted by Applicable Law, any objection that it may now or hereafter have to
the laying of venue of any action or proceeding arising out of or relating to
this Agreement or any other Loan Document in any court referred to in
paragraph (a) of this Section. Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by applicable law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.
(c)Each party hereto irrevocably consents to service of process in the manner
provided for notices in Section 8.02. Nothing in this Agreement will affect the
right of any party hereto to serve process in any other manner permitted by
Applicable Law.






--------------------------------------------------------------------------------

67

SECTION 8.13.Waiver of Jury Trial.


EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED
ON CONTRACT, TORT OR ANY OTHER THEORY) OR THE ACTIONS OF THE ADMINISTRATIVE
AGENT, THE SWINGLINE LENDER, ANY LC ISSUING BANK, THE BORROWER OR ANY LENDER IN
THE NEGOTIATION, ADMINISTRATION, PERFORMANCE OR ENFORCEMENT THEREOF. TO THE
EXTENT THEY MAY LEGALLY DO SO, BORROWER, THE ADMINISTRATIVE AGENT, THE SWINGLINE
LENDER, THE LC ISSUING BANKS AND THE LENDERS HEREBY AGREE THAT ANY SUCH CLAIM,
DEMAND, ACTION, CAUSE OF ACTION, OR PROCEEDING SHALL BE DECIDED BY A COURT TRIAL
WITHOUT A JURY AND THAT ANY PARTY HERETO MAY FILE AN ORIGINAL COUNTERPART OR A
COPY OF THIS SECTION WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE
OTHER PARTY OR PARTIES HERETO TO WAIVER OF ITS OR THEIR RIGHT TO TRIAL BY JURY.
EACH PARTY HERETO (i) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(ii) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO
ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS,
THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
SECTION 8.14.USA Patriot Act.


Each Lender that is subject to the Patriot Act and the Administrative Agent (for
itself and not on behalf of any Lender) hereby notifies the Borrower that
pursuant to the requirements of the USA Patriot Act (Title III of Pub. L. 107-56
(signed into law as of October 26, 2001)) (as amended, restated, modified or
otherwise supplemented from time to time, the “Patriot Act”), it is required to
obtain, verify and record information that identifies the Borrower, which
information includes the name and address of the Borrower and other information
that will allow such Lender or the Administrative Agent, as applicable, to
identify the Borrower in accordance with the Patriot Act. The Borrower shall,
and shall cause each of its Subsidiaries to, provide to the extent commercially
reasonable, such information and take such actions as are reasonably requested
by the Administrative Agent or any Lender in order to assist the Administrative
Agent and the Lenders in maintaining compliance with the Patriot Act.
SECTION 8.15.No Fiduciary Duty.


The Credit Parties and their respective Affiliates (collectively, solely for
purposes of this Section, the “Lender Parties”), may have economic interests
that conflict with those of the Borrower, its securities holders and/or their
Affiliates. The Borrower agrees that nothing in the Loan Documents will be
deemed to create an advisory, fiduciary or agency relationship or fiduciary or
other implied duty between any Lender Party, on the one hand, and the Borrower,
its securities holders or its Affiliates, on the other hand. The Borrower
acknowledges and agrees that (i) the transactions contemplated by the Loan
Documents (including the exercise of rights and remedies hereunder and
thereunder) are arm's-length commercial transactions between the Lender Parties,
on the one hand, and the Borrower, on the other, and (ii) in connection
therewith and with the process leading thereto, (x) no Lender Party has assumed
an advisory or fiduciary responsibility in favor of the Borrower, its securities
holders or its Affiliates with respect to the transactions contemplated hereby
(or the exercise of rights or remedies with respect thereto) or the process
leading thereto (irrespective of




--------------------------------------------------------------------------------

68

whether any Lender Party has advised, is currently advising or will advise the
Borrower, its securities holders or its Affiliates on other matters), and (y)
each Lender Party is acting solely as principal hereunder and under the other
Loan Documents and not as the agent or fiduciary of the Borrower, its
management, securities holders or creditors. The Borrower acknowledges and
agrees that it has consulted its own legal and financial advisors to the extent
it deemed appropriate and that it is responsible for making its own independent
judgment with respect to such transactions and the process leading thereto. The
Borrower agrees that it will not claim that any Lender Party has rendered
advisory services of any nature or respect, or owes a fiduciary or similar duty
to the Borrower, in connection with the transactions contemplated by the Loan
Documents or the process leading thereto.
[Remainder of page intentionally left blank.]








--------------------------------------------------------------------------------

S-1

 
MIDAMERICAN ENERGY HOLDINGS
 
COMPANY,
 
as Borrower
 
 
 
By /s/ Calvin D. Haack
 
Calvin D. Haack
 
Vice President and Treasurer









--------------------------------------------------------------------------------

S-2

 
UNION BANK, N.A.,
 
as Administrative Agent, Swingline Lender
 
and Lender
 
 
 
By /s/ Matthew Curtin
 
Name: Matthew Curtin
 
Title: Assistant Vice President









--------------------------------------------------------------------------------

S-3

 
LENDERS:
 
 
 
THE ROYAL BANK OF SCOTLAND PLC
 
 
 
By /s/ Emily Freedman
 
Name: Emily Freedman
 
Title: Vice President













--------------------------------------------------------------------------------

S-4

 
JPMORGAN CHASE BANK, N.A.
 
 
 
By /s/ Juan Javellana
 
Name: Juan Javellana
 
Title: Executive Director











--------------------------------------------------------------------------------

S-5

 
BARCLAYS BANK PLC
 
 
 
By /s/ Alicia Borys
 
Name: Alicia Borys
 
Title: Vice President









--------------------------------------------------------------------------------

S-6

 
Wells Fargo Bank, N.A.
 
 
 
By /s/ Gabriela Ramirez
 
Name: Gabriela Ramirez
 
Title: Assistant Vice President









--------------------------------------------------------------------------------

S-7

 
U.S. BANK NATIONAL ASSOCIATION
 
 
 
By /s/ Karen Nelsen
 
Name: Karen Nelsen
 
Title: Vice President









--------------------------------------------------------------------------------

S-8

 
BNP Paribas
 
 
 
By /s/ Pasquale A. Perraglia IV
 
Name: Pasquale A. Perraglia IV
 
Title: Vice President
 
 
 
By /s/ Melissa Balley
 
Name: Melissa Balley
 
Title: Vice President









--------------------------------------------------------------------------------

S-9

 
CITIBANK, N.A.
 
 
 
By /s/ Anita J. Brickell
 
Name: Anita J. Brickell
 
Title: Vice President









--------------------------------------------------------------------------------

S-10

 
Royal Bank of Canada
 
 
 
By /s/ Kyle E. Hoffman
 
Name: Kyle E. Hoffman
 
Title: Authorized Signatory









--------------------------------------------------------------------------------

S-11

 
Mizuho Corporate Bank, Ltd.
 
 
 
By /s/ Leon Mo
 
Name: Leon Mo
 
Title: Authorized Signatory









--------------------------------------------------------------------------------

S-12

 
NATIONAL COOPERATIVE SERVICES
 
CORPORATION,
 
as Lender,
 
 
 
By /s/ L. Katrice Simpson
 
Name: L. Katrice Simpson
 
Title: Assistant Secretary Treasurer









--------------------------------------------------------------------------------

S-13

 
The Bank of New York Mellon
 
 
 
By /s/ Richard K. Fronapfel, Jr.
 
Name: Richard K. Fronapfel, Jr.
 
Title: Vice President









--------------------------------------------------------------------------------

S-14

 
The Bank of Nova Scotia
 
 
 
By /s/ Paula J. Czach
 
Name: Paula J. Czach
 
Title: Managing Director









--------------------------------------------------------------------------------

S-15

 
Sumitomo Mitsui Banking Corporation
 
 
 
By /s/ Shuji Yabe
 
Name: Shuji Yabe
 
Title: Managing Director









--------------------------------------------------------------------------------

S-16

 
DEUTSCHE BANK AG NEW YORK BRANCH
 
 
 
By /s/ Philippe Sandmeier
 
Name: Philippe Sandmeier
 
Title: Managing Director
 
 
 
By /s/ Ming K. Chu
 
Name: Ming K. Chu
 
Title: Vice President









--------------------------------------------------------------------------------

S-17

 
CANADIAN IMPERIAL BANK OF
 
COMMERCE, NEW YORK AGENCY
 
 
 
By /s/ Robert Casey
 
Name: Robert Casey
 
Title: Authorized Signatory
 
 
 
By /s/ Jonathan J. Kim
 
Name: Jonathan J. Kim
 
Title: Authorized Signatory









--------------------------------------------------------------------------------

S-18

 
KEYBANK NATIONAL ASSOCIATION
 
 
 
By /s/ Paul J. Pace
 
Name: Paul J. Pace
 
Title: Senior Vice President









--------------------------------------------------------------------------------

S-19

 
LLOYDS TSB BANK PLC, as Lender
 
 
 
By /s/ Julia R. Franklin
 
Name: Julia R. Franklin
 
Title: Vice President - F014
 
 
 
By /s/ Karen Weich
 
Name: Karen Weich
 
Title: Vice President - W011









--------------------------------------------------------------------------------

S-20

 
PNC BANK, NATIONAL ASSOCIATION
 
 
 
By /s/ Jon Hinard
 
Name: Jon Hinard
 
Title: Senior Vice President









--------------------------------------------------------------------------------

S-21

 
BANKERS TRUST COMPANY
 
 
 
By /s/ Bob Gagne
 
Name: Bob Gagne
 
Title: Vice President









--------------------------------------------------------------------------------




EXHIBIT A
(to the Credit Agreement)
FORM OF NOTICE OF BORROWING
Union Bank, N.A., as Administrative Agent
for the Lenders party
to the Credit Agreement
referred to below
Attention: Agency Group
[Date]
Ladies and Gentlemen:
The undersigned, MidAmerican Energy Holdings Company, refers to the Credit
Agreement, dated as of June 28, 2012 (as amended or modified from time to time,
the “Credit Agreement,” the terms defined therein being used herein as therein
defined), among the undersigned, certain Lenders and LC Issuing Banks party
thereto, and Union Bank, N.A., as Administrative Agent and as Swingline Lender,
and hereby gives you notice, irrevocably, pursuant to Section 2.02(a) of the
Credit Agreement that the undersigned hereby requests a Borrowing under the
Credit Agreement, and in that connection sets forth below the information
relating to such Borrowing (the “Proposed Borrowing”) as required by Section
2.02(a) of the Credit Agreement:
(i)The Business Day of the Proposed Borrowing is __________________, 20__.


(ii)The Type of Loans comprising the Proposed Borrowing is [Base Rate
Loans][Eurodollar Rate Revolving Loans].


(iii)The aggregate amount of the Proposed Borrowing is $___________________.


[(iv)    The initial Interest Period for each Eurodollar Rate Revolving Loan
made as part of the Proposed Borrowing is _____ month[s].]
The undersigned hereby certifies that the following statements are true on the
date hereof, and will be true on the date of the Proposed Borrowing:
(A)    the representations and warranties contained in Section 4.01 of the
Credit Agreement (other than the representations and warranties in the first
sentence of Section 4.01(g), in Section 4.01(i) and in the first sentence of
Section 4.01(n)) are true and correct in all material respects on and as of the
date hereof, before and after giving effect to the Proposed Borrowing and to the
application of the proceeds therefrom, as though made on the date hereof; and








--------------------------------------------------------------------------------

A-2

(B)    no event has occurred and is continuing, or would result from the
Proposed Borrowing or from the application of the proceeds therefrom, that
constitutes a Default.
Very truly yours,
MIDAMERICAN ENERGY HOLDINGS
COMPANY
By    
Name:
Title:














--------------------------------------------------------------------------------



EXHIBIT B
(to the Credit Agreement)


FORM OF REQUEST FOR ISSUANCE




Union Bank, N.A., as Administrative Agent
for the Lenders party
to the Credit Agreement
referred to below
Attention: Letter of Credit Department
[     ], as LC Issuing Bank
[Date]


Ladies and Gentlemen:


The undersigned, MidAmerican Energy Holdings Company, refers to the Credit
Agreement, dated as of June 28, 2012 (as amended or modified from time to time,
the “Credit Agreement,” the terms defined therein being used herein as therein
defined), among the undersigned, certain Lenders and LC Issuing Banks party
thereto, and Union Bank, N.A., as Administrative Agent and as Swingline Lender,
and hereby gives you notice pursuant to Section 2.04(a) of the Credit Agreement
that the undersigned hereby requests the issuance of a Letter of Credit (the
“Requested Letter of Credit”) in accordance with the following terms:
(i)    the LC Issuing Bank is _____________;


(ii)    the requested date of [issuance] [extension] [modification] [amendment]
of the Requested Letter of Credit (which is a Business Day) is _____________;


(iii)    the expiration date of the Requested Letter of Credit requested hereby
is ___________;1    


(iv)    the proposed stated amount of the Requested Letter of Credit is
_______________;2 


(v)    the beneficiary of the Requested Letter of Credit is _____________, with
an address at ______________; and


(vi)the conditions under which a drawing may be made under the Requested Letter
of Credit are as follows: ___________________; and


(vii)
any other additional conditions are as follows: ___________________.




1    Date may not be later than the fifth Business Day preceding the Termination
Date.
2    Must be minimum of $100,000.



--------------------------------------------------------------------------------

B-2

The undersigned hereby certifies that the following statements are true on the
date hereof, and will be true on the date of the [issuance] [extension]
[modification] [amendment] of the Requested Letter of Credit:
(A)    the representations and warranties contained in Section 4.01 of the
Credit (other than the representations and warranties in the first sentence of
Section 4.01(g), in Section 4.01(i) and in the first sentence of Section
4.01(n)) are true and correct in all material respects on and as of the date
hereof, before and after giving effect to the [issuance] [extension]
[modification] [amendment] of the Requested Letter of Credit and to the
application of the proceeds therefrom, as though made on and as of the date
hereof; and
(B)    no event has occurred and is continuing, or would result from the
[issuance] [extension] [modification] [amendment] of the Requested Letter of
Credit or from the application of the proceeds therefrom, that constitutes a
Default.
MIDAMERICAN ENERGY HOLDINGS
COMPANY






By         
Name:
Title:




Consented to as of the date3    
first above written:


[NAME OF LETTER OF CREDIT BENEFICIARY]




By____________________________________
Name:
Title:





3    Necessary only for modification or amendment

--------------------------------------------------------------------------------



EXHIBIT C
(to the Credit Agreement)
ASSIGNMENT AND ASSUMPTION
This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each]1 Assignor identified in item 1 below ([the][each, an] “Assignor”)
and [the][each]2 Assignee identified in item 2 below ([the][each, an]
“Assignee”). [It is understood and agreed that the rights and obligations of
[the Assignors][the Assignees]3 hereunder are several and not joint.]4
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below (as amended, the “Credit
Agreement”), receipt of a copy of which is hereby acknowledged by [the][each]
Assignee. The Standard Terms and Conditions set forth in Annex 1 attached hereto
are hereby agreed to and incorporated herein by reference and made a part of
this Assignment and Assumption as if set forth herein in full.


For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor's][the
respective Assignors'] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor][the respective Assignors]
under the respective facilities identified below (including without limitation
any letters of credit, guarantees, and swingline loans included in such
facilities), and (ii) to the extent permitted to be assigned under applicable
law, all claims, suits, causes of action and any other right of [the Assignor
(in its capacity as a Lender)][the respective Assignors (in their respective
capacities as Lenders)] against any Person, whether known or unknown, arising
under or in connection with the Credit Agreement, any other documents or
instruments delivered pursuant thereto or the loan transactions governed thereby
or in any way based on or related to any of the foregoing, including, but not
limited to, contract claims, tort claims, malpractice claims, statutory claims
and all other claims at law or in equity related to the rights and obligations
sold and assigned pursuant to clause (i) above (the rights and obligations sold
and assigned by [the][any] Assignor to [the][any] Assignee pursuant to clauses
(i) and (ii) above being referred to herein collectively as [the][an] “Assigned
Interest”). Each such sale and assignment is without





1 For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single              Assignor, choose
the first bracketed language. If the assignment is from multiple Assignors,
choose the second               bracketed language.
2 For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee,          choose the
first bracketed language. If the assignment is to multiple Assignees, choose the
second bracketed language.
3 Select as appropriate.
4 Include bracketed language if there are either multiple Assignors or multiple
Assignees.



--------------------------------------------------------------------------------

C-2

recourse to [the][any] Assignor and, except as expressly provided in this
Assignment and Assumption, without representation or warranty by [the][any]
Assignor.


1.    Assignor[s]:        ________________________________


________________________________
[Assignor [is] [is not] a Defaulting Lender]


2.
Assignee[s]:    ________________________________



________________________________
for each Assignee, indicate [Affiliate][Approved Fund] of [identify Lender]


3.
Borrower(s):        MidAmerican Energy Holdings Company



4.
Administrative Agent:    Union Bank, N.A., as the administrative agent under the
Credit Agreement



5.
Credit Agreement:    The $600,000,000 Credit Agreement dated as of June 28, 2012
among MidAmerican Energy Holdings Company, the Lenders parties thereto, Union
Bank, N.A., as Administrative Agent, and the LC Issuing Banks parties thereto



6.
Assigned Interest[s]:



Assignor[s]5
Assignee[s]6
Facility Assigned7 
Aggregate Amount of Commitment/Loans for all Lenders8 
Amount of Commitment/Loans Assigned8
Percentage Assigned of Commitment/
9Loans 
CUSIP Number
 
 
 
$
$
%
 
 
 
 
$
$
%
 
 
 
 
$
$
%
 



[7.    Trade Date:        ______________]10


[Page break]





5 List each Assignor, as appropriate.
6 List each Assignee, as appropriate.
7 Fill in the appropriate terminology for the types of facilities under the
Credit Agreement that are being assigned under this               Assignment
(e.g., “Revolving Credit Commitment,” etc.)
8 Amount to be adjusted by the counterparties to take into account any payments
or prepayments made between the Trade Date     and the Effective Date.
9 Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.
10 To be completed if the Assignor(s) and the Assignee(s) intend that the
minimum assignment amount is to be determined as          of the Trade Date.



--------------------------------------------------------------------------------

C-3

Effective Date: _____________ ___, 20___ [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]


The terms set forth in this Assignment and Assumption are hereby agreed to:


ASSIGNOR[S]11
[NAME OF ASSIGNOR]




By______________________________
Title:


[NAME OF ASSIGNOR]




By______________________________
Title:


ASSIGNEE[S]12 
[NAME OF ASSIGNEE]




By______________________________
Title:


[NAME OF ASSIGNEE]




By______________________________
Title:





11 Add additional signature blocks as needed. Include both Fund/Pension Plan and
manager making the trade (if applicable).
12 Add additional signature blocks as needed. Include both Fund/Pension Plan and
manager making the trade (if applicable).



--------------------------------------------------------------------------------

C-4

[Consented to and]13 Accepted:
Union Bank, N.A., as
Administrative Agent




By _________________________________
Title:


[Consented to:]14
[NAME OF RELEVANT PARTY]




By ________________________________
Title:









13 To be added only if the consent of the Administrative Agent is required by
the terms of the Credit Agreement.
14 To be added only if the consent of the Borrower and/or other parties (e.g.
Swingline Lender, LC Issuing Bank) is required by     the terms of the Credit
Agreement.



--------------------------------------------------------------------------------



ANNEX 1
$600,000,000 Credit Agreement, dated as of June 28, 2012, among MidAmerican
Energy Holdings Company, the Lenders parties thereto, Union Bank, N.A., as
Administrative Agent, and the LC Issuing Banks parties thereto
STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION
1.    Representations and Warranties.
1.1    Assignor[s]. [The][Each] Assignor (a) represents and warrants that (i) it
is the legal and beneficial owner of [the][the relevant] Assigned Interest, (ii)
[the][such] Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim, (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby and (iv) it is [not] a
Defaulting Lender; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document, or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.
1.2.    Assignee[s]. [The][Each] Assignee (a) represents and warrants that (i)
it has full power and authority, and has taken all action necessary, to execute
and deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all the requirements to be an assignee under Section 8.07(b)(iii), (v) and
(vi) of the Credit Agreement (subject to such consents, if any, as may be
required under Section 8.07(b)(iii) of the Credit Agreement), (iii) from and
after the Effective Date, it shall be bound by the provisions of the Credit
Agreement as a Lender thereunder and, to the extent of [the][the relevant]
Assigned Interest, shall have the obligations of a Lender thereunder, (iv) it is
sophisticated with respect to decisions to acquire assets of the type
represented by the Assigned Interest and either it, or the Person exercising
discretion in making its decision to acquire the Assigned Interest, is
experienced in acquiring assets of such type, (v) it has received a copy of the
Credit Agreement, and has received or has been accorded the opportunity to
receive copies of the most recent financial statements delivered pursuant to
clauses (i) and (ii) of Section 5.01(h) thereof, as applicable, and such other
documents and information as it deems appropriate to make its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase [the][such] Assigned Interest, (vi) it has, independently and without
reliance upon the Administrative Agent or any other Lender and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase [the][such] Assigned Interest, and (vii) attached to the Assignment and
Assumption is any documentation required to be delivered by it pursuant to the
terms of the Credit Agreement, duly completed and executed by [the][such]
Assignee; and (b) agrees that (i) it will, independently and without reliance on
the Administrative Agent, [the][any] Assignor or any other Lender, and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
the Loan Documents, and (ii) it will perform in accordance with their terms all
of the obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.




--------------------------------------------------------------------------------



2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of [the][each] Assigned Interest (including
payments of principal, interest, fees and other amounts) to [the][the relevant]
Assignee whether such amounts have accrued prior to, on or after the Effective
Date. The Assignor[s] and the Assignee[s] shall make all appropriate adjustments
in payments by the Administrative Agent for periods prior to the Effective Date
or with respect to the making of this assignment directly between themselves.
Notwithstanding the foregoing, the Administrative Agent shall make all payments
of interest, fees or other amounts paid or payable in kind from and after the
Effective Date to [the][the relevant] Assignee.
3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.




--------------------------------------------------------------------------------



EXHIBIT D-1
(to the Credit Agreement)
FORM OF OPINION OF IN-HOUSE COUNSEL FOR THE BORROWER


To each of the Lenders and LC Issuing Banks
party to the Credit Agreement referred to below
and to Union Bank, N.A., as
Administrative Agent and Swingline Lender thereunder


June 28, 2012


Ladies and Gentlemen:


This opinion is furnished to you pursuant to Section 3.01(a)(v) of the Credit
Agreement, dated as of June 28, 2012 (the “Credit Agreement”) among MidAmerican
Energy Holdings Company (the “Borrower”), the Lenders and LC Issuing Banks party
thereto and Union Bank, N.A., as Administrative Agent and Swingline Lender.
Terms defined in the Credit Agreement are used herein as therein defined.


I am an Assistant General Counsel for the Borrower and have acted as counsel to
the Borrower in connection with the preparation, execution and delivery of the
Credit Agreement and the other Loan Documents (as defined below). I am generally
familiar with the Borrower's corporate history, properties, operations and
charter (including amendments, restatements and supplements thereto).


In connection with this opinion, I, or attorneys over whom I exercise
supervision, have examined:


(1)
The Credit Agreement and the promissory notes issued by the Borrower on the date
hereof in favor of (i) Union Bank, N.A., (ii) U.S. Bank National Association,
(iii) Royal Bank of Canada, (iv) Deutsche Bank AG New York Branch, (v) PNC Bank,
National Association and (vi) Bankers Trust Company (collectively, the “Loan
Documents”).



(2)
The documents furnished by the Borrower pursuant to Article III of the Credit
Agreement.



(3)
The articles of incorporation of the Borrower.



(4)
The bylaws of the Borrower and all amendments thereto.



(5)
A certificate of the Secretary of State of Iowa, dated June 21, 2012, attesting
to the continued existence and good standing of the Borrower in that State.











--------------------------------------------------------------------------------

D-1-3

In addition, I, or attorneys over whom I exercise supervision, have examined the
originals, or copies certified to my satisfaction, of such other corporate
records of the Borrower, certificates of public officials and of officers of the
Borrower, and agreements, instruments and other documents, as I have deemed
necessary as a basis for the opinions expressed below.
In my examination, I, or attorneys over whom I exercise supervision, have
assumed the genuineness of all signatures, the legal capacity of natural
persons, the authenticity of all documents submitted to us as originals and the
conformity with the originals of all documents submitted to us as copies. In
making our examination of documents and instruments executed or to be executed
by persons other than the Borrower, I, or attorneys over whom I exercise
supervision, have assumed that each such other person had the requisite power
and authority to enter into and perform fully its obligations thereunder, the
due authorization by each such other person for the execution, delivery and
performance thereof and the due execution and delivery thereof by or on behalf
of such person of each such document and instrument. In the case of any such
person that is not a natural person, I, or attorneys over whom I exercise
supervision, have also assumed, insofar as it is relevant to the opinions set
forth below, that each such other person is duly organized, validly existing and
in good standing under the laws of the jurisdiction in which it was created and
is duly qualified and in good standing in each other jurisdiction where the
failure to be so qualified could reasonably be expected to have a material
effect upon its ability to execute, deliver and/or perform its obligations under
any such document or instrument. I, or attorneys over whom I exercise
supervision, have further assumed that each document, instrument, agreement,
record and certificate reviewed by us for purposes of rendering the opinions
expressed below has not been amended by any oral agreement, conduct or course of
dealing between the parties thereto.
As to questions of fact material to the opinions expressed herein, I have relied
upon certificates and representations of officers of the Borrower (including but
not limited to those contained in the Credit Agreement and certificates
delivered upon the execution and delivery of the Credit Agreement) and of
appropriate public officials, without independent verification of such matters
except as otherwise described herein.
Whenever my opinions herein with respect to the existence or absence of facts
are stated to be to my knowledge or awareness, it is intended to signify that no
information has come to my attention or the attention of other counsel working
under my direction in connection with the preparation of this opinion letter
that would give me or them actual knowledge of the existence or absence of such
facts. However, except to the extent expressly set forth herein, neither I nor
they have undertaken any independent investigation to determine the existence or
absence of such facts, and no inference as to my or their knowledge of the
existence or absence of such facts should be assumed.
I am admitted to the practice of law in the State of Iowa and do not purport to
be expert on the laws of any jurisdiction other than the laws of the State of
Iowa and the Federal laws of the United States. My opinions expressed below are
limited to the laws of the State of Iowa and the Federal law of the United
States.








--------------------------------------------------------------------------------

D-1-4

Based upon the foregoing and upon such investigation as I have deemed necessary,
and subject to the limitations, qualifications and assumptions set forth herein,
I am of the following opinion:


1.
The Borrower (a) is a corporation duly organized, validly existing and in good
standing under the laws of the State of Iowa; (b) has the corporate power and
authority to conduct the business in which it is currently engaged and in which
it proposes to be engaged after the date hereof; and (c) is duly qualified as a
foreign corporation and is in good standing under the laws of each jurisdiction
where it conducts material business operations, except any such jurisdiction
where the failure to so qualify could not, in the aggregate, reasonably be
expected to have a Material Adverse Effect.



2.
The Borrower has the corporate power and authority, and the legal right, to
execute and deliver each Loan Document and to perform its obligations under each
Loan Document. The Borrower has taken all necessary corporate action to
authorize the execution, delivery and performance of each Loan Document and the
incurrence of Advances on the terms and conditions of the Credit Agreement, and
each Loan Document has been duly executed and delivered by the Borrower.



3.
The execution, delivery and performance of each Loan Document will not violate
Applicable Law, the Borrower's articles of incorporation or bylaws, or any
material contractual restriction binding on or affecting the Borrower or any of
its properties.



4.
No approval or authorization or other action by, and no notice to or filing
with, any governmental agency or regulatory body or other third person is
required in connection with the due execution and delivery of any Loan Document
and the performance, validity and enforceability of any Loan Document.



5.
Except as described in Section 4.01(g) of the Credit Agreement, no action, suit,
investigation, litigation, or proceeding, including, without limitation, any
Environmental Action, affecting the Borrower or any of its Material Subsidiaries
before any court, government agency or arbitrator is pending or, to my
knowledge, threatened, that could reasonably be expected to have a Material
Adverse Effect.



6.
Neither the Borrower nor any Subsidiary is an “investment company” or a company
“controlled” by an “investment company”, as such terms are defined in the
Investment Company Act of 1940, as amended



I express no opinion as to (i) Section 8.05 of the Credit Agreement and (ii) the
effect of the law of any jurisdiction wherein any Lender may be located which
limits the rates of interest which may be charged or collected by such Lender.


This opinion letter has been rendered solely for your benefit in connection with
the Credit Agreement and the transactions contemplated thereby and may not be
used, circulated, quoted,






--------------------------------------------------------------------------------

D-1-5

relied upon or otherwise referred to by any other person (other than your
respective counsel, auditors and any regulatory agency having jurisdiction over
you or as otherwise required pursuant to legal process or other requirements of
law) for any other purpose without my prior written consent; provided that, (i)
King & Spalding LLP, special counsel for the Administrative Agent, may rely on
the opinions expressed in this opinion letter in connection with the opinion to
be furnished by them in connection with the transactions contemplated by the
Credit Agreement and (ii) any person that becomes a Lender or an LC Issuing Bank
after the date hereof may rely on the opinions expressed in this opinion letter
as though addressed to such person. I undertake no responsibility to update or
supplement this opinion in response to changes in law or future events or
circumstances.


Very truly yours,




Paul J. Leighton
Assistant General Counsel of MidAmerican Energy Holdings Company




--------------------------------------------------------------------------------




EXHIBIT D-2
(to the Credit Agreement)
FORM OF OPINION OF SPECIAL NEW YORK COUNSEL FOR THE BORROWER


June 28, 2012


The Lenders listed on Schedule I hereto
and the Administrative Agent party to the
Credit Agreement referred to below
(collectively, the “Lender Parties”)
c/o Union Bank, N.A.,
as Administrative Agent
445 S. Figueroa St
Los Angeles, CA 90071
Re:     MidAmerican Energy Holdings Company - Credit Agreement
dated as of June 28, 2012
Ladies and Gentlemen:
We have acted as special counsel to MidAmerican Energy Holdings Company, an Iowa
corporation (the “Company”), in connection with the Credit Agreement dated as of
June 28, 2012 (the “Credit Agreement”) by and among the Company, certain lenders
(the “Lenders”), and Union Bank, N.A., as agent (in such capacity, the “Agent”)
and a Lender. Each capitalized term used and not defined herein has the meaning
assigned to that term in the Credit Agreement. This opinion is delivered
pursuant to Section 3.01(a)(vi) of the Credit Agreement.
In rendering this opinion, we have examined the originals, or copies, certified
or otherwise identified to our satisfaction as being true copies, of the
following documents and instruments:


(i)the Credit Agreement, including the Exhibits and Schedules thereto; and


(ii)the Notes dated June 28, 2012 (the “Notes”) made by the Company payable to
certain Lenders and delivered on the date hereof.


(iii)The Credit Agreement and the Notes collectively are referred to herein as
the “Financing Documents.”
We have assumed without independent investigation that:


(a)The signatures on all documents examined by us are genuine, all individuals
executing such documents had all requisite legal capacity and competency and
were duly authorized, the documents submitted to us as originals are authentic
and the documents submitted to us as certified or reproduction copies conform to
the originals;






--------------------------------------------------------------------------------

The Lender Parties
c/o Union Bank, N.A.,
as Administrative Agent
June 28, 2012
Page 2



(b)The Company is validly existing and in good standing under the laws of its
jurisdiction of organization, has all requisite power to execute and deliver
each of the Financing Documents and to perform its obligations thereunder, the
execution and delivery of such Financing Documents by the Company and
performance of its obligations thereunder have been duly authorized by all
necessary corporate or other action and, except as specifically addressed in our
opinions in paragraph 2 below, the execution and delivery of such Financing
Documents by the Company and performance of its obligations thereunder do not
violate any law, rule, regulation, order, judgment or decree applicable to the
Company, and such Financing Documents have been duly executed and delivered by
the Company; and
(c)There are no agreements or understandings between or among any of the parties
to the Financing Documents or third parties that would expand, modify or
otherwise affect the terms of the Financing Documents or the respective rights
or obligations of the parties thereunder.
In rendering this opinion, we have made such inquiries and examined, among other
things, originals or copies, certified or otherwise identified to our
satisfaction, of such records, agreements, certificates, instruments and other
documents as we have considered necessary or appropriate for purposes of this
opinion. As to certain factual matters, we have relied to the extent we deemed
appropriate and without independent investigation upon the representations and
warranties of the Company in the Financing Documents, officer's certificates of
the Company delivered pursuant to the Financing Documents or certificates
obtained from public officials and others.
Based upon the foregoing and in reliance thereon, and subject to the
qualifications, exceptions, assumptions and limitations herein contained, we are
of the opinion that:


1.Each Financing Document constitutes a legal, valid and binding obligation of
the Company, enforceable against it in accordance with its terms.


2.The execution and delivery by the Company of the Financing Documents, and
performance of its obligations thereunder do not and will not violate, or
require any filing with or approval of any governmental authority or regulatory
body of the State of New York or the United States of America under, any law,
rule or regulation of the State of New York or the United States of America
applicable to the Company that, in our experience, is generally applicable to
transactions in the nature of those contemplated by the Financing Documents.
The opinions expressed above are subject to the following additional exceptions,
qualifications, limitations and assumptions:


A.We render no opinion herein as to matters involving the laws of any
jurisdiction other than the State of New York and the United States of America.
This opinion is limited to the effect of the current state of the laws of the
State of New York, the United States of America and the facts as they currently
exist. We assume no obligation to revise or supplement






--------------------------------------------------------------------------------

The Lender Parties
c/o Union Bank, N.A.,
as Administrative Agent
June 28, 2012
Page 3

this opinion in the event of future changes in such laws or the interpretations
thereof or such facts. We express no opinion regarding (i) the Securities Act of
1933, as amended, the Investment Company Act of 1940, as amended, or any other
federal or state securities laws, rules or regulations or the effect of any
non-compliance therewith or (ii) any federal or state utility or energy laws,
rules or regulations or the effect of any non-compliance therewith.
B.Our opinion in paragraph 1 is subject to (i) the effect of any bankruptcy,
insolvency, reorganization, moratorium, arrangement or similar laws affecting
the rights and remedies of creditors generally (including, without limitation,
the effect of statutory or other laws regarding fraudulent transfers or
preferential transfers or distributions by corporations to stockholders) and
(ii) general principles of equity, including without limitation concepts of
materiality, reasonableness, good faith and fair dealing and the possible
unavailability of specific performance, injunctive relief or other equitable
remedies regardless of whether enforceability is considered in a proceeding in
equity or at law.
C.We express no opinion regarding the effectiveness of (i) any waiver (whether
or not stated as such) under the Financing Documents of, or any consent
thereunder relating to, unknown future rights or the rights of any party thereto
existing, or duties owing to it, as a matter of law; (ii) any waiver (whether or
not stated as such) contained in the Financing Documents of rights of any party,
or duties owing to it, that is broadly or vaguely stated or does not describe
the right or duty purportedly waived with reasonable specificity;
(iii) provisions relating to indemnification, exculpation or contribution, to
the extent such provisions may be held unenforceable as contrary to public
policy or federal or state securities laws or due to the negligence or willful
misconduct of the indemnified party; (iv) any agreement to submit to the
jurisdiction of any Federal Court; (v) any provision purporting to establish
evidentiary standards; (vi) any provision to the effect that every right or
remedy is cumulative and may be exercised in addition to any other right or
remedy or that the election of some particular remedy does not preclude recourse
to one or more others; or (vii) any right of setoff to the extent asserted by a
participant in the rights of a Lender under the Financing Documents. In
addition, we advise you that some of the provisions of the Financing Documents
may not be enforceable by a Lender acting individually (as opposed to the
Lenders acting through the Agent).


This opinion is rendered as of the date hereof to the Lender Parties in
connection with the Financing Documents and may not be relied upon by any person
other than the Lender Parties or by the Lender Parties in any other context. The
Lender Parties may not furnish this opinion or copies hereof to any other person
except (i) to bank examiners and other regulatory authorities should they so
request in connection with their normal examinations, (ii) to the independent
auditors and attorneys of the Lender Parties, (iii) pursuant to order or legal
process of any court or governmental agency, (iv) in connection with any legal
action to which any Lender Party is a party arising out of the transactions
contemplated by the Financing Documents, or (v) to any potential permitted
assignee of or participant in the interest of any Lender Party under the
Financing Documents for its information. Notwithstanding the foregoing, parties
referred to in clause (v) of the immediately preceding sentence who become
Lenders after the date hereof may






--------------------------------------------------------------------------------

The Lender Parties
c/o Union Bank, N.A.,
as Administrative Agent
June 28, 2012
Page 4

rely on this opinion as if it were addressed to them (provided that such
delivery shall not constitute a re-issue or reaffirmation of this opinion as of
any date after the date hereof). This opinion may not be quoted without the
prior written consent of this Firm.
Very truly yours,












--------------------------------------------------------------------------------




 
SCHEDULE I - LENDER PARTIES
 
 
 
 
 
The Royal Bank of Scotland plc
 
 
JPMorgan Chase Bank, N.A.
 
 
Union Bank, N.A.
 
 
Wells Fargo Bank, National Association
 
 
Barclays Bank PLC
 
 
U.S. Bank National Association
 
 
BNP Paribas
 
 
Citibank, N.A.
 
 
Royal Bank of Canada
 
 
Mizuho Corporate Bank, Ltd.
 
 
National Cooperative Services Corporation
 
 
The Bank of New York Mellon
 
 
The Bank of Nova Scotia
 
 
Sumitomo Mitsui Banking Corporation
 
 
Deutsche Bank AG New York Branch
 
 
Canadian Imperial Bank of Commerce, New York Agency
 
 
KeyBank National Association
 
 
Lloyds TSB Bank plc
 
 
PNC Bank, National Association
 
 
Bankers Trust Company
 











--------------------------------------------------------------------------------




EXHIBIT E
(to the Credit Agreement)
FORM OF OPINION OF COUNSEL
FOR THE ADMINISTRATIVE AGENT
[DATE]
To each of the Lenders and LC Issuing Banks party to the
Credit Agreement referred to below
and to Union Bank, N.A., as Administrative Agent
and Swingline Lender


MidAmerican Energy Holdings Company
Ladies and Gentlemen:
We have acted as special New York counsel to Union Bank, N.A., individually and
as Administrative Agent, in connection with the preparation, execution and
delivery of the Credit Agreement, dated as of June 28, 2012 (the “Credit
Agreement”), among MidAmerican Energy Holdings Company (the “Borrower”), the
Lenders and LC Issuing Banks named therein and Union Bank, N.A., as
Administrative Agent and as Swingline Lender. This opinion is furnished to you
pursuant to Section 3.01(a)(vii) of the Credit Agreement. Unless otherwise
indicated, terms defined in the Credit Agreement are used herein as therein
defined.
In that connection, we have examined the following documents:
(1)    Counterparts of the Credit Agreement, executed by the Borrower, the
Administrative Agent, the Swingline Lender, the Lenders and the LC Issuing
Banks;
(2)    A form of the promissory notes issued by the Borrower on the date hereof
for the benefit of each Lender that requested one pursuant to Section 2.10(d) of
the Credit Agreement (collectively, the “Notes”); and
(3)    The other documents furnished by the Borrower pursuant to Section 3.01(a)
of the Credit Agreement, including (without limitation) the opinion of Paul J.
Leighton, Assistant General Counsel of the Borrower (the “Opinion”).
In our examination of the documents referred to above, we have assumed the
authenticity of all such documents submitted to us as originals, the genuineness
of all signatures, the due authority of the parties executing such documents and
the conformity to the originals of all such documents submitted to us as copies.
We have also assumed that each of the Lenders, the LC Issuing Banks, the
Swingline Lender and the Administrative Agent has duly executed and delivered,
with all necessary power and authority (corporate and otherwise), the Credit
Agreement. We have further assumed that you have evaluated, and are satisfied
with, the






--------------------------------------------------------------------------------

E-2

creditworthiness of the Borrower and the business and financial terms evidenced
by the Loan Documents.
To the extent that our opinions expressed below involve conclusions as to
matters governed by law other than the law of the State of New York and the
Federal law of the United States, we have relied upon the Opinion and have
assumed without independent investigation the correctness of the matters set
forth therein, our opinions expressed below being subject to the assumptions,
qualifications and limitations set forth in the Opinion. We note that we do not
represent the Borrower and, accordingly, are not privy to the nature or
character of its businesses. Accordingly, we have also assumed that the Borrower
is subject only to statutes, rules, regulations, judgments, orders, and other
requirements of law generally applicable to corporations doing business in the
State of New York. As to matters of fact, we have relied solely upon the
documents we have examined.
Based upon the foregoing, and subject to the qualifications set forth below, we
are of the opinion that:
(i)    The Credit Agreement is, and each of the Notes when executed and
delivered for value received will be, the legal, valid and binding obligation of
the Borrower enforceable against the Borrower in accordance with their
respective terms.
(ii)    While we have not independently considered the matters covered by the
Opinion to the extent necessary to enable us to express the conclusions stated
therein, the Opinion and the other documents referred to in item (3) above are
substantially responsive to the corresponding requirements set forth in Section
3.01(a) of the Credit Agreement pursuant to which the same have been delivered.
Our opinions are subject to the following qualifications:
(a)Our opinion in paragraph (i) above is subject to the effect of any applicable
bankruptcy, insolvency, reorganization, fraudulent conveyance, moratorium or
similar law affecting creditors' rights generally.


(b)Our opinion in paragraph (i) above is subject to the effect of general
principles of equity, including (without limitation) concepts of materiality,
reasonableness, good faith and fair dealing (regardless of whether considered in
a proceeding in equity or at law). Such principles of equity are of general
obligation, and, in applying such principles, a court, among other things, might
not allow a contracting party to exercise remedies in respect of a default
deemed immaterial, or might decline to order an obligor to perform covenants.
 
(c)We note further that, in addition to the application of equitable principles
described above, courts have imposed an obligation on contracting parties to act
reasonably and in good faith in the exercise of their contractual rights and
remedies, and may also apply public policy considerations in limiting the right
of parties seeking to obtain indemnification under circumstances where the
conduct of such parties in the circumstances in question is determined to have
constituted negligence.








--------------------------------------------------------------------------------

E-3

(d)We express no opinion herein as to (i) Section 8.05 of the Credit Agreement,
(ii) the enforceability of provisions purporting to grant to a party conclusive
rights of determination, (iii) the availability of specific performance or other
equitable remedies, (iv) the enforceability of rights to indemnity under Federal
or state securities laws and (v) the enforceability of waivers by parties of
their respective rights and remedies under law.


(e)In connection with any provision of the Credit Agreement or the Notes whereby
the Borrower submits to the jurisdiction of any court of competent jurisdiction,
we note the limitations of 28 U.S.C. §§ 1331 and 1332 on Federal court
jurisdiction.


(f)Our opinions expressed above are limited to the law of the State of New York
and the Federal law of the United States, and we do not express any opinion
herein concerning any other law. Without limiting the generality of the
foregoing, we express no opinion as to the effect of the law of any jurisdiction
other than the State of New York wherein any Lender may be located or wherein
enforcement of the Credit Agreement or the Notes may be sought that limits the
rates of interest legally chargeable or collectible.


This opinion letter speaks only as of the date hereof, and we expressly disclaim
any responsibility to advise you of any development or circumstance, including
changes of law or fact, that may occur after the date of this opinion letter
that might affect the opinions expressed herein. This opinion letter is
furnished to the addressees hereof solely in connection with the transactions
contemplated by the Credit Agreement, is solely for the benefit of the
addressees hereof and may not be relied upon by any other Person or for any
other purpose without our prior written consent. Notwithstanding the foregoing,
this opinion letter may be relied upon by any Person that becomes a Lender after
the date hereof in accordance with the provisions of the Credit Agreement as if
this opinion letter were addressed and delivered to such Person on the date
hereof. Any such reliance must be actual and reasonable under the circumstances
existing at the time such Person becomes a Lender, taking into account any
changes in law or facts and any other developments known to or reasonably
knowable by such Person at such time.
Very truly yours,


MEO:kty










--------------------------------------------------------------------------------




EXHIBIT F-1
(to the Credit Agreement)
[FORM OF]
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)


Reference is hereby made to the Credit Agreement, dated as of June 28, 2012 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among MidAmerican Energy Holdings Company (the “Borrower”), the
Lenders party thereto from time to time, Union Bank, N.A., as Administrative
Agent and as Swingline Lender, and the LC Issuing Banks party thereto from time
to time.
Pursuant to the provisions of Section 2.18 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any promissory note(s) evidencing such Loan(s)) in
respect of which it is providing this certificate, (ii) it is not a bank within
the meaning of Section 881(c)(3)(A) of the Internal Revenue Code, (iii) it is
not a ten percent shareholder of the Borrower within the meaning of Section
871(h)(3)(B) of the Internal Revenue Code and (iv) it is not a controlled
foreign corporation related to the Borrower as described in Section 881(c)(3)(C)
of the Internal Revenue Code.
The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN. By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform the Borrower and
the Administrative Agent, and (2) the undersigned shall have at all times
furnished the Borrower and the Administrative Agent with a properly completed
and currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.






[NAME OF LENDER]
 
 
By:
 
 
 
Name:
 
 
 
Title:
 
 

Date: ________ __, 20[ ]










--------------------------------------------------------------------------------




EXHIBIT F-2
(to the Credit Agreement)
[FORM OF]
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)


Reference is hereby made to the Credit Agreement, dated as of June 28, 2012 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among MidAmerican Energy Holdings Company (the “Borrower”), the
Lenders party thereto from time to time, Union Bank, N.A., as Administrative
Agent and as Swingline Lender, and the LC Issuing Banks party thereto from time
to time.
Pursuant to the provisions of Section 2.18 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate, (ii)
it is not a bank within the meaning of Section 881(c)(3)(A) of the Internal
Revenue Code, (iii) it is not a ten percent shareholder of the Borrower within
the meaning of Section 871(h)(3)(B) of the Internal Revenue Code, and (iv) it is
not a controlled foreign corporation related to the Borrower as described in
Section 881(c)(3)(C) of the Internal Revenue Code.
The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender in writing, and
(2) the undersigned shall have at all times furnished such Lender with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.




[NAME OF PARTICIPANT]
 
 
By:
 
 
 
Name:
 
 
 
Title:
 
 

Date: ________ __, 20[ ]








--------------------------------------------------------------------------------




EXHIBIT F-3
(to the Credit Agreement)
[FORM OF]
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)


Reference is hereby made to the Credit Agreement, dated as of June 28, 2012 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among MidAmerican Energy Holdings Company (the “Borrower”), the
Lenders party thereto from time to time, Union Bank, N.A., as Administrative
Agent and as Swingline Lender, and the LC Issuing Banks party thereto from time
to time.
Pursuant to the provisions of Section 2.18 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Internal Revenue
Code, (iv) none of its direct or indirect partners/members is a ten percent
shareholder of the Borrower within the meaning of Section 871(h)(3)(B) of the
Internal Revenue Code and (v) none of its direct or indirect partners/members is
a controlled foreign corporation related to the Borrower as described in Section
881(c)(3)(C) of the Internal Revenue Code.
The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or (ii) an
IRS Form W-8IMY accompanied by an IRS Form W-8BEN from each of such
partner's/member's beneficial owners that is claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform such Lender and (2) the undersigned shall have at all times furnished
such Lender with a properly completed and currently effective certificate in
either the calendar year in which each payment is to be made to the undersigned,
or in either of the two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
[NAME OF PARTICIPANT]
 
 
By:
 
 
 
Name:
 
 
 
Title:
 
 

Date: ________ __, 20[ ]








--------------------------------------------------------------------------------








EXHIBIT F-4
(to the Credit Agreement)
[FORM OF]
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)


Reference is hereby made to the Credit Agreement, dated as of June 28, 2012 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among MidAmerican Energy Holdings Company (the “Borrower”), the
Lenders party thereto from time to time, Union Bank, N.A., as Administrative
Agent and as Swingline Lender, and the LC Issuing Banks party thereto from time
to time.
Pursuant to the provisions of Section 2.18 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any promissory note(s) evidencing such Loan(s)) in respect of which
it is providing this certificate, (ii) its direct or indirect partners/members
are the sole beneficial owners of such Loan(s) (as well as any promissory
note(s) evidencing such Loan(s)), (iii) with respect to the extension of credit
pursuant to this Credit Agreement or any other Loan Document, neither the
undersigned nor any of its direct or indirect partners/members is a bank
extending credit pursuant to a loan agreement entered into in the ordinary
course of its trade or business within the meaning of Section 881(c)(3)(A) of
the Internal Revenue Code, (iv) none of its direct or indirect partners/members
is a ten percent shareholder of the Borrower within the meaning of Section
871(h)(3)(B) of the Internal Revenue Code and (v) none of its direct or indirect
partners/members is a controlled foreign corporation related to the Borrower as
described in Section 881(c)(3)(C) of the Internal Revenue Code.
The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN from
each of such partner's/member's beneficial owners that is claiming the portfolio
interest exemption. By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform the Borrower and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.




--------------------------------------------------------------------------------






Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
[NAME OF LENDER]
 
 
By:
 
 
 
Name:
 
 
 
Title:
 
 

Date: ________ __, 20[ ]












--------------------------------------------------------------------------------




SCHEDULE I


LIST OF COMMITMENT AMOUNTS AND APPLICABLE LENDING OFFICES


MidAmerican Energy Holdings Company


U.S. $600,000,000 Credit Agreement
Name of Bank     
Commitment Amount
Domestic
Lending Office
Eurodollar
Lending Office
Union Bank, N.A.
$45,285,087.72
445 South Figueroa Street, G16-110
Los Angeles, CA 90071


Contact: Dennis Blank
Fax: (213) 236-6564
Email: dennis.blank@unionbank.com
Same as Domestic Lending Office
 
 
 
 
The Royal Bank of Scotland plc
$45,285,087.72
600 Washington Boulevard
Stamford, Connecticut 06901


Contact: Emily Freedman
Phone: (203) 897-3749
Email: emily.freedman@rbs.com
Group Email: GBMUSOCLendingOperations@rbs.com
Same as Domestic Lending Office
 
 
 
 
JPMorgan Chase Bank, N.A.
$45,285,087.72
500 Stanton Christiana Road,
Ops 2, Floor 03
Newark, Delaware 19713-2107


Contact: Gregory Hutchins
Phone: (302) 634-4593
Fax: (201) 244-3885
Email: greg.hutchins@jpmorgan.com
Same as Domestic Lending Office
 
 
 
 













--------------------------------------------------------------------------------

I-2

Name of Bank     
Commitment Amount
Domestic
Lending Office
Eurodollar
Lending Office
Wells Fargo Bank, National Association
$45,285,087.72
1300 SW 5th Ave
MAC: P6101-066
Portland, Oregon 97201


Contact: Lisa Larpenteur
Phone: (503) 886-2216
Fax: (866) 629-0772
Email: Larpenlm@wellsfargo.com
Group Email: rkelclnsvpayments@wellsfargo.com
Same as Domestic Lending Office
 
 
 
 
Barclays Bank PLC
$45,285,087.72
745 Seventh Avenue
New York, New York 10019


Contact: Alicia Borys
Phone: (212) 526-4291
Email: alicis.borys@barclays.com
Group Email: xrausloanops1@barclayscapital.com 
Same as Domestic Lending Office
 
 
 
 
U.S. Bank National Association
$45,285,087.72
1700 Farnam Street
Omaha, Nebraska 68102


Contact: Karen Nelson
Phone: (402) 536-5104
Fax: (402) 536-5213
Email: Karen.nelson@usbank.com
Same as Domestic Lending Office
 
 
 
 
BNP Paribas
$33,640,350.87
787 Seventh Avenue
New York, New York 10019


Contact: Denis O'Meara
Phone: (212) 471-8108
Fax: (212) 841-2745
Email: denis.omeara@americas.bnpparibas.com
Same as Domestic Lending Office
 
 
 
 









--------------------------------------------------------------------------------

I-3

Name of Bank     
Commitment Amount
Domestic
Lending Office
Eurodollar
Lending Office
Citibank, N.A.
$33,640,350.87
399 Park Avenue, 16th Floor 5
New York, New York 10043


Contact: Loan Administration
Phone: (302) 894-6052
Fax: (212) 994-0847
Email: GLOriginationOps@citi.com 
Same as Domestic Lending Office
 
 
 
 
Royal Bank of Canada
$33,640,350.87
Three World Financial Center
New York, New York 10281


Contact: Kyle Hoffman
Phone: (212) 428-6602
Fax: (212) 428-6201
Email: kyle.hoffman@rbccm.com
Same as Domestic Lending Office
 
 
 
 
Mizuho Corporate Bank, Ltd.
$33,640,350.87
1251 Avenue of the Americas
New York, New York 10020


Contact: Masato Ishii
Phone: (212) 282-3293
Fax: (212) 282-4488
Email: masato.ishii@mizuhocbus.com
Same as Domestic Lending Office
 
 
 
 
National Cooperative Services Corporation
$25,877,192.98
20701 Cooperative Way
Dulles, Virginia 20166


Contact: L. Katrice Simpson
Phone: (703) 467-1610
Fax: (703) 467-5653
Email: katrice.simpson@nrucfc.coop
Same as Domestic Lending Office
 
 
 
 
The Bank of New York Mellon
$20,701,754.39
One Wall Street, 19th Floor
New York, New York 10286


Contact: Richard K. Fronapfel
Phone: (212) 635-7615
Fax: (212) 635-8595
Email: richard.fronapfel@bnymellon.com
Same as Domestic Lending Office
 
 
 
 









--------------------------------------------------------------------------------

I-4

Name of Bank     
Commitment Amount
Domestic
Lending Office
Eurodollar
Lending Office
The Bank of Nova Scotia
$20,701,754.39
1 Liberty Plaza, Floors 22-26
New York, New York 10006


Contact: Sandy Dewar
Phone: (212) 225-5369
Fax: (212) 225-5480
Email: sandy.dewar@scotiabank.com
Same as Domestic Lending Office
 
 
 
 
Sumitomo Mitsui Banking Corporation
$20,701,754.39
277 Park Avenue
New York, NY 10172


Contact: Emily Estevez
Phone: (212) 224-4177
Fax: (212) 224-4384
Email: eestevez@smbclf.com
Same as Domestic Lending Office
 
 
 
 
Deutsche Bank AG New York Branch
$20,701,754.39
5022 Gate Parkway Suite 100
Jacksonville, Florida 32256


Contact: Philippe Sandmeier
Phone: (212) 250-0421
Fax: (646) 403-3314
Email: philippe.sandmeier@db.com
Group Email: loan.admin-NY@db.com
Same as Domestic Lending Office
 
 
 
 
Canadian Imperial Bank of Commerce, New York Agency
$20,701,754.39
425 Lexington Avenue, 4th Floor
New York, New York 10017


Contact: Josh Hogarth
Phone: (212) 885-3957
Fax: (212) 856-3991
Email: Josh.Hogarth@us.cibc.com
Same as Domestic Lending Office
 
 
 
 
KeyBank National Association
$20,701,754.39
127 Public Square
Cleveland, Ohio 44114


Contact: Sherrie Manson
Phone: (216) 689-3443
Fax: (216) 689-4981
Email: sherrie_manson@keybank.com
Same as Domestic Lending Office
 
 
 
 









--------------------------------------------------------------------------------

I-5

Name of Bank     
Commitment Amount
Domestic
Lending Office
Eurodollar
Lending Office
 
 
 
 
Lloyds TSB Bank plc
$20,701,754.39
1001 Fannin, Suite 4600
Houston, Texas 77002


Contact: Christian Hammerbeck
Phone: (713) 650-0212
Fax: (713) 651-9714
Email: Christian.Hammerbeck@LBUSA.com
Group Email:
NewYorkLoansAdmin@LBUSA.com
Same as Domestic Lending Office
 
 
 
 
PNC Bank, National Association
$12,938,596.49
249 Fifth Avenue
One PNC Plaza
Pittsburgh, Pennsylvania 15222


Contact: Michael Leong
Phone: (312) 384-4654
Email: michael.leong@pnc.com
Group Email: participationLA7BRV@pnc.com
Same as Domestic Lending Office
 
 
 
 
Bankers Trust Company
$10,000,000.00
453 7th Street
Des Moines, Iowa 50309


Contact: Joe DeJong
Phone: (515) 245-5251
Fax: (515) 245-5216
Email: jdejong@bankerstrust.com
Group Email: loanopscommercial@bankerstrust.com
Same as Domestic Lending Office
TOTAL
$600,000,000
 
 









--------------------------------------------------------------------------------




SCHEDULE II


LIST OF FRONTING COMMITMENTS


MidAmerican Energy Holdings Company


U.S. $600,000,000 Credit Agreement
LC Issuing Bank
LC Issuing Bank Address
Fronting Commitment
 
 
 
The Royal Bank of Scotland plc
600 Washington Boulevard, Stamford, Connecticut 06901


Contact: Richard Emmich
Phone: (203) 897-7619
Fax: (212) 401-1494
Email: richard.emmich@rbs.com
$150,000,000
 
 
 
U.S. Bank National Association
1700 Farnam Street
Omaha, Nebraska 68102


Contact: Karen Nelson
Phone: (402) 536-5104
Fax: (402) 536-5213
Email: Karen.nelson@usbank.com
$150,000,000
 
 
 
Wells Fargo Bank, National Association
1300 SW 5th Ave
MAC: P6101-066
Portland, Oregon 97201


Contact: Jim Dishner
Phone: (540) 561-7068
Fax: (540) 561-7833
Email: rkelclnsvpayments@wellsfargo.com
$100,000,000
 
 
 













--------------------------------------------------------------------------------




SCHEDULE III


LIST OF MATERIAL SUBSIDIARIES


MidAmerican Energy Holdings Company


U.S. $600,000,000 Credit Agreement
1. MidAmerican Energy Company
2. PacifiCorp








--------------------------------------------------------------------------------




SCHEDULE IV


LIST OF CERTAIN PREFERRED SECURITIES AND JUNIOR SUBORDINATED DEBENTURES


MidAmerican Energy Holdings Company


U.S. $600,000,000 Credit Agreement
1. MidAmerican Capital Trust I: Indenture between MidAmerican Energy Holdings
Company and The Bank of New York, as Trustee, dated as of March 14, 2000
2. MidAmerican Capital Trust II: Indenture between MidAmerican Energy Holdings
Company and The Bank of New York, as Trustee, dated as of March 12, 2002
3. MidAmerican Capital Trust III: Indenture between MidAmerican Energy Holdings
Company and The Bank of New York, as Trustee, dated as of August 16, 2002
4. MidAmerican Capital Trust IV: Indenture between MidAmerican Energy Holdings
Company and The Bank of New York Mellon Trust Company, N.A., dated as of
September 22, 2008






